








--------------------------------------------------------------------------------

CREDIT AGREEMENT


dated as of


December 21, 2017


among


MEDIDATA SOLUTIONS, INC.,
as the Borrower


the Lenders that are from time to time parties hereto


and


HSBC BANK USA, NATIONAL ASSOCIATION,
as Administrative Agent






BANK OF THE WEST, BANK OF AMERICA, N.A., JPMORGAN CHASE BANK, N.A. and PNC BANK,
NATIONAL ASSOCIATION
as Documentation Agents


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. and SILICON VALLEY BANK,
as Syndication Agents


___________________________


HSBC SECURITIES (USA) INC., BANK OF THE WEST, JPMORGAN CHASE BANK, N.A., MERRILL
LYNCH, PIERCE, FENNER & SMITH INCORPORATED, and
PNC BANK, NATIONAL ASSOCIATION
as Joint Lead Arrangers


HSBC SECURITIES (USA) INC.,
as Sole Bookrunner

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------


TABLE OF CONTENTS






 
Page
ARTICLE I    DEFINITIONS
1
SECTION 1.1    Defined Terms
1
SECTION 1.2    Classification of Loans and Borrowings
30
SECTION 1.3    Terms Generally; Rules of Construction
30
SECTION 1.4    Accounting Terms and Determinations; GAAP
30
SECTION 1.5    Rounding
31
SECTION 1.6    Time of Day
31
ARTICLE II    THE CREDITS
31
SECTION 2.1    Commitments
31
SECTION 2.2    Loans and Borrowings
31
SECTION 2.3    Requests for Borrowings
32
SECTION 2.4    Increase in Commitments
32
SECTION 2.5    Letters of Credit
35
SECTION 2.6    Funding of Borrowings
40
SECTION 2.7    Interest Elections
40
SECTION 2.8    Termination and Reduction of Revolving Commitments
42
SECTION 2.9    Repayment of Loans; Evidence of Debt
42
SECTION 2.10    Prepayment of Loans
43
SECTION 2.11    Fees
44
SECTION 2.12    Interest
45
SECTION 2.13    Alternate Rate of Interest
46
SECTION 2.14    Increased Costs
46
SECTION 2.15    Change in Legality
48
SECTION 2.16    Break Funding Payments
48
SECTION 2.17    Taxes
48
SECTION 2.18    Payments Generally; Pro Rata Treatment; Sharing of Set-offs
52
SECTION 2.19    Mitigation Obligations; Replacement of Lenders
54
SECTION 2.20    Cash Collateral
55
SECTION 2.21    Defaulting Lenders
56
SECTION 2.22    MIRE Events
58
ARTICLE III    REPRESENTATIONS AND WARRANTIES
59
SECTION 3.1    Organization; Powers
59
SECTION 3.2    Authorization; Enforceability
59
SECTION 3.3    Governmental Approvals; No Conflicts
59
SECTION 3.4    Financial Condition; No Material Adverse Effect
59
SECTION 3.5    Properties
60
SECTION 3.6    Litigation and Environmental Matters
60
SECTION 3.7    Compliance with Laws and Contractual Obligations; No Defaults
61
SECTION 3.8    Investment Company Status; Other Laws
61
SECTION 3.9    Taxes
61
SECTION 3.10    ERISA Compliance
61
SECTION 3.11    Insurance
61



i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)




 
Page
SECTION 3.12    Margin Regulations
62
SECTION 3.13    Subsidiaries; Equity Interests
62
SECTION 3.14    Sanctions
62
SECTION 3.15    Disclosure
62
SECTION 3.16    Security Documents
62
SECTION 3.17    Solvency, etc
63
SECTION 3.18    Real Property
63
SECTION 3.19    Labor Matters
63
SECTION 3.20    Anti-Corruption
64
SECTION 3.21    Use of Proceeds
64
SECTION 3.22    EEA Financial Institutions
64
ARTICLE IV    CONDITIONS PRECEDENT
64
SECTION 4.1    Effective Date
64
SECTION 4.2    Each Credit Event
66
ARTICLE V    AFFIRMATIVE COVENANTS
66
SECTION 5.1    Financial Statements and Other Information
66
SECTION 5.2    Notices of Material Events
68
SECTION 5.3    Existence; Conduct of Business; Governmental Approvals
69
SECTION 5.4    Payment of Obligations
69
SECTION 5.5    Maintenance of Properties; Insurance
69
SECTION 5.6    Books and Records; Inspection Rights
69
SECTION 5.7    Compliance with Laws
70
SECTION 5.8    Use of Proceeds and Letters of Credit
70
SECTION 5.9    Further Assurances
70
ARTICLE VI    NEGATIVE COVENANTS
72
SECTION 6.1    Financial Covenants
72
SECTION 6.2    Indebtedness
72
SECTION 6.3    Liens
74
SECTION 6.4    Fundamental Changes
75
SECTION 6.5    Disposition of Property
77
SECTION 6.6    Investments, Loans, Advances, Guarantees and Acquisitions
77
SECTION 6.7    Hedging Agreements
79
SECTION 6.8    Restricted Payments
79
SECTION 6.9    Transactions with Affiliates
80
SECTION 6.10    Changes in Nature of Business
80
SECTION 6.11    Negative Pledges; Restrictive Agreements
80
SECTION 6.12    Restriction of Amendments to Certain Documents
80
SECTION 6.13    Changes in Fiscal Periods
80
SECTION 6.14    Sanctions; Anti-Corruption
81
ARTICLE VII    EVENTS OF DEFAULT
81
ARTICLE VIII    THE ADMINISTRATIVE AGENT
83
SECTION 8.1    Appointment and Authority
83



ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)




 
Page
SECTION 8.2    Rights as a Lender
84
SECTION 8.3    Exculpatory Provisions
84
SECTION 8.4    Reliance by Administrative Agent
85
SECTION 8.5    Delegation of Duties
86
SECTION 8.6    Resignation of Administrative Agent
86
SECTION 8.7    Non-Reliance on Administrative Agent and Other Lenders
87
SECTION 8.8    No Other Duties, etc
87
SECTION 8.9    Enforcement
88
SECTION 8.10    Administrative Agent May File Proofs of Claim
88
SECTION 8.11    Collateral and Guaranty Matters
89
SECTION 8.12    Lender Provided Hedging Agreements and Lender Provided Financial
Service Products
92
SECTION 8.13    Merger
92
ARTICLE IX    MISCELLANEOUS
92
SECTION 9.1    Notices; Effectiveness; Electronic Communication
92
SECTION 9.2    Waivers; Amendments
94
SECTION 9.3    Expenses; Indemnity; Damage Waiver
96
SECTION 9.4    Successors and Assigns
98
SECTION 9.5    Survival
103
SECTION 9.6    Counterparts; Integration; Effectiveness; Electronic Execution
103
SECTION 9.7    Severability
104
SECTION 9.8    Right of Setoff
104
SECTION 9.9    Governing Law; Jurisdiction; Etc
104
SECTION 9.10    Waiver of Jury Trial
105
SECTION 9.11    Headings
106
SECTION 9.12    Treatment of Certain Information; Confidentiality
106
SECTION 9.13    Interest Rate Limitation
106
SECTION 9.14    Confirmation of Flood Policies and Procedures
107
SECTION 9.15    PATRIOT Act
107
SECTION 9.16    No Fiduciary Duty, Etc
107
SECTION 9.17    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions
108
SECTION 9.18    Certain ERISA Matters
108









    




iii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)




SCHEDULES:
Schedule 2.1
-     Commitments

Schedule 3.6
-    Disclosed Matters

Schedule 3.11
-     Insurance

Schedule 3.13
-     Subsidiaries; Equity Interests

Schedule 3.18
-     Real Property

Schedule 3.19
-     Labor Matters

Schedule 6.2
-     Existing Indebtedness

Schedule 6.3
-     Existing Liens

Schedule 6.10
-     Existing Restrictions

Schedule 6.11
-    Restrictive Agreements



EXHIBITS:
Exhibit A
-    Form of Note

Exhibit B
-    Form of Assignment and Assumption

Exhibit C
-    Form of Guaranty

Exhibit D
-    Form of Security Agreement

Exhibit E-1
-    Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit E-2
-    Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Not Partnerships For U.S. Federal Income Tax Purposes)

Exhibit E-3
-    Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit E-4
-    Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit F
-    Form of Borrowing Request

Exhibit G
-    Form of Interest Election Request

Exhibit H
-    Form of Compliance Certificate







iv

--------------------------------------------------------------------------------






CREDIT AGREEMENT dated as of December 21, 2017, among MEDIDATA SOLUTIONS, INC.,
a corporation organized under the laws of Delaware (the “Borrower”), the Lenders
that are from time to time parties hereto, and HSBC BANK USA, NATIONAL
ASSOCIATION (“HSBC”), as Administrative Agent (in such capacity, the
“Administrative Agent”) and as Issuing Bank.
The Borrower has requested that the Lenders provide a term loan facility and a
revolving credit facility, and the lenders have indicated their willingness to
lend and the letter of credit issuers have indicated their willingness to issue
letters of credit, in each case, on the terms and subject to the conditions set
forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS
SECTION 1.1    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (b) the acquisition of more than 50% of
the Equity Interests of any Person, or otherwise causing any Person to become a
Subsidiary or (c) a merger or consolidation or any other combination with
another Person (other than a Person that is already a Subsidiary).
“Administrative Agent” is defined in the preamble and includes any successor
administrative agent appointed under Article VIII.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent Parties” is defined in Section 9.1(d).
“Aggregate Credit Exposure” means, at any time, the aggregate Total Credit
Exposure of all of the Lenders.
“Agreement” means this Credit Agreement.
“Alternate Base Rate” means, for any day, a rate per annum (rounded upwards, if
necessary, to the next 1/100 of 1%) equal to the greatest of (a) the Prime Rate
in effect on such day, (b) 1/2 of one percent above the Federal Funds Effective
Rate, (c) the LIBO Rate for a Eurodollar


1

--------------------------------------------------------------------------------





Loan with a one-month Interest Period commencing on such day plus 1% and (d) 1%.
If for any reason the Administrative Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Effective Rate or the LIBO Rate specified in clauses
(b) and (c) of the first sentence of this definition for any reason, including
the inability or failure of the Administrative Agent to obtain sufficient
quotations in accordance with the terms hereof, the Alternate Base Rate shall be
determined without regard to clause (b) or (c) of the first sentence of this
definition until the circumstances giving rise to such inability no longer
exist. Any change in the Alternate Base Rate shall be effective on and after the
effective date of any change in such rate.
“Anti-Money Laundering Laws” means the PATRIOT Act; the U.S. Money Laundering
Control Act of 1986 and the regulations and rules promulgated thereunder, as
amended from time to time; the U.S. Bank Secrecy Act and the regulations and
rules promulgated thereunder, as amended from time to time; and corresponding
laws of (a) the European Union designed to combat money laundering and terrorist
financing and (b) jurisdictions in which the Borrower operates or in which the
proceeds of the Loans will be used or from which repayments of the Obligations
will be derived.
“Applicable Law” means, with respect to any Person, (x) all provisions of law,
statute, treaty, ordinance, rule, regulation, requirement, restriction, permit,
certificate, decision, directive or order of any Governmental Authority
applicable to such Person or any of its property and (y) all judgments,
injunctions, orders, writs and decrees of all courts and arbitrators in
proceedings or actions in which such Person is a party or by which any of its
property is bound.
“Applicable Percentage” means, with respect to any Lender at any time, subject
to reallocation with respect to a Defaulting Lender pursuant to Section 2.21,
(a)    with respect to Revolving Commitments, Revolving Loans and LC Exposure, a
percentage equal to a fraction, the numerator of which is such Lender’s
Revolving Commitment and the denominator of which is the aggregate Revolving
Commitments of all Lenders (provided that, if the Revolving Commitments have
terminated or expired, the Applicable Percentages shall be determined based upon
such Lender’s share of the aggregate Revolving Credit Exposures at that time),
(b)    with respect to the Term Loans, a percentage equal to a fraction, the
numerator of which is the outstanding principal amount of such Lender’s Term
Loan and the denominator of which is the aggregate outstanding principal amount
of all Term Loans, and
(c)    with respect to the Aggregate Credit Exposure, a percentage equal to a
fraction, the numerator of which is the sum of such Lender’s Total Credit
Exposure, and the denominator of which is the sum of the Aggregate Credit
Exposure of all Lenders.
“Applicable Rate” means, for any day, with respect to any Base Rate Loan or
Eurodollar Loan under the Term Facility or Revolving Facility, or with respect
to the commitment fees payable hereunder, as the case may be, (i) initially,
0.375% per annum for Base Rate Loans, 1.375% per annum for Eurodollar Loans and
0.200% per annum for commitment fees and (ii) from


2

--------------------------------------------------------------------------------





and after the first date on which financial statements are delivered pursuant to
Section 5.1(a) or 5.1(b) or are required to be delivered pursuant to such
Sections, as the case may be, the applicable rate per annum set forth below
based upon the Total Net Leverage Ratio applicable on such date:
 



Pricing Level:
Total Net Leverage Ratio:
Base Rate Spread – Revolving Facility and Term Facility
Eurodollar Spread – Revolving Facility and Term Facility
Commitment Fee Rate






1
Greater than or equal to 3.00:1
0.750%
1.750%
0.250%


2
Greater than or equal to 2.25:1 but less than 3.00:1
0.500%
1.500%
0.225%


3
Greater than or equal to 1.50:1 but less than 2.25:1
0.375%
1.375%
0.200%


4
Greater than or equal to 0.75:1 but less than 1.50:1
0.250%
1.250%
0.175%


5
Less than 0.75:1
0.125%
1.125%
0.150%



The Applicable Rate shall be determined and adjusted, to the extent applicable,
on the date on which financial statements are delivered pursuant to Section
5.1(a) or 5.1(b) based on the Total Net Leverage Ratio as of the last day of the
applicable fiscal quarter; it being understood that if the Borrower fails to
deliver the financial statements required by Section 5.1(a) or 5.1(b), as
applicable, and the related Compliance Certificate, required by Section 5.1(c)
by the 45th day (or, if applicable, the 90th day) after any fiscal quarter, the
Applicable Rate shall be at Pricing Level 1 in the table above for the period
commencing three (3) Business Days after the required date of delivery of such
financial statements and Compliance Certificate and ending on the date which is
three (3) Business Days after such financial statements and Compliance
Certificate are delivered, after which the Applicable Rate shall be determined
in accordance with the foregoing table. Notwithstanding the foregoing, no
reduction to the foregoing interest rate margins or fee rates shall become
effective at any time when an Event of Default under clause (a), (h), (i) or (j)
of Article VII has occurred and is continuing.
If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Total Net Leverage Ratio as calculated by the Borrower as
of any applicable date was inaccurate and (ii) a proper calculation of the Total
Net Leverage Ratio would have resulted in higher pricing for such period, the
Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders or the Issuing
Banks, as the case may be, promptly


3

--------------------------------------------------------------------------------





on demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent, any Lender or any Issuing Bank), an amount equal to
the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
This paragraph shall not limit the rights of the Administrative Agent, any
Lender or the Issuing Bank, as the case may be, under any other provision of the
Loan Documents. The Borrower’s obligations under this paragraph shall survive
the termination of the Commitments and the repayment of all other Obligations
hereunder.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Asset Sale” means any Disposition of property or series of related Dispositions
of property (excluding (i) any such Disposition permitted by clause (a), (b),
(c), (d), (e) or (f) of Section 6.5 and (ii) any such Disposition permitted by
clause (g) of Section 6.5 unless the fair market value of the Net Cash Proceeds
received by such Person from the property Disposed of shall exceed (x)
$10,000,000 in any transaction or series of related transactions or (y)
$50,000,000 in the aggregate after the Effective Date).
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.4), and accepted by the Administrative Agent, in
substantially the form of Exhibit B or any other form approved by the
Administrative Agent.
“Attributable Indebtedness” means, as of any date of determination, (a) in
respect of any Capital Lease Obligation of any Person, the capitalized amount
thereof that would appear on a balance sheet of such Person prepared as of such
date in accordance with GAAP, and (b) in respect of any Synthetic Lease
Obligation, the capitalized amount of the remaining lease payments under the
relevant lease that would appear on a balance sheet of such Person prepared as
of such date in accordance with GAAP if such lease were accounted for as a
capital lease.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Revolving Maturity Date and the date of
termination of the Revolving Commitments.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


4

--------------------------------------------------------------------------------





“Base Rate,” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Internal Revenue Code or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Internal Revenue Code) the assets of any such “employee benefit
plan” or “plan”.
“Borrower” is defined in the preamble.
“Borrower Materials” is defined in Section 9.1(d).
“Borrowing” means Loans of the same Type and Class made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.3, which shall be substantially in the form of Exhibit
F.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
to remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Dollar deposits in the London interbank market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases or
as financing leases on a balance sheet of such Person under GAAP, and the amount
of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.
“Cash Collateralize” means to deposit in a Controlled Account or to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of the
Administrative Agent and one or more of the Issuing Banks or Lenders, as
collateral for LC Exposure, obligations of Lenders to fund participations in
respect of LC Exposure and to indemnify the Administrative Agent under this
Agreement, cash or deposit account balances or, if the Administrative Agent and
each applicable Issuing Bank shall agree in their sole discretion, other credit
support, in each case pursuant to documentation in form and substance
satisfactory to the Administrative Agent and each applicable Issuing Bank. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.
“Cash Equivalent Investments” means:


5

--------------------------------------------------------------------------------





(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States), in each case maturing within one year from the date of
acquisition thereof;
(b)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a rating of A-2 (or
equivalent thereof) or better by S&P or P-2 (or equivalent thereof) or better by
Moody’s;
(c)    investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 364 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States or any state thereof that has a combined capital and
surplus and undivided profits of not less than $500,000,000;
(d)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;
(e)    money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $5,000,000,000;
and
(f)    obligations of states, municipalities, counties, political subdivisions,
agencies of the foregoing and other similar entities and paying interest which
is exempt from federal tax, provided that the maturity of such debt is three
hundred sixty four (364) days or less and such debt is rated at least A1 or
MIG-1 by Moody’s or at least A by S&P.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) of Equity Interests representing
more than 35% of the aggregate issued and outstanding Voting Equity Interests of
the Borrower; (b) during any period of 24 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or (c) the acquisition of
direct or indirect Control of the Borrower by any Person or group.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or


6

--------------------------------------------------------------------------------





application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.
“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Term Loans.
“Collateral” means any property of any Loan Party upon which a security interest
in favor of the Administrative Agent for the benefit of the Secured Parties is
purported to be granted pursuant to any Security Document.
“Commitment” means, with respect to each Lender, such Lender’s Revolving
Commitments or Term Loan Commitments, as applicable. The initial amount of each
Lender’s Commitment is set forth on Schedule 2.1 or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment, as
applicable.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications” is defined in Section 9.1(d).
“Compliance Certificate” means a certificate substantially in the form of
Exhibit H.
“Computation Period” means each period of four consecutive fiscal quarters of
the Borrower.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Net Income” means, with respect to the Borrower and its
Subsidiaries for any period, the net income (or loss) of the Borrower and its
Subsidiaries for such period; provided that there shall be excluded (a) the
income of any Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary of that income is not at
the time permitted by operation of Applicable Law or the terms of its
organizational documents or any agreement or instrument applicable to such
Subsidiary, (b) the income or loss of any Person accrued prior to the date it
becomes a Subsidiary or is merged into or consolidated with the Borrower or any
Subsidiary or the date that such Person’s assets are acquired by the Borrower or
any Subsidiary, (c) the income of any Person in which any other Person (other
than the Borrower or a Wholly Owned Subsidiary or any director holding
qualifying shares in accordance with Applicable Law) has a joint interest,
except to the extent of the amount of dividends or other distributions actually
paid to the


7

--------------------------------------------------------------------------------





Borrower or a Wholly Owned Subsidiary by such Person during such period and (d)
any gains attributable to sales of assets outside of the ordinary course of
business.
“Consolidated Total Assets” means, as of the end of any fiscal quarter of the
Borrower, the total assets of the Borrower and its Subsidiaries calculated on a
consolidated basis at such date.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument, indenture or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
“Convertible Notes” means the Borrower’s 1.00% convertible notes issued in
August 2013.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Controlled Account” means each deposit account that is subject to an account
control agreement in form and substance satisfactory to the Administrative Agent
and each applicable Issuing Bank establishing control perfection in favor of the
Administrative Agent.
“Credit Agreement Refinancing Indebtedness” means (a) Indebtedness issued or
incurred pursuant to Section 6.2(j) in exchange for, or to extend, refund,
renew, replace or refinance, in whole or part, existing Term Loans or existing
Revolving Loans and/or existing Revolving Commitments, including any successive
Credit Agreement Refinancing Indebtedness (“Refinanced Debt”); provided that (i)
such refinancing Indebtedness is in an original aggregate principal amount (or
accreted value, if applicable) not greater than the aggregate principal amount
(or accreted value, if applicable) of the Refinanced Debt (and, in the case of
Refinanced Debt consisting in whole or in part of unused Revolving Commitments,
the amount thereof) except by an amount equal to unpaid accrued interest and
premium thereon and fees and expenses (including upfront fees and original issue
discount) in connection with such exchange, modification, refinancing,
refunding, renewal or replacement, (ii) such Indebtedness has a maturity that is
not prior to, and, except in the case of Refinanced Debt that consists of
Revolving Commitments, a weighted average life to maturity equal to or greater
than, the maturity date of and the remaining weighted average life to maturity
of the Refinanced Debt, (iii) such Indebtedness shall have pricing, fees
(including upfront fees and original issue discount), optional prepayment,
redemption premiums and subordination terms as determined by the Borrower and
the investors providing such Indebtedness, (iv) the terms and conditions of such
Indebtedness (except as otherwise provided in clauses (ii) and (iii) above) are
(taken as a whole) no more favorable to the lenders or holders providing such
Indebtedness, than those applicable to the Refinanced Debt (except for covenants
or other provisions applicable only to periods after the then latest maturity
date of the Obligations) and (v) such Refinanced Debt shall be repaid, defeased
or satisfied and discharged, and all accrued interest, fees and premiums (if
any) in connection therewith shall be paid, with 100% of the Net Cash Proceeds
of the applicable Credit Agreement Refinancing Indebtedness, on the date such
Credit Agreement Refinancing Indebtedness


8

--------------------------------------------------------------------------------





is issued, incurred or obtained; provided that to the extent that such
Refinanced Debt consists, in whole or in part, of Revolving Loans, the
corresponding Revolving Commitments shall be terminated, and all accrued fees in
connection therewith shall be paid, on the date such Credit Agreement
Refinancing Indebtedness is issued or incurred.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect.
“Default” means any event or condition that constitutes an Event of Default or
that with notice, lapse of time or both would become an Event of Default.
“Defaulting Lender” means, subject to Section 2.21(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two Business Days of
the date when due, (b) has notified the Borrower, the Administrative Agent or
any Issuing Bank in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan or other amount hereunder and states that such position is based on such
Lender’s determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; or (e) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any Equity Interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (e) above shall be conclusive and binding absent manifest error, and


9

--------------------------------------------------------------------------------





such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.21(b)) upon delivery of written notice of such determination to the
Borrower, each Issuing Bank and each Lender.
“Disclosed Matters” means the actions, suits, litigation, investigations and
proceedings and the environmental matters disclosed in Schedule 3.6.
“Disposition,” with respect to any property, means any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” have meanings correlative thereto.
“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures or is mandatorily redeemable (other than solely for
Equity Interests that are not otherwise Disqualified Equity Interests), pursuant
to a sinking fund obligation or otherwise, (ii) is redeemable at the option of
the holder thereof (other than solely for Equity Interests that are not
otherwise Disqualified Equity Interests), in whole or in part, (iii) provides
for scheduled payments or dividends in cash or (iv) is or becomes convertible
into or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is 91 days after the Term Loan Maturity Date.
“Dollars” or “$” refers to lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary of the Borrower organized under the
laws of any jurisdiction within the United States.
“EBITDA” means, for any period, Consolidated Net Income for such period plus, to
the extent deducted in determining such Consolidated Net Income, (i) Interest
Expense and accretion of any original issue discount in respect of the
Convertible Notes to Interest Expense (ii) income tax expense, (iii)
depreciation and amortization, (iv) non-cash stock compensation expense, (v)
non-recurring transactions fees, costs and expenses in connection with the
Transactions or any Permitted Acquisitions, (vi) non-cash charges, expenses or
losses (less any such non-cash gains), in each case, not representing an accrual
or reserve for future cash charges, expenses or losses and excluding write-downs
of current assets and (vii) changes in the fair value of contingent
consideration liabilities (positive or negative) and (viii) amortization, in
each case, for such period. For the purposes of calculating EBITDA for any
Computation Period in connection with any determination of the Total Net
Leverage Ratio, (i) if during such Computation Period the Borrower or any
Subsidiary shall have made any Material Disposition, the EBITDA for such
Computation Period shall be reduced by an amount equal to the EBITDA (if
positive) attributable to the property that is the subject of such Material
Disposition for such Computation Period or increased by an amount equal to the
EBITDA (if negative) attributable thereto for such Computation Period and (ii)
if during such Computation Period the Borrower or any Subsidiary shall have made
an Acquisition, EBITDA for such Computation Period shall be calculated after
giving pro forma effect to (a) any such Acquisition which is a Material
Acquisition or (b) at the election of the Borrower, any other such Acquisition,
in each case as if such Acquisition occurred on the first day of such
Computation Period. As used in this definition, “Material Acquisition” means any
Acquisition that


10

--------------------------------------------------------------------------------





involves the payment of consideration (excluding any consideration that is
contingent to the extent not actually paid during such Computation Period) by
the Borrower and its Subsidiaries in excess of $25,000,000; and “Material
Disposition” means any Disposition of property or series of related Dispositions
of property that yields gross proceeds to the Borrower and its Subsidiaries in
excess of $25,000,000. With respect to Acquisitions or other provisions herein
calling for a pro forma calculation of the Total Net Leverage Ratio, EBITDA
shall be calculated on a pro forma basis, broken down by fiscal quarter in the
Borrower’s reasonable judgment and taking into account any such Acquisition
(including, for purposes of EBITDA, factually supportable and identifiable cost
savings and expenses, in accordance with Regulation S-X under the Securities Act
of 1933 and reasonably satisfactory to the Administrative Agent), the funding of
all Borrowings in connection therewith (and the use of the proceeds thereof) and
the repayment of any Indebtedness in connection with any such Acquisition.
“ECP Guarantor” means, with respect to any transaction under a Lender Provided
Hedging Agreement, a Guarantor that, at the time such transaction is entered
into or, if later, when such Guarantor becomes a party to the Guaranty, is an
“eligible contract participant” as defined in section 1a(18) of the Commodity
Exchange Act (and related regulations of the Commodities Futures Trading
Commission) by virtue of having total assets exceeding $10,000,000 and/or
satisfying any other criteria relevant to such status under said section 1a(18)
(and related regulations).
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions specified in Section 4.1
are satisfied (or waived in accordance with Section 9.2).
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.4(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 9.4(b)(iii)).
“Enforcement Action” is defined in Section 8.9(a).
“Environmental Laws” means all Applicable Law relating in any way to the
environment, preservation or reclamation of natural resources, the management,
release or threatened release of any Hazardous Material or to health and safety
matters.


11

--------------------------------------------------------------------------------





“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the IRC or, solely for purposes of Section 302 of ERISA
and Section 412 of the IRC, is treated as a single employer under Section
414(b), (c), (m) or (o) of the IRC.
“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Pension Plan (other
than an event for which the 30‑day notice period is waived); (b) the
determination that any Pension Plan is considered an at-risk plan or that any
Multiemployer Plan is endangered or is in critical status within the meaning of
Sections 430, 431 or 432 of the IRC or Sections 303, 304 or 305 of ERISA, as
applicable; (c) the incurrence by the Borrower or any ERISA Affiliate of any
liability under Title IV of ERISA, other than for PBGC premiums not yet due;
(d) the institution of proceedings by the PBGC to terminate any Pension Plan;
(e) the filing of a notice of intent to terminate or the taking of any action to
terminate a Pension Plan in a distress termination under Section 4041(c) of
ERISA; (f) the occurrence of any event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan; (g) the appointment of a trustee to
administer any Pension Plan; (h) the withdrawal of the Borrower or any ERISA
Affiliate from a Pension Plan subject to Section 4063 of ERISA during a plan
year in which such entity was a substantial employer (as defined in Section
4001(a)(2) of ERISA) or the cessation of operations by the Borrower or any ERISA
Affiliate that would be treated as a withdrawal from a Pension Plan under
Section 4062(e) of ERISA; (i) the partial or complete withdrawal (within the
meaning of Part I of Subtitle E of Title IV of ERISA) by the Borrower or any
ERISA Affiliate from any Multiemployer Plan or the receipt by the Borrower or an
ERISA Affiliate of notification that a Multiemployer Plan is insolvent (within
the meaning of Section 4245 of ERISA); or (j) the termination of a Multiemployer
Plan under Section 4041A of ERISA; or (k) any Foreign Benefit Event; or (l)
receipt from the IRS of notice of the failure of any Plan to qualify under
Section 401(a) of the Code, or the failure of any trust forming part of any Plan
to qualify for exemption from taxation under Section 501(a) of the Code.


12

--------------------------------------------------------------------------------





“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar” means, when used in reference to any Loan or Borrowing, whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the LIBO Rate.
“Event of Default” is defined in Article VII.
“Excluded Domestic Subsidiary” means, as of any date of determination, a
Domestic Subsidiary that is (i) a Foreign Subsidiary Holdco or (ii) a Subsidiary
of a Foreign Subsidiary that is a controlled foreign corporation within the
meaning of Section 957(a) of the IRC.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 6 of the Guaranty and any other
“keepwell, support or other agreement” for the benefit of such Guarantor and any
and all guarantees of such Guarantor’s Swap Obligations by other Loan Parties)
at the time the Guaranty of such Guarantor, or a grant by such Guarantor of a
security interest, becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty or security interest is or becomes
excluded in accordance with the first sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.19) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender's assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.17(g) and (d) any U.S. federal withholding Taxes
imposed under FATCA.
“Extraordinary Receipts” means any cash received by or paid to or for the
account of the Borrower or any Subsidiary pursuant to any settlement of or
payment in respect of any property


13

--------------------------------------------------------------------------------





or casualty insurance claim or any condemnation proceeding relating to any asset
of the Borrower or any Subsidiary.
“Facility” means any Term Facility or Revolving Facility.
“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future U.S.
Treasury regulations or official IRS interpretation thereof, any agreement
entered into pursuant to Section 1471(b)(1) of the IRC and any intergovernmental
agreement entered into in connection with the implementation of such Sections.
“FCPA” is defined in Section 3.20.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System, as
published on the next succeeding Business Day by the Federal Reserve Bank of
New York, or, if such rate is not so published for any day that is a Business
Day, the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
“Flood Laws” is defined in Section 9.14.
“Foreign Benefit Event” means, with respect to any Foreign Pension Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
Applicable Law, or in excess of the amount that would be permitted absent a
waiver from a Governmental Authority, (b) the failure to make the required
contributions or payments, under any Applicable Law, on or before the due date
for such contributions or payments, (c) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Foreign
Pension Plan or to appoint a trustee or similar official to administer any such
Foreign Pension Plan, or alleging the insolvency of any such Foreign Pension
Plan, (d) the incurrence of any liability in excess of the Threshold Amount by
the Borrower or any Subsidiary under Applicable Law on account of the complete
or partial termination of such Foreign Pension Plan or the complete or partial
withdrawal of any participating employer therein or (e) the occurrence of any
transaction that is prohibited under any Applicable Law and that has resulted or
could reasonably be expected to result in the incurrence of any liability by the
Borrower or any Subsidiary, or the imposition on the Borrower or any Subsidiary
of any fine, excise tax or penalty resulting from any noncompliance with any
Applicable Law, in each case in excess of the Threshold Amount.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.


14

--------------------------------------------------------------------------------





“Foreign Pension Plan” means any benefit plan that under Applicable Law other
than the laws of the United States or any political subdivision thereof, is
required to be funded through a trust or other funding vehicle other than a
trust or funding vehicle maintained exclusively by a Governmental Authority.
“Foreign Subsidiary” means any Subsidiary of the Borrower that is not a Domestic
Subsidiary.
“Foreign Subsidiary Holdco” means any direct or indirect Domestic Subsidiary
substantially all of whose assets consists of Equity Interests in (or treated as
Equity Interests for U.S. federal income tax purposes) and, if any, Indebtedness
of, (a) one or more Foreign Subsidiaries that are controlled foreign
corporations within the meaning of Section 957(a) of the IRC or (b) other
Foreign Subsidiary Holdcos.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender with respect
to any Issuing Bank, such Defaulting Lender’s Applicable Percentage of the
outstanding LC Exposure with respect to Letters of Credit issued by such Issuing
Bank other than LC Exposure as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.
“Funding Rules” means the requirements relating to the minimum required
contributions (including any installment payments) to Pension Plans and
Multiemployer Plans, as applicable, and set forth in Sections 412, 430, 431, 432
and 436 of the IRC and Sections 302, 303, 304 and 305 of ERISA.
“GAAP” means generally accepted accounting principles in the United States.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state, regional or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Granting Lender” is defined in Section 9.4(f).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing, or having the economic
effect of guaranteeing, any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether


15

--------------------------------------------------------------------------------





directly or indirectly, and including any obligation of the guarantor, direct or
indirect, (a) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation or to purchase (or to advance
or supply funds for the purchase of) any security for the payment thereof,
(b) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation or (d) as an
account party in respect of any letter of credit or letter of guaranty issued to
support such Indebtedness or obligation; provided that the term “Guarantee”
shall not include endorsements for collection or deposit in the ordinary course
of business.
“Guaranteed Obligations” means, collectively, (i) the Obligations and (ii) all
obligations of any Loan Party under any Lender Provided Hedging Agreement or any
Lender Provided Financial Service Product, in each case whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Law naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding; provided that the “Guaranteed
Obligations” shall exclude any Excluded Swap Obligations.
“Guarantor” means (a) each Subsidiary that is a party to the Guaranty at any
time (which as of the Effective Date, shall be each Domestic Subsidiary
identified as a Guarantor set forth in Part I of Schedule 3.13) and (b) with
respect to (i) Obligations owing by any Loan Party or any Subsidiary of a Loan
Party (other than the Borrower) under any Hedging Agreement or any Lender
Provided Financial Service Product and (ii) the payment and performance by each
Specified Loan Party of its obligations under its Guaranty with respect to all
Swap Obligations, the Borrower.
“Guaranty” means the guaranty made by the Guarantors in favor of the
Administrative Agent for the benefit of the Secured Parties, substantially in
the form of Exhibit C.
“Hazardous Materials” means all toxic, corrosive, flammable, explosive,
carcinogenic, mutagenic, infectious or radioactive substances or wastes and all
other hazardous or toxic substances, wastes or other pollutants, including
petroleum or any fraction thereof, petroleum distillates, asbestos or asbestos
containing materials, polychlorinated biphenyls, radon gas, infectious or
medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law.
“Hedging Agreement” means any agreement with respect to any swap, cap, collar,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or any Subsidiary shall be a Hedging Agreement.


16

--------------------------------------------------------------------------------





“Hedging Agreement Termination Value” means, as to any one or more Hedging
Agreement, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Agreement, (a) for any date on or
after the date such Hedging Agreement has been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Agreement, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Agreement (which
may include a Lender or any Affiliate of a Lender).
“HSBC” is defined in the preamble.
“Increased Amount Date” is defined in Section 2.4(b).
“Increased Cost Lender” is defined in Section 2.19(b).
“Incremental Joinder” is defined in Section 2.4(a).
“Incremental Revolving Commitment” is defined in Section 2.4(a).
“Incremental Revolving Commitment Effective Date” is defined in Section 2.4(a).
“Incremental Revolving Lender” is defined in Section 2.4(a).
“Incremental Term Lender” is defined in Section 2.4(b).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    all direct or contingent obligations of such Person arising under
(i) letters of credit (including standby and commercial), bankers’ acceptances
and bank guaranties and (ii) surety bonds, performance bonds and similar
instruments issued or created by or for the account of such Person;
(c)    net obligations of such Person under any Hedging Agreements;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    all Attributable Indebtedness;


17

--------------------------------------------------------------------------------





(g)    all obligations of such Person in respect of Disqualified Equity
Interests; and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is
non-recourse to such Person; provided that the amount of such Indebtedness of
any partnership or joint venture shall only include the allocable portion of
such Indebtedness corresponding to such Person’s direct or indirect liability
for such obligation. The amount of any net obligation under any Hedging
Agreement on any date shall be deemed to be the Hedging Agreement Termination
Value thereof as of such date. The amount of any Indebtedness of any Person for
purposes of clause (e) that is expressly made non-recourse or limited-recourse
(limited solely to the assets securing such Indebtedness) to such Person shall
be deemed to be equal to the lesser of (i) the aggregate principal amount of
such Indebtedness and (ii) the fair market value of the property encumbered
thereby as determined by such Person in good faith.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitee” is defined in Section 9.3(b).
“Information” is defined in Section 9.12.
“Information Memorandum” means the Confidential Information Memorandum dated
November 16, 2017 relating to the Borrower and the Transactions.
“Interest Coverage Ratio” means, as of the last day of any fiscal quarter, the
ratio of (a) EBITDA for the Computation Period ending on such day to (b)
Interest Expense as of such day.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.7, which shall be
substantially in the form of Exhibit I.
“Interest Expense” means, for any period, the consolidated interest expense of
the Borrower and its Subsidiaries for such period (including all imputed
interest on Capital Lease Obligations).
“Interest Payment Date” means (a) with respect to any Base Rate Loan, the last
day of each March, June, September and December and (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period.
“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in


18

--------------------------------------------------------------------------------





the calendar month that is one, two, three or six months thereafter, as the
Borrower may elect; provided, that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.
“Investment” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of any direct or indirect
advance, loan or other extension of credit (including by way of Guarantee or
similar arrangement) or capital contribution to (by means of any transfer of
cash or other property or any payment for property or services for the account
or use of others), or any purchase or acquisition of Equity Interests, evidences
of Indebtedness or other securities of, such other Person and all other items
that are or would be classified as investments on a balance sheet prepared in
accordance with GAAP, and any purchase or other acquisition (in one transaction
or a series of transactions) of any assets of any other Person constituting a
business unit; provided that the endorsement of negotiable instruments and
documents in the ordinary course of business will not be deemed to be an
Investment.
“IRC” means the Internal Revenue Code of 1986.
“IRS” means the United States Internal Revenue Service.
“ISP98” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the International Chamber of Commerce, Publication
Number 590 (or such later version thereof as may be in effect at the time of
issuance).
“Issuing Bank” means HSBC in its capacity as issuer of Letters of Credit
hereunder, or such other Lender as the Borrower may from time to time select as
an Issuing Bank hereunder pursuant to Section 2.5, with the consent of the
Administrative Agent; provided that such other Lender has agreed to be an
Issuing Bank.
“LC Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by, or
otherwise acceptable to, the applicable Issuing Bank.
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure


19

--------------------------------------------------------------------------------





at such time. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP98
(or another rule or contractual provision having a similar effect), such Letter
of Credit shall be deemed to be outstanding in the amount so remaining available
to be drawn.
“LC Sublimit” means an amount equal to the lesser of (a) $10,000,000 and (b) the
aggregate Revolving Commitments. The LC Sublimit is part of, and not in addition
to, the Revolving Facility.
“Lender” means each Person listed on Schedule 2.1 and any other Person that
shall have become a party hereto as a Lender pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption.
“Lender Provided Financial Service Product” means any agreement or other
arrangements under which any Lender or any Affiliate of any Lender provides any
of the following products or services to any of the Loan Parties: (a) credit
cards, (b) credit card processing services, (c) debit cards, (d) purchase cards,
(e) gift cards, (f) ACH transactions, (g) cash management, including electronic
funds transfer, controlled disbursement, accounts or services, (h) overdraft or
(i) foreign currency exchange.
“Lender Provided Hedging Agreement” means any Hedging Agreement between a Loan
Party and a counterparty that at the time such Hedging Agreement is entered into
(or, in the case of a Hedging Agreement entered into prior to the Effective
Date, as of the Effective Date) is a Lender or an Affiliate of a Lender.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate per annum equal to the London interbank offered rate as
administered by ICE Benchmark Administration Limited (or any successor to, or
substitute for, such service, providing rate quotations comparable to those
currently provided by ICE Benchmark Administration Limited, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) for
deposits in dollars (for delivery on such day) for such Interest Period as
displayed on the Bloomberg Page BBAM1 screen page that displays such rate (or,
in the event such rate does not appear on a page of the Bloomberg Page BBAM1
screen, on the appropriate page of such other information service that publishes
such rate as shall be selected by the Administrative Agent from time to time in
its reasonable discretion) at approximately 11:00 a.m. (London time) on the day
which is two (2) Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period; provided that if such offered
rate shall be less than zero, the LIBO Rate shall be deemed to be zero for the
purposes of this Agreement. In the event that no such rate is available to the
Administrative Agent, LIBO Rate shall be equal to a rate per annum equal to the
average rate (rounded upwards, if necessary, to the next 1/100 of 1%) at which
the Administrative Agent determines that U.S. dollars in an amount comparable to
the amount of the applicable advances are being offered to prime banks at
approximately 11:00 a.m. (London time) on the day which is two (2) Business Days
prior to the first day of such Interest Period for a term comparable to such
Interest


20

--------------------------------------------------------------------------------





Period for settlement in immediately available funds by leading banks in the
London interbank market selected by the Administrative Agent; provided further
that if such determination by the Administrative Agent shall be less than zero,
the LIBO Rate shall be deemed to be zero for the purposed of this Agreement.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Loan Document” means this Agreement, the Guaranty, the Security Documents, the
Notes, the LC Applications and any other documents, agreements, certificates or
instruments executed by or on behalf of any Loan Party or entered into in
connection herewith.
“Loan Party” means each of the Borrower and each Guarantor.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Material Adverse Effect” means a material adverse effect on (a) the business,
property results of operations or condition (financial or otherwise) of the
Borrower and the Subsidiaries, taken as a whole, (b) the ability of the Borrower
or of the Loan Parties, taken as a whole, to perform any of the payment
obligations under any Loan Document or (c) the validity or enforceability of
this Agreement or any other Loan Document or the rights of or remedies or
benefits available to the Administrative Agent, the Issuing Banks and the
Lenders under the Loan Documents.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements, of any one
or more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding the Threshold Amount. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or any
Subsidiary in respect of any Hedging Agreement at any time shall be the maximum
aggregate amount that the Borrower or such Subsidiary would be required to pay
if such Hedging Agreement were terminated at such time.
“Material Real Property” means fee-owned real property located in the United
States with a book value (as reflected in the financial statements delivered
pursuant to Section 5.1(a) or 5.1(b) (or, prior to the delivery of any such
financial statements, the financial statements referred to in Section 3.4))
equal to or greater than $10,000,000 that is owned by the Borrower or any
Domestic Subsidiary.
“Material Subsidiary” means, at any time, each Subsidiary that (i) has assets
which represent at least 5% of the Consolidated Total Assets of the Borrower and
its Subsidiaries as of the last day of the most recent Computation Period
immediately preceding such date, or (ii) whose results contributed at least 5%
of EBITDA for the most recent Computation Period immediately


21

--------------------------------------------------------------------------------





preceding such date; provided that for purposes of this Agreement, at no time
shall the assets of all Subsidiaries that are not Material Subsidiaries exceed
10% of Consolidated Total Assets or the portion of EBITDA attributed to all
Subsidiaries that are not Material Subsidiaries exceed 10% of EBITDA, in each
case determined on a consolidated basis in accordance with GAAP. As of the
Effective Date, each Subsidiary is a Material Subsidiary.
“Minimum Cash Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposures of all Issuing Banks with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Administrative Agent and the Issuing Banks in their sole
discretion.
“MIRE Event” means the incurrence, at any time that any Material Real Property
is subject to a Mortgage, of any increase, extension or renewal of any of the
Commitments or Loans (including an Incremental Revolving Commitments or any
other incremental credit facilities hereunder, but excluding (i) any
continuation or conversion of borrowings, (ii) the making of any Loan or (iii)
the issuance, renewal or extension of Letters of Credit). For the avoidance of
doubt, no “MIRE Event” shall occur or be deemed to have occurred at any time
that there is no Mortgage in effect which encumbers any real property owned in
by any Loan Party.
“MIRE Notice Period” is defined in Section 2.22.
“Moody’s” means Moody’s Investors Service, Inc.
“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
instrument made by any Loan Party in favor of, or for the benefit of, the
Administrative Agent for the benefit of the Secured Parties, in form and
substance satisfactory to the Administrative Agent.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which the Borrower or any ERISA Affiliate contributes, is obligated
to contribute, or has any liability.
“Net Cash Proceeds” means (a)  in connection with any Disposition or any
Extraordinary Receipts, the proceeds thereof in the form of cash and Cash
Equivalent Investments (including any such proceeds received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or by the Disposition of any non-cash consideration
received in connection therewith or otherwise, but only as and when received) of
such Disposition or Extraordinary Receipt, net of attorneys’ fees, accountants’
fees, investment banking fees, amounts required to be applied to the repayment
of Indebtedness secured by a Lien expressly permitted hereunder on any asset
that is the subject of such Disposition or Extraordinary Receipt (other than any
Lien pursuant to a Security Document) and other customary fees and expenses
actually incurred in connection therewith and net of taxes paid or reasonably
estimated to be payable as a result thereof (after taking into account any
available tax credits or deductions and any tax sharing arrangements) and any
reserve for adjustment in respect of the sale price of such asset or assets
established in accordance with GAAP (provided that, following the termination of
such reserves, proceeds equal to any unused reserves shall be applied in
accordance with Section


22

--------------------------------------------------------------------------------





2.10(b)) and (b) in connection with any incurrence of Indebtedness or issuance
or sale of Equity Interests, the cash proceeds received from such incurrence,
net of attorneys’ fees, investment banking fees, accountants’ fees, underwriting
discounts and commissions and other customary fees and expenses actually
incurred in connection therewith.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all or all affected
Lenders in accordance with the terms of Section 9.2(b) and (ii) has been
approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Note” is defined in Section 2.9(g).
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document, or
otherwise with respect to any Loan or Letter of Credit, in each case whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Law naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding; provided that the
“Obligations” shall exclude any Excluded Swap Obligations.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.9).
“Participant” is defined in Section 9.4(d).
“Participant Register” is defined in Section 9.4(d).
“PATRIOT Act” means the “Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001”
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)).


23

--------------------------------------------------------------------------------





“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Pension Plan” means any employee pension benefit plan as defined in Section
3(2) of ERISA (other than a Multiemployer Plan) subject to the provisions of
Title IV of ERISA or Section 412 of the IRC or Section 302 of ERISA, and in
respect of which the Borrower or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.
“Permitted Acquisition” is defined in Section 6.4.
“Permitted Encumbrances” means:
(a)    Liens for taxes that are not yet due or are being contested in compliance
with Section 5.4;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.4;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e)    judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;
(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary; and
(g)    any interest or title of a lessor under any operating lease entered into
by the Borrower or any Subsidiary in the ordinary course of its business and
covering only the assets so leased;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan as defined in Section 3(3) of ERISA
(including a Pension Plan) maintained by, contributed to by or required to be
contributed to by the Borrower or with respect to which the Borrower may have
any liability.


24

--------------------------------------------------------------------------------





“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by HSBC as its “prime rate” in effect at its office located at New York,
New York; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective. The “prime rate”
is a rate set by HSBC based upon various factors including HSBC’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by HSBC shall take effect
at the opening of business on the day specified in the public announcement of
such change.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” is defined in Section 9.1(d).
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.
“Refinanced Debt” is defined in the definition of “Credit Agreement Refinancing
Indebtedness.”
“Register” is defined in Section 9.4(c).
“Regulation U” means Regulation U of the FRB.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Removal Effective Date” is defined in Section 8.6.
“Required Facility Lenders” means with respect to any Facility on any date of
determination, Lenders having more than 50% of the sum of (i) the Aggregate
Credit Exposure under any such Facility and (ii) the aggregate unused
Commitments under such Facility; provided that any Defaulting Lender shall be
excluded for purposes of making a determination of Required Facility Lenders.
“Required Lenders” means, at any time, Lenders holding more than 50% of the sum
of (i) the Aggregate Credit Exposure and (ii) the aggregate unused Commitments;
provided that any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.
“Resignation Effective Date” is defined in Section 8.6(a).


25

--------------------------------------------------------------------------------





“Responsible Officer” means the chief executive officer, chief operating
officer, president or Financial Officer or other member of senior management of
the Borrower or any Loan Party.
“Restricted Payment” means (i) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Borrower or
any Subsidiary, (ii) any redemption, prepayment, defeasance, repurchase or other
payment in respect of any Subordinated Debt and (iii) any payment of management
fees or similar fees by the Borrower or any Subsidiary to any of its
equityholders or any Affiliate thereof.
“Revolving Commitment” means, with respect to each Lender, the commitment
(including the Incremental Revolving Commitments), if any, of such Lender to
make Revolving Loans and to acquire participations in Letters of Credit
hereunder, expressed as an amount representing the maximum aggregate amount of
such Lender’s Revolving Credit Exposure hereunder, as such commitment may be (a)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.4 or (b) increased pursuant to Section 2.4(a). The
initial amount of each Lender’s Revolving Commitment is set forth on
Schedule 2.1, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Revolving Commitment, as applicable. The initial
aggregate amount of the Revolving Lenders’ Revolving Commitments is
$400,000,000.
“Revolving Credit Exposure” means, as to any Revolving Lender at any time, the
aggregate principal amount at such time of its outstanding Revolving Loans and
such Revolving Lender’s LC Exposure at such time.
“Revolving Facility” means the Revolving Commitments and the extensions of
credit made thereunder.
“Revolving Lender” means, as of any date of determination, a Lender with a
Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Credit Exposure.
“Revolving Loan” means each Loan made by a Revolving Lender under any Revolving
Facility.
“Revolving Maturity Date” means with respect to the Revolving Facility, December
21, 2022 or any earlier date on which repayment of the Obligations in respect of
Revolving Loans is accelerated pursuant to the terms hereof.
“S&P” means Standard & Poor’s Ratings Services, a unit of The McGraw-Hill
Companies, Inc.


26

--------------------------------------------------------------------------------





“Sanctions” is defined in Section 3.14.
“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.
“Secured Obligations” means, collectively, (i) the Obligations and (ii) all
obligations of any Loan Party under any Lender Provided Hedging Agreement or any
Lender Provided Financial Service Product, in each case whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Law naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding; provided that the “Secured
Obligations” shall exclude any Excluded Swap Obligations.
“Secured Parties” means the Administrative Agent, each Lender and any other
holder of Secured Obligations.
“Security Agreement” means the pledge and security agreement made by the Loan
Parties in favor of the Administrative Agent for the benefit of the Secured
Parties, substantially in the form of Exhibit D.
“Security Documents” means the Security Agreement, any Mortgages, any
intellectual property security agreements and all other security documents
hereafter delivered to the Administrative Agent granting a Lien on any property
of any Person to secure the Secured Obligations.
“Specified Acquisition” means a Permitted Acquisition having aggregate
consideration of not less than $75,000,000.
“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 6 of the Guaranty).
“SPV” is defined in Section 9.4(f).
“Subordinated Debt” means any Indebtedness of the Borrower or any Subsidiary
that is subordinated in right of payment to the Obligations.
“Subsidiary” means, with respect to any Person, any other Person the accounts of
which would be consolidated with those of such Person in such Person’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as well as any other Person (a) of which securities or
other ownership interests representing more than 50% of the equity or more than
50% of the ordinary voting power or, in the case of a partnership, more than 50%
of the general partnership interests are, as of such date, owned, controlled or
held, by such Person or (b) that is, as of such date, otherwise Controlled by
such Person. Unless the context otherwise specifically requires, the term
“Subsidiary” shall refer to a Subsidiary of Borrower.


27

--------------------------------------------------------------------------------





“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Facility” means the Term Loan Commitments and the extensions of credit
made thereunder.
“Term Lender” means, as of any date of determination, Lenders having a Term
Commitment or a Term Loan.
“Term Loan” means an advance by any Term Lender or Incremental Term Lender under
the Term Facility made pursuant to Section 2.1(b) or Section 2.4(b).
“Term Loan Commitment” means (a) as to any Term Lender, the aggregate commitment
of such Lender to make a Term Loan on the Effective Date as set forth on
Schedule 2.1 or in the Assignment and Assumption executed by such Lender
pursuant to which such Lender shall have assumed its Term Commitment, as
applicable, and (b) as to all Lenders, the aggregate commitment of all Lenders
to make Term Loans, which aggregate commitment is $100,000,000 on the date of
this Agreement.
“Term Loan Increase” is defined in Section 2.4(b).
“Term Loan Joinder” is defined in Section 2.4(b).
“Term Loan Maturity Date” means December 21, 2022 or any earlier date on which
repayment of the Obligations in respect of the Term Loans is accelerated
pursuant to the terms hereof.
“Threshold Amount” means $25,000,000.
“Total Credit Exposure” means, as to any Lender at any time, the outstanding
unused Commitments, the Revolving Credit Exposure and the outstanding Term Loans
of such Lender at such time.
“Total Debt” means all Indebtedness of the Borrower and its Subsidiaries,
determined on a consolidated basis.


28

--------------------------------------------------------------------------------





“Total Net Leverage Ratio” means, as of the last day of any fiscal quarter, the
ratio of (a) Total Debt as of such day less the aggregate amount of Unrestricted
Cash on such day to (b) EBITDA for the Computation Period ending on such day.
“Trade Date” has the meaning specified in Section 9.14(g)(i).
“Transactions” means the execution, delivery and performance by the Loan Parties
of the Loan Documents, the borrowing of Loans, the use of the proceeds thereof
and the issuance of Letters of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or (excluding the LIBO Rate
based floor in the Alternate Base Rate) the LIBO Rate.
“UK Bribery Act” has the meaning specified in Section 3.20.
“United States” and “U.S.” mean the United States of America.
“Unrestricted Cash” means, as of any date of determination, the lesser of (a)
all cash and Cash Equivalent Investments included in the balance sheet of the
Borrower or any Domestic Subsidiary as of such date that, in each case, are free
and clear of all Liens, other than Liens in favor of the Administrative Agent
for the benefit of the Secured Parties, but excluding all cash and Cash
Equivalent Investments held outside of the United States and (b) $150,000,000.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the IRC.
“U.S. Tax Compliance Certificate” is defined in Section 2.17(g).
“Voting Equity Interest” means, as to any Person, an Equity Interest in such
Person having ordinary voting power with respect to the board of directors or
other governing body of such Person.
“Wholly Owned Subsidiary” means, as to any Person, any other Person all of the
Equity Interests of which (other than directors’ qualifying shares required by
law) are owned by such Person directly and/or through other Wholly Owned
Subsidiaries.
“Wholly Owned Subsidiary Guarantor” means any Wholly Owned Subsidiary of the
Borrower that is a Guarantor.
“Withholding Agent” means any Loan Party and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


29

--------------------------------------------------------------------------------






SECTION 1.2    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.3    Terms Generally; Rules of Construction. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

SECTION 1.4 Accounting Terms and Determinations; GAAP. Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, (i) all terms of an accounting or financial
nature used herein shall be construed, and all computations of amounts and
ratios referred to herein shall be made (x) without giving effect to any
election under Accounting Standards Codification 825-10-25 (previously referred
to as Statement of Financial Accounting Standards 159) (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect), to value any Indebtedness or other liabilities of the Borrower or
any Subsidiary at “fair value,” as defined therein, (y) without giving effect to
any treatment of Indebtedness in respect of convertible debt instruments under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or
effect), to value any such Indebtedness in a reduced or bifurcated manner as
described therein, and such Indebtedness shall at all times be valued at the
full stated principal amount thereof and (z) without giving effect to any change
to lease accounting rules from those in effect on the date hereof pursuant to
Accounting Standards Codification 840 and other


30

--------------------------------------------------------------------------------





lease accounting guidance as in effect on the date hereof and (ii) any
obligations relating to a lease that was accounted for by such Person as an
operating lease as of the Effective Date and any similar lease entered into
after the Effective Date by such Person (or any Subsidiary or Affiliate of such
Person) shall be accounted for as obligations relating to an operating lease and
not as a Capital Lease Obligations or as Indebtedness.



SECTION 1.5    Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

SECTION 1.6    Time of Day. Unless otherwise specified, all references herein to
time of day shall be references to Eastern time (daylight or standard, as
applicable).

ARTICLE II
THE CREDITS
SECTION 2.1    Commitments. Subject to the terms and conditions set forth
herein, (a) each Revolving Lender (severally and not jointly) agrees to make
Revolving Loans to the Borrower in Dollars from time to time during the
Availability Period in an aggregate principal amount that will not result in (i)
such Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving
Commitment then in effect or (ii) the sum of the total Revolving Credit
Exposures exceeding the aggregate Revolving Commitments and (b) each Term Lender
(severally and not jointly) agrees to make a Term Loan to the Borrower in
Dollars on the Effective Date in an amount equal to such Lender’s Term Loan
Commitment by making immediately available funds available to the Administrative
Agent’s designated account, not later than 11:00 a.m. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Revolving Loans. Amounts repaid or prepaid in
respect of Term Loans may not be reborrowed. After the making of the Term Loans,
the Term Loan Commitments shall terminate.

SECTION 2.2    Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the applicable
Lenders ratably in accordance with their respective Commitments. The failure of
any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.
(b)    Subject to Section 2.13, each Term Borrowing and Revolving Borrowing
shall be comprised entirely of Base Rate Loans or Eurodollar Loans as the
Borrower may request in accordance with this Agreement; provided that each
Borrowing made on the Effective Date must be made as an Alternate Base Rate
Borrowing (unless the Borrower executes a funding indemnity letter in form and
substance reasonably satisfactory to the Administrative Agent) but each may be
converted into a Eurodollar Borrowing in accordance with Section 2.7. Each
Lender at its option may make any Eurodollar Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.
(c)    At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. At


31

--------------------------------------------------------------------------------





the time that each Base Rate Borrowing is made, such Borrowing shall be in an
aggregate amount that is an integral multiple of $1,000,000 and not less than
$1,000,000; provided that a Base Rate Revolving Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the total Revolving
Commitments then in effect or that is required to finance the reimbursement of
an LC Disbursement as contemplated by Section 2.5(e). Borrowings of more than
one Type and Class may be outstanding at the same time; provided that there
shall not at any time be more than a total of six Eurodollar Borrowings
outstanding.
(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue any Borrowing of
any Class if the Interest Period requested with respect thereto would end after
the Revolving Maturity Date (in the case of Revolving Loans) or the Term Loan
Maturity Date (in the case of Term Loans).

SECTION 2.3    Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by submitting a Borrowing
Request signed by the Borrower by (a) in the case of a Eurodollar Borrowing, not
later than 11:00 a.m. three (3) Business Days before the date of the proposed
Borrowing or (b) in the case of a Base Rate Borrowing, not later than 11:00 a.m.
one Business Day before the date of the proposed Borrowing; provided that any
such notice of a Base Rate Revolving Borrowing to finance the reimbursement of
an LC Disbursement as contemplated by Section 2.5(e) may be given not later than
10:00 a.m. on the date of the proposed Borrowing and such notices shall be
deemed given if the Borrower shall not have otherwise notified the
Administrative Agent by 10:00 a.m. on the date that such reimbursement is due
pursuant to Section 2.5(e). Each such Borrowing Request shall be irrevocable and
shall be submitted by hand delivery, telecopy or (if arrangements for doing so
have been approved by the Administrative Agent) electronic communication to the
Administrative Agent. Each such Borrowing Request shall specify the following
information in compliance with Section 2.2:
(i)    the aggregate principal amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be a Base Rate Borrowing or a Eurodollar
Borrowing;
(iv)    the Class of such Borrowing;
(v)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(vi)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.6.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Base Rate Borrowing. If no Interest Period is specified
with respect to any requested Eurodollar Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender in the applicable Facility of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.

SECTION 2.4    Increase in Commitments.


32

--------------------------------------------------------------------------------





(a)    The Borrower may by written notice to the Administrative Agent elect to
request an increase in Revolving Commitments (the “Incremental Revolving
Commitments”), which Incremental Revolving Commitments shall be on terms
identical to those applicable to the other Revolving Commitments in place on the
applicable Incremental Revolving Commitment Effective Date, by an amount, taken
together with any Term Loan Increase under Section 2.4(b), not in excess of
$100,000,000 in the aggregate and not less than $15,000,000 in respect of any
individual increase (or such lesser amount as may be approved by the
Administrative Agent) and integral multiples of $5,000,000 in excess of that
amount. Each such notice shall specify (i) the date (each, an “Incremental
Revolving Commitment Effective Date”) on which the Borrower proposes that the
Incremental Revolving Commitments shall be effective, which shall be a date not
less than ten Business Days (or such shorter period as agreed by the
Administrative Agent) after the date on which such notice is delivered to the
Administrative Agent and (ii) the identity of each Lender or other Person that
is an Eligible Assignee (each, an “Incremental Revolving Lender”) to whom the
Borrower proposes any portion of such Incremental Revolving Commitments be
allocated and the amounts of such allocations; provided that any Lender
approached to provide all or a portion of the Incremental Revolving Commitments
may elect or decline, in its sole discretion, to provide an Incremental
Revolving Commitment. Such Incremental Revolving Commitments shall become
effective as of such Incremental Revolving Commitment Effective Date; provided
that: (i) no Default shall exist on such Incremental Revolving Commitment
Effective Date before or after giving effect to such Incremental Revolving
Commitments; (ii) the Administrative Agent shall have received such documents,
incumbency and other certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
the Loan Parties, the authorization of the Incremental Revolving Commitments and
any other legal matters relating to the Loan Parties, this Agreement or the
Incremental Revolving Commitments (it being understood and agreed that the
Administrative Agent and the Lenders shall be entitled to conclusively rely on
such documents, incumbency and certificates until notice is received by the
Administrative Agent from the Borrower to the contrary); (iii) the
representations and warranties of the Loan Parties contained herein and in the
other Loan Documents shall be true and correct in all material respects (or in
all respects if the applicable representation and warranty is qualified by
Material Adverse Effect or other materiality qualifier) on and as of the
Incremental Revolving Commitment Effective Date (except to the extent such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties were true and correct in all material
respects (or in all respects if the applicable representation and warranty is
qualified by Material Adverse Effect or other materiality qualifier) as of such
earlier date); (iv) the Borrower shall be in pro forma compliance with each of
the financial covenants set forth in Section 6.1 on a pro forma basis as of the
last day of the most recently ended fiscal quarter after giving effect to such
Incremental Revolving Commitments, calculated assuming each Incremental
Revolving Commitments are fully drawn but without the netting of any cash
proceeds of any Incremental Revolving Loans being made on such date; (v) the
Incremental Revolving Commitments shall be effected pursuant to one or more
joinder agreements (each, an “Incremental Revolving Joinder”) in form and
substance satisfactory to the Administrative Agent executed and delivered by the
Borrower, each Incremental Revolving Lender and the Administrative Agent, and
each of which shall be recorded in the Register and each Incremental Revolving
Lender shall be subject to the requirements set forth in Section 2.17(g); and
(vi) the Borrower shall deliver or cause to be delivered a certificate as to the
foregoing and any legal opinions or other documents reasonably requested by the
Administrative Agent in connection with any such transaction.
On each Incremental Revolving Commitment Effective Date, subject to the terms
and conditions set forth in this Section, each Incremental Revolving Commitment
shall be a Revolving Commitment and


33

--------------------------------------------------------------------------------





part of the Revolving Facility (and not a separate Facility hereunder), each
Incremental Revolving Lender providing such Incremental Revolving Commitment
shall be, and have all the rights of, a Revolving Lender, and the Revolving
Loans made by it on such Incremental Revolving Commitment Effective Date
pursuant to this Section shall be Revolving Loans, for all purposes of this
Agreement. Except for purposes of this Section 2.4(a), any Incremental Revolving
Commitments that are designated as an increase to the Revolving Commitments
shall be deemed to be effective as of the applicable Incremental Revolving
Commitment Effective Date, and after the effectiveness of such Incremental
Revolving Commitments, Revolving Commitments for all purposes of this Agreement;
provided that for the avoidance of doubt such Incremental Revolving Commitments
will remain Incremental Revolving Commitments for purposes of this Section
2.4(a). For the avoidance of doubt, upon the effectiveness of any Incremental
Revolving Commitment, the Revolving Credit Exposure of the Incremental Revolving
Lender holding such Commitment, and the Applicable Percentage of all the
Revolving Lenders, shall automatically be adjusted to give effect thereto. On
the date of effectiveness of any Incremental Revolving Commitment, each existing
Revolving Lender shall assign to each Incremental Revolving Lender holding such
Incremental Revolving Commitment, and each such Incremental Revolving Lender
shall purchase from each existing Revolving Lender, at the principal amount
thereof (together with accrued interest), such interests in the Revolving Loans
and participations in Letters of Credit outstanding on such date as shall be
necessary in order that, after giving effect to all such assignments and
purchases, such Revolving Loans and participations in Letters of Credit will be
held by all the Revolving Lenders (including such Incremental Revolving Lenders)
ratably in accordance with their Applicable Percentages after giving effect to
the effectiveness of such Incremental Revolving Commitment.
(b)    The Borrower may by written notice to the Administrative Agent elect to
request an increase (a “Term Loan Increase”) in the principal amount of the Term
Facility by an amount, taken together with any Incremental Revolving Commitments
under Section 2.4(a), not in excess of $100,000,000 in the aggregate and not
less than $15,000,000 in respect of any individual increase (or such lesser
amount as may be approved by the Administrative Agent) and integral multiples of
$5,000,000 in excess of that amount. Each such notice shall specify (i) the date
(each, an “Increased Amount Date”) on which the Borrower proposes that the Term
Loan Increase shall be effective, which shall be a date not less than ten
Business Days (or such shorter period as agreed by the Administrative Agent)
after the date on which such notice is delivered to the Administrative Agent and
(ii) the identity of each Lender or other Person that is an Eligible Assignee
(each, an “Incremental Term Lender”) to whom the Borrower proposes any portion
of such Term Loan Increase be allocated and the amounts of such allocations;
provided that any Lender approached to provide all or a portion of the Term Loan
Increase may elect or decline, in its sole discretion, to provide a portion of
such Term Loan Increase. Such Term Loan Increase shall become effective as of
such Increased Amount Date; provided that: (i) no Default shall exist on such
Increased Amount Date before or after giving effect to such Term Loan Increase;
(ii) the Administrative Agent shall have received such documents, incumbency and
other certificates as the Administrative Agent or its counsel may reasonably
request relating to the organization, existence and good standing of the Loan
Parties, the authorization of the Term Loan Increase and any other legal matters
relating to the Loan Parties, this Agreement or the Term Loan Increase (it being
understood and agreed that the Administrative Agent and the Lenders shall be
entitled to conclusively rely on such documents, incumbency and certificates
until notice is received by the Administrative Agent from the Borrower to the
contrary); (iii) the representations and warranties of the Loan Parties
contained herein and in the other Loan Documents shall be true and correct in
all material respects on and as of the Increased Amount Date (except to the
extent such representations and warranties relate solely to an earlier date, in
which case such representations and warranties were true and correct in


34

--------------------------------------------------------------------------------





all material respects as of such earlier date); (iv) the Borrower shall be in
pro forma compliance with each of the financial covenants set forth in Section
6.1 on a pro forma basis as of the last day of the most recently ended fiscal
quarter after giving effect to such Term Loan Increase, but without the netting
of any cash proceeds of any Incremental Revolving Loans being made on such date;
(v) the Term Loan Increase shall be effected pursuant to one or more joinder
agreements (each, a “Term Loan Joinder”) in form and substance satisfactory to
the Administrative Agent executed and delivered by the Borrower, each
Incremental Term Lender and the Administrative Agent, and each of which shall be
recorded in the Register and each Incremental Term Lender shall be subject to
the requirements set forth in Section 2.17(g); and (vi) the Borrower shall
deliver or cause to be delivered a certificate as to the foregoing and any legal
opinions or other documents reasonably requested by the Administrative Agent in
connection with any such transaction. On any Increased Amount Date on which any
Term Loan Increase becomes effective, subject to the satisfaction of the
foregoing terms and conditions (including delivery of a Borrowing Request
pursuant to Section 2.3), (i) each Incremental Term Lender shall make a Term
Loan to the Borrower in an amount equal to its Term Loan Commitment in respect
thereof and (ii) each Incremental Term Lender shall become a Lender hereunder.
Each Term Loan made pursuant to a Term Loan Increase shall be a Term Loan having
terms identical to those applicable to the Term Loans in place on the applicable
Effective Date; provided that each applicable Term Loan Joinder may, without the
consent of any other Lender, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provision of this Section 2.4(b), including
to make such appropriate adjustments to Section 2.9(b) as may be necessary in
connection with such Term Loan Increase.
(c)    The Administrative Agent shall notify the Lenders promptly upon receipt
of the Borrower’s notice of each Incremental Revolving Commitment Effective Date
or Increased Amount Date.
(d)    All Incremental Revolving Commitments and each Term Loan Increase
established pursuant to this Section 2.4, and all Loans made in respect thereof
thereunder, shall constitute Loans and Commitments under, and shall be entitled
to all the benefits afforded by, this Agreement and the other Loan Documents and
shall, without limiting the foregoing, benefit equally and ratably with the
Obligations from the Guarantors and security interests created by the Security
Documents. The Loan Parties shall take any actions reasonably required by the
Administrative Agent to ensure and/or demonstrate that the Lien and security
interests granted by the Security Documents continue to be perfected under the
Uniform Commercial Code or otherwise after giving effect to the establishment of
any such Term Loan Increase or Incremental Revolving Commitments.

SECTION 2.5    Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, each Issuing Bank agrees, in reliance upon the
agreements of the Revolving Lenders set forth in this Section, (i) from time to
time on any Business Day during the Availability Period, to issue Letters of
Credit, in forms reasonably acceptable to the Administrative Agent and such
Issuing Bank, for the account of the Borrower as applicant to support its or its
Subsidiaries’ operations and to amend or extend Letters of Credit previously
issued by it, in accordance with Section 2.5(b) and (ii) to honor drawings under
the Letters of Credit; provided that no Issuing Bank shall be obligated to issue
any Letter of Credit or to amend or extend any Letter of Credit if, after giving
effect thereto, (x) the total Revolving Credit Exposures would exceed the total
Revolving Commitments then in effect or (y) the LC Exposure would exceed the LC
Sublimit. Letters of Credit shall constitute utilization of the Revolving
Commitments. In the event of any inconsistency between the terms and conditions
of this Agreement and the terms and conditions of any LC Application


35

--------------------------------------------------------------------------------





or other agreement submitted by the Borrower to, or entered into by the Borrower
with, any Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control. Notwithstanding anything herein to
the contrary, no Issuing Bank shall have any obligation hereunder to issue, and
shall not issue, any Letter of Credit the proceeds of which would be made
available to any Person (i) to fund any activity or business of or with any
Person that is the subject of Sanctions, or in any country or territory that is
the subject of Sanctions or (ii) in any manner that would result in a violation
of any Sanctions by any party to this Agreement.
(b)    Notice of Issuance, Amendment, Extension; Certain Conditions. To request
the issuance of a Letter of Credit (or the amendment or extension of an
outstanding Letter of Credit), the Borrower shall hand deliver or telecopy (or
if arrangements for doing so have been approved the Administrative Agent and by
the applicable Issuing Bank, electronic communication) to such Issuing Bank and
the Administrative Agent (reasonably in advance of the requested date of
issuance, amendment or extension) a notice requesting the issuance of a Letter
of Credit, or identifying the Letter of Credit to be amended or extended, and
specifying the date of issuance, amendment or extension (which shall be a
Business Day), the date on which such Letter of Credit is to expire (which shall
comply with clause (c) of this Section), the amount of such Letter of Credit,
the name and address of the beneficiary thereof and such other information as
shall be necessary to prepare, amend or extend such Letter of Credit. The form
of any requested Letter of Credit or any requested amendment or extension of a
Letter of Credit shall be reasonably acceptable to the applicable Issuing Bank.
No Issuing Bank shall be obligated to issue any Letter of Credit (i) in
violation of any Applicable Law or policy of such Issuing Bank or any Revolving
Lender, (ii) if any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such Issuing Bank
from issuing such Letter of Credit, (iii) the issuance of such Letter of Credit
would violate one or more policies of such Issuing Bank generally applicable to
the issuance of letters of credit, (iv) if such Letter of Credit is to be
denominated in a currency other than Dollars or (v) if such Letter of Credit
contains any provision for automatic reinstatement of the stated amount after
any drawing thereunder. If requested by the applicable Issuing Bank, the
Borrower also shall submit an LC Application in connection with any request for
a Letter of Credit. A Letter of Credit shall be issued, amended or extended only
if (and upon issuance, amendment or extension of each Letter of Credit the
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment or extension (i) the LC Exposure shall not exceed the
LC Sublimit, (ii) the total Revolving Credit Exposures shall not exceed the
total Revolving Commitments then in effect and (iii) the other conditions
thereto set forth in this Agreement are met. No Issuing Bank shall be under any
obligation to amend or extend any Letter of Credit if (i) such Issuing Bank
would have no obligation at such time to issue the Letter of Credit in its
amended form under the terms hereof or (ii) the beneficiary of such Letter of
Credit does not accept the proposed amendment thereto.
(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any extension thereof, one
year after such extension) and (ii) the date that is seven (7) Business Days
prior to the Revolving Maturity Date; provided that (x) any Letter of Credit
may, with the consent of the applicable Issuing Bank, be automatically
extendable for successive one-year periods (which shall in no event extend
beyond the date referred to in the foregoing clause (ii)) and (y) any Issuing
Bank may (with the approval of the Administrative Agent) elect to issue a Letter
of Credit with an expiration date after the Revolving Maturity Date if the
Borrower agrees that it will, on the Revolving Maturity Date (or such earlier
date as


36

--------------------------------------------------------------------------------





may be requested by such Issuing Bank), deliver to such Issuing Bank Cash
Collateral in an amount equal to 105% of the stated amount of such Letter of
Credit.
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of any Issuing Bank or the Revolving Lenders, each applicable
Issuing Bank hereby grants to each Revolving Lender, and each Revolving Lender
hereby acquires from such Issuing Bank, a participation in such Letter of Credit
equal to such Revolving Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit. Each Revolving Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the applicable Issuing Bank, such Revolving Lender’s Applicable
Percentage of each LC Disbursement made by such Issuing Bank and not reimbursed
by the Borrower on the date due as provided in clause (e) of this Section, or of
any reimbursement payment required to be refunded to the Borrower for any
reason. Each Revolving Lender agrees that its obligation to acquire
participations pursuant to this Section 2.5(d) in respect of Letters of Credit
is absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Revolving Commitments, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever.
(e)    Reimbursement. If any Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 12:00 p.m. on the Business Day immediately following the day that
the Borrower receives notice of such LC Disbursement; provided that the Borrower
may request, subject to the conditions to borrowing set forth herein, in
accordance with Section 2.3 that such payment be financed with a Base Rate
Revolving Borrowing in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting Base Rate Revolving Borrowing. If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Revolving Lender of
the applicable LC Disbursement, the payment then due from the Borrower in
respect thereof and such Revolving Lender’s Applicable Percentage thereof.
Promptly following receipt of such notice, each Revolving Lender shall pay to
the Administrative Agent its Applicable Percentage of the payment then due from
the Borrower, in the same manner as provided in Section 2.6 with respect to
Loans made by such Revolving Lender (and Section 2.6 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the applicable Issuing Bank the
amounts so received by it from the Revolving Lenders. Promptly following receipt
by the Administrative Agent of any payment from the Borrower pursuant to this
Section 2.5(e), the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this Section 2.5(e) to reimburse such Issuing Bank, then to
such Revolving Lenders and such Issuing Bank as their interests may appear. Any
payment made by a Revolving Lender pursuant to this Section 2.5(e) to reimburse
any Issuing Bank for any LC Disbursement (other than the funding of Base Rate
Revolving Loans as contemplated above) shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement.
(f)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in clause (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be


37

--------------------------------------------------------------------------------





forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by any Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of recoupment or setoff against, the Borrower’s
Obligations hereunder. None of the Administrative Agent, the Lenders or any
Issuing Bank, or any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any circumstance referred to in the preceding sentence), or any
error, omission, interruption, loss or delay in transmission or delivery of any
draft, notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of any Issuing Bank; provided that the foregoing shall not be
construed to excuse any Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to indirect, special, punitive,
consequential or exemplary damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by Applicable Law) suffered by the
Borrower that are caused by such Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of such
Issuing Bank (as determined in a final and non-appealable judgment by a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties hereto expressly agree that the
applicable Issuing Bank may, in its sole discretion, either accept documents
that appear on their face to be in substantial compliance with the terms of the
related Letter of Credit, without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit, and such Issuing Bank shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.
(g)    Disbursement Procedures. Each Issuing Bank shall, within a reasonable
time following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit issued by it. Such
Issuing Bank shall within a reasonable time notify the Administrative Agent and
the Borrower in writing (by hand delivery, telecopy or, if arrangements for
doing so have been approved by the Administrative Agent, electronic
communication) of such demand for payment and whether such Issuing Bank has made
or will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse such Issuing Bank and the Revolving Lenders with respect to any such
LC Disbursement.
(h)    Interim Interest. If any Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to Base Rate Revolving Loans; provided that,
if the Borrower fails to reimburse such LC Disbursement when due pursuant to
clause (e) of this Section, then Section 2.12(d) shall apply. Interest accrued
pursuant to this clause (h) shall be for the account of the applicable Issuing
Bank, except that


38

--------------------------------------------------------------------------------





interest accrued on and after the date of payment by any Revolving Lender
pursuant to clause (e) of this Section to reimburse such Issuing Bank shall be
for the account of such Revolving Lender to the extent of such payment.
(i)    Replacement of Issuing Banks. Any Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Revolving Lenders of any such replacement of an Issuing Bank.
At the time any such replacement shall become effective, the Borrower shall pay
all unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.11(b)(ii). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.
(j)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Facility Lenders in respect of the
Revolving Facility (or, if the maturity of the Loans has been accelerated,
Revolving Lenders with LC Exposures representing greater than 50% of the
aggregate LC Exposure) demanding the deposit of cash collateral pursuant to this
clause (j), the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Issuing Banks and the Revolving Lenders, an amount in cash equal to 105% of the
LC Exposure as of such date; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable without demand or other notice of any kind, upon the
occurrence of any Event of Default with respect to the Borrower described in
clause (h) or (i) of Article VII. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Obligations. The Borrower hereby grants to the Administrative Agent, for the
benefit of the Issuing Banks and the Revolving Lenders, and agrees to maintain,
a first priority security interest in all such Cash Collateral to secure the
Secured Obligations, free and clear of all other Liens. The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such cash collateral account. Other than any interest earned on
the investment of such deposits, which investments shall be made at the option
and sole discretion of the Administrative Agent (acting in consultation with the
Required Lenders) and at the Borrower’s risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such cash collateral account. Moneys in such cash collateral
account shall be applied by the Administrative Agent to reimburse the Issuing
Banks for LC Disbursements for which they have not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of Revolving
Lenders with LC Exposures representing greater than 50% of the aggregate LC
Exposure), shall be applied to satisfy other Obligations. If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three (3) Business Days
after all Events of Default have been cured or waived.


39

--------------------------------------------------------------------------------





(k)    Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the
applicable Issuing Bank and the Borrower when a Letter of Credit is issued, (i)
the rules of ISP98 shall apply to each standby Letter of Credit, and (ii) the
rules of the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce at the time of
issuance shall apply to each commercial Letter of Credit.
(j)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the applicable Issuing Bank hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of any Subsidiary inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
business of such Subsidiary.

SECTION 2.6    Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders
in an amount equal to such Lender’s Applicable Percentage; provided that the
Term Loans shall be made as provided in Section 2.1(b). The Administrative Agent
will make such Loans available to the Borrower by promptly crediting the amounts
so received, in like funds, to an account of the Borrower maintained with the
Administrative Agent in New York, New York and designated by the Borrower in the
applicable Borrowing Request; provided that Base Rate Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.5(e)
shall be remitted by the Administrative Agent to the applicable Issuing Bank.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with clause (a) of this Section and may, in its sole
discretion in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to Base Rate Loans of the applicable Class. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing. If the Borrower and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. Any
payment by the Borrower shall be without prejudice to any claim the Borrower may
have against a Lender that shall have failed to make such payment to the
Administrative Agent. Nothing in this Section 2.6(b) shall obligate the
Administrative Agent to prefund any amount.

SECTION 2.7    Interest Elections. (a) Each Borrowing initially shall be of the
Type and Class specified in the applicable Borrowing Request and, in the case of
a Eurodollar Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request or as otherwise specified in Section 2.3.


40

--------------------------------------------------------------------------------





Thereafter, the Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurodollar Borrowing, may
elect Interest Periods therefor, all as provided in this Section. The Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.
(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by submitting an Interest Election
Request signed by the Borrower by the time that a Borrowing Request would be
required under Section 2.3 if the Borrower were requesting a Revolving Borrowing
of the Type resulting from such election to be made on the effective date of
such election (it being understood that such notification procedure also applies
when the Borrower elects to continue or convert a Term Borrowing). Each such
Interest Election Request shall be irrevocable and shall be submitted by hand
delivery or telecopy (or, if arrangements for doing so have been approved by the
Administrative Agent, electronic communication) to the Administrative Agent.
(c)    Each written Interest Election Request shall specify the following
information in compliance with Section 2.2:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be a Base Rate Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a Base Rate
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall become a Base Rate Borrowing at the end of the Interest Period
applicable thereto.


41

--------------------------------------------------------------------------------






SECTION 2.8    Termination and Reduction of Revolving Commitments. (a) Unless
previously terminated, the Revolving Commitments shall terminate on the
Revolving Maturity Date.
(b)    The Borrower may, at any time, reduce or terminate the Revolving
Commitments; provided, that (i) each partial reduction of the Revolving
Commitment shall be in a minimum amount of $5,000,000 or in an integral multiple
of $1,000,000 in excess thereof and (ii) the Borrower shall not terminate or
reduce the Revolving Commitments if, after giving effect to any concurrent
prepayment of the Loans in accordance with Section 2.10, the sum of the
Revolving Credit Exposures would exceed the aggregate Revolving Commitments.
(c)    The Borrower shall notify the Administrative Agent of any election to
reduce or terminate the Revolving Commitments under clause (b) of this Section
at least three Business Days prior to the effective date of such reduction or
termination, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Revolving Commitments delivered by the Borrower may state that such notice
is conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any reduction or termination of the Revolving Commitments shall be
permanent.
(d)    Each reduction in the Revolving Commitments shall be made ratably among
the Revolving Lenders in accordance with their respective applicable Revolving
Commitments.

SECTION 2.9    Repayment of Loans; Evidence of Debt.
(a)    The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Revolving Lender the then-unpaid principal amount
of each Revolving Loan on the Revolving Maturity Date.
(b)    The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Term Lender the Term Loans (i) on the last day of
each calendar quarter (commencing with the calendar quarter ending March 31,
2018) in installments equal to such Term Lender’s Applicable Percentage of an
aggregate principal amount equal to the applicable percentage set forth below of
the aggregate principal amount of the Term Loans funded on the Effective Date
and (ii) on the Term Loan Maturity Date, the aggregate principal amount of all
Term Loans outstanding on such date:
Payment Date
Amount
1-4
1.25%
5-8
1.25%
9-12
1.875%
13-16
2.50%
17-19
2.50%



(c)    Each Lender shall maintain, in accordance with its usual practice, an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.


42

--------------------------------------------------------------------------------





(d)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder and any promissory note evidencing
such Loan, the Class and Type thereof and the Interest Period, if any,
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof.
(e)    The entries made in the accounts maintained pursuant to clause (d) or (e)
of this Section shall be prima facie evidence of the existence and amounts of
the Obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Obligations or the
Loans in accordance with the terms of this Agreement.
(f)    Any Lender may request that Loans made by it be evidenced by a promissory
note (each, a “Note”) substantially in the form of Exhibit A. In such event, the
Borrower shall prepare, execute and deliver to such Lender a Note payable to the
order of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns). Thereafter, the Loans evidenced by such Note and interest
thereon shall at all times (including after assignment pursuant to Section 9.4)
be represented by one or more Notes payable to the order of the payee named
therein.

SECTION 2.10 Prepayment of Loans. (a) Voluntary. The Borrower shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part without premium or penalty, subject to prior notice in accordance with this
Section.
(b)    Mandatory. The Borrower shall make a prepayment of the Term Loans until
paid in full upon the occurrence of any of the following events at the following
times and in the following amounts:
(i)    Concurrently with the receipt by any Loan Party or any Subsidiary of any
Net Cash Proceeds from any Asset Sale or Extraordinary Receipt, in an amount
equal to 100% of such Net Cash Proceeds; provided that, notwithstanding the
foregoing, no such prepayment shall be required with respect to any Net Cash
Proceeds so long as (x) no Event of Default shall have occurred and be
continuing and (y) the Borrower provides written notice to the Administrative
Agent of its intent to invest, directly or through one or more of its
Subsidiaries, such Net Cash Proceeds within 365 days of receipt thereof in
assets of the general type used in the business of the Borrower and its
Subsidiaries; provided that, if, prior to the expiration of such 365-day period,
the Borrower, directly or through its Subsidiaries, shall have entered into a
binding agreement providing for such investment on or prior to the expiration of
an additional 180-day period, such 365-day period shall be extended to the date
provided for such investment in such binding agreement; and provided further
that, if at the conclusion of such period, all or any portion of such Net Cash
Proceeds have not been so invested, the Borrower shall make a prepayment of the
Term Loans at such time in the amount of such unutilized Net Cash Proceeds.
(ii)    Concurrently with the receipt by any Loan Party or any Subsidiary of any
Net Cash Proceeds from any issuance of any Indebtedness of any Loan Party or any
Subsidiary (excluding Indebtedness permitted by Section 6.2), in an amount equal
to 100% of such Net Cash Proceeds.


43

--------------------------------------------------------------------------------





(c)    Notice Matters. The Borrower shall notify the Administrative Agent by
submitting a written notice signed by the Borrower (by hand delivery, telecopy
or, if arrangements for doing so have been approved by the Administrative Agent,
electronic communication) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 11:00 a.m. three Business
Days before the date of prepayment, and (ii) in the case of prepayment of a Base
Rate Borrowing, not later than 11:00 a.m. one Business Day before the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Revolving Commitments as contemplated
by Section 2.8, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.8. Promptly following
receipt of any such notice relating to a Term Borrowing or Revolving Borrowing,
the Administrative Agent shall advise the Lenders in the applicable Facility of
the contents thereof. Each partial prepayment of any Term Borrowing or Revolving
Borrowing under Section 2.10(a) shall be in an amount that would be permitted in
the case of an advance of a Term Borrowing or Revolving Borrowing of the same
Type as provided in Section 2.2. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.12. If a Eurodollar Loan is prepaid
on any day other than the last day of the Interest Period applicable thereto
(except if pursuant to Section 2.6(b) or 2.15), the Borrower shall also pay any
amounts owing pursuant to Section 2.16.
(d)    Overadvance. The Borrower shall prepay Revolving Loans hereunder in such
amounts and at such times (including in connection with any reduction of the
total amount of the Revolving Commitments) to assure that the total Revolving
Credit Exposures do not exceed the then-current total amount of Revolving
Commitments.
(e)    Application of Payment. Voluntary and mandatory prepayments of the Term
Loans shall be applied ratably to the remaining installments of the Term Loans
on a pro rata basis.

SECTION 2.11 Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Revolving Lender a commitment fee, which shall accrue at
the Applicable Rate on the daily amount of the unused Revolving Commitment of
such Lender during the period from and including the Effective Date to but
excluding the date on which such Revolving Commitment terminates. Accrued
commitment fees shall be payable in arrears on the last day of March, June,
September and December of each year and on the date on which the Revolving
Commitments terminate, commencing on the first such date to occur after the date
hereof.
(b)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate used to determine the interest rate applicable to Eurodollar Revolving
Loans on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date on
which such Revolving Lender’s Revolving Commitment terminates and the date on
which such Revolving Lender ceases to have any LC Exposure (provided that this
clause (i) is subject to Section 2.12(d)) and (ii) to each applicable Issuing
Bank a fronting fee, which shall accrue at the rate or rates per annum
separately agreed upon between the Borrower and such Issuing Bank on the average
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) allocable to Letters of Credit issued by such
Issuing Bank during the period from and including the Effective Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any LC Exposure, as well as the applicable
Issuing Bank’s standard fees with


44

--------------------------------------------------------------------------------





respect to the issuance, amendment or extension of any Letter of Credit or
processing of drawings thereunder. Participation fees and fronting fees accrued
through and including the last day of March, June, September and December of
each year shall be payable on the third Business Day following such last day,
commencing on the first such date to occur after the Effective Date; provided
that all such fees shall be payable on the date on which the Revolving
Commitments terminate, and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Banks pursuant to this Section 2.11(b) shall be payable
within ten days after demand.
(c)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
(d)    All fees payable under this Section shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). Each determination by the
Administrative Agent of a fee hereunder shall be conclusive absent manifest
error.
(e)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the Lenders. Fees, once paid, shall be fully
earned and shall not be refundable under any circumstances.

SECTION 2.12 Interest. (a) The Term Loans and Revolving Loans comprising each
Base Rate Borrowing shall bear interest at the Alternate Base Rate plus the
Applicable Rate.
(b)    The Term Loans and Revolving Loans comprising each Eurodollar Borrowing
shall bear interest at the LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.
(c)    Notwithstanding anything to the contrary herein, at any time an Event of
Default exists, (i) the Applicable Rate with respect to each Loan and any Letter
of Credit shall be increased by 2%; and (ii) all other amounts payable by the
Borrower hereunder shall bear interest at a rate 2% above the rate applicable to
Base Rate Borrowings as provided in clause (a) above, in each of the foregoing
clauses (i) and (ii), after as well as before judgment.
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to clause (c) of this Section shall be payable on demand, (ii) in the
event of any repayment or prepayment of any Loan (other than a prepayment of a
Base Rate Revolving Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year) and, in each
case, shall be payable for the actual number of days elapsed (including the
first day but excluding the


45

--------------------------------------------------------------------------------





last day). The applicable Alternate Base Rate or LIBO Rate shall be determined
by the Administrative Agent, and such determination shall be conclusive absent
manifest error.

SECTION 2.13 Alternate Rate of Interest. Notwithstanding any other provision of
this Agreement (other than Section 2.15), if prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate for an Interest Period with the duration of
such Interest Period; or
(b)    the Administrative Agent is advised by the Required Lenders that the LIBO
Rate for such Interest Period will not adequately and fairly reflect the cost to
such Lenders of making or maintaining their Loans included in such Borrowing for
an Interest Period with the duration of such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, followed promptly by written confirmation thereof
delivered by telecopy or (if arrangements for doing so have been approved by the
Administrative Agent) electronic communication as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, then
(i) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing with an Interest
Period having the duration of such Interest Period shall be ineffective and any
such Eurodollar Borrowing shall be repaid on the last day of the then current
Interest Period applicable thereto and (ii) if any Borrowing Request requests a
Eurodollar Borrowing with an Interest Period having the duration of such
Interest Period, such Borrowing shall be made as a Base Rate Borrowing.

SECTION 2.14 Increased Costs. (a) Increased Costs Generally. If any Change in
Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
liquidity, compulsory loan, insurance charge or similar requirement against
assets of, deposits with or for the account of, or credit extended or
participated in by, any Lender (except any reserve requirement contemplated by
Section 2.14(e)) or any Issuing Bank;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of “Excluded
Taxes” and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Eurodollar Loan (or, in the case of any Change in Law with
respect to Taxes covered in clause (ii) of this Section 2.14(a), any Loan) or of
maintaining its obligation to make any such Loan, or to increase the cost to
such Lender, such Issuing Bank or such other Recipient of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender, Issuing Bank or other Recipient
hereunder (whether of principal, interest or any other


46

--------------------------------------------------------------------------------





amount) then, upon request of such Lender, Issuing Bank or other Recipient, the
Borrower will pay to such Lender, Issuing Bank or other Recipient, as the case
may be, such additional amount or amounts as will compensate such Lender,
Issuing Bank or other Recipient, as the case may be, for such additional costs
incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or Issuing Bank determines that any
Change in Law affecting such Lender or Issuing Bank or any lending office of
such Lender or such Lender’s or Issuing Bank’s holding company, if any,
regarding capital or liquidity requirements, has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Bank’s capital or on the
capital of such Lender’s or Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by any Issuing Bank, to a level below that which such Lender or
Issuing Bank or such Lender’s or Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
Issuing Bank’s policies and the policies of such Lender’s or Issuing Bank’s
holding company with respect to capital adequacy and liquidity), then from time
to time the Borrower will pay to such Lender or Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Lender or Issuing
Bank or such Lender’s or Issuing Bank’s holding company for any such reduction
suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender, Issuing Bank
or other Recipient setting forth the amount or amounts necessary to compensate
such Lender, Issuing Bank or other Recipient or its holding company, as the case
may be, as specified in clause (a) or (b) of this Section and delivered to the
Borrower, shall be conclusive absent manifest error. The Borrower shall pay such
Lender, Issuing Bank or other Recipient, as the case may be, the amount shown as
due on any such certificate within 10 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender, Issuing
Bank or other Recipient to demand compensation pursuant to this Section shall
not constitute a waiver of such Lender’s, Issuing Bank’s or other Recipient’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender, Issuing Bank or other Recipient pursuant to
this Section for any increased costs incurred or reductions suffered more than
six months prior to the date that such Lender, Issuing Bank or other Recipient,
as the case may be, notifies the Borrower of the Change in Law giving rise to
such increased costs or reductions, and of such Lender’s, Issuing Bank’s or such
other Recipient’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).
(e)    Eurocurrency Liabilities. The Borrower shall pay to each Lender, as long
as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan; provided
the Borrower shall have received at least ten days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice ten days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable ten days from receipt of
such notice.


47

--------------------------------------------------------------------------------






SECTION 2.15 Change in Legality. Notwithstanding any other provision of this
Agreement, if any Change in Law shall make it unlawful for any Lender to make or
maintain, or convert any Loan into, a Eurodollar Loan, then, upon written notice
by such Lender to the Borrower and to the Administrative Agent, which notice
shall specify the extent of such unlawfulness (e.g., whether such unlawfulness
applies to Eurodollar Loans generally or only to Interest Periods of a
particular length):
(a)    any request for the making or continuation of, or the conversion of Base
Rate Loans into, Eurodollar Loans shall, solely as to such Lender and to the
extent a Eurodollar Loan by such Lender would be (or during the applicable
Interest Period would become) unlawful, be disregarded and the Loan of such
Lender that would be part of the applicable Borrowing of Eurodollar Loans shall
be made as, converted to or continue to be maintained as a Base Rate Loan; and
(b)    each outstanding Eurodollar Loan of such Lender shall, on the last day of
the Interest Period therefor (unless such Loan may be continued as a Eurodollar
Loan for the full duration of any requested new Interest Period without being
unlawful) or on such earlier date as such Lender shall specify is necessary
pursuant to the applicable Change in Law, convert to a Base Rate Loan.

SECTION 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.10), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.8(c) and is revoked in
accordance therewith), except if pursuant to Section 2.6(b) or 2.15, or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. Such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest that would have
accrued on the principal amount of such Loan had such event not occurred, at the
LIBO Rate that would have been applicable to such Loan, for the period from the
date of such event to the last day of the then-current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue, for the period
that would have been the Interest Period for such Loan) over (ii) the amount of
interest that would accrue on such principal amount for such period at the
interest rate that such Lender would bid were it to bid, at the commencement of
such period, for Dollar deposits of a comparable amount and period from other
banks in the eurodollar market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within ten days after receipt thereof.

SECTION 2.17 Taxes. (a) Issuing Bank; FATCA. For purposes of this Section 2.17,
the term “Lender” includes any Issuing Bank and the term “Applicable Law”
includes FATCA.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such


48

--------------------------------------------------------------------------------





deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(c)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant Governmental Authority in accordance with Applicable Law, or, at
the option of the Administrative Agent, timely reimburse it for the payment of,
any Other Taxes.
(d)    Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, and shall make payment in respect thereof,
within ten days after written demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable out-of-pocket expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority; provided that if
such Recipient fails to provide notice to such Loan Party of the imposition of
any Indemnified Taxes within 180 days following the receipt of actual written
notice of the imposition of such Indemnified Taxes from the relevant
Governmental Authority, there will be no obligation for such Loan Party to pay
interest or penalties with respect to such Indemnified Taxes that are
attributable to the period beginning after such 180th day and ending fourteen
(14) days after such Loan Party receives notice of the imposition of such
Indemnified Taxes from such Recipient. Promptly upon having knowledge that any
such Indemnified Taxes have been levied, imposed or assessed, and promptly upon
notice by the Administrative Agent or any other Recipient, the Loan Parties
shall pay such Indemnified Taxes directly to the relevant taxing authority or
Governmental Authority; provided that neither the Administrative Agent nor any
Lender shall be under any obligation to provide any such notice to the Loan
Parties. A certificate as to the amount of such payment or liability delivered
to the Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.4(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this clause (e).
(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the


49

--------------------------------------------------------------------------------





Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(g)    Status of Lenders. (1) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Sections 2.17(g)(ii)(A) and (ii)(B) and 2.17(h)
below) shall not be required if, in the Lender’s reasonable judgment, such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
(i)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party, (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;
(2)    executed copies of IRS Form W-8ECI;


50

--------------------------------------------------------------------------------





(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the IRC, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the IRC, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the IRC, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the IRC (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or IRS Form W-8BEN-E; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that, if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit E-4 on behalf of each such direct and indirect partner; and
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient), on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.
(h)    Documentation Required by FATCA. If a payment made to a Lender under any
Loan Document would be subject to U.S. federal withholding Tax imposed by FATCA
if such Lender were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the IRC, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the IRC) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (h), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
(i)    Treatment of Certain Refunds. If any Recipient determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket


51

--------------------------------------------------------------------------------





expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this paragraph (i) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (i), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (i) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.
(j)    Survival. Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.
(k)    Updates. Each Lender agrees that if any form or certification it
previously delivered pursuant to this Section 2.17 expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a)
The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.14, 2.16 or 2.17, or otherwise) prior to 2:00
p.m. on the date when due, in immediately available funds, without defense,
deduction, recoupment, set-off or counterclaim. Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon and fees with respect thereto. All such payments
shall be made to the Administrative Agent at its offices at 452 5th Avenue,
Corporate Trust and Loan Agency, New York, NY 10018, except payments to be made
directly to any Issuing Bank as expressly provided herein and except that
payments pursuant to Sections 2.14, 2.16, 2.17 and 9.3 shall be made directly to
the Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in Dollars.
(b)    If, at any time, (A) insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder or (B) following the
occurrence of an Event of Default and in connection with an Enforcement Action,
the Administrative Agent receives proceeds pursuant to the exercise of any right
or remedies accorded to the Administrative Agent pursuant to, or by the
operation of any of the terms of the Security Documents, including insurance
proceeds, condemnation proceeds or proceeds from the sale or disposition of
Collateral or other Enforcement Action, such funds shall be applied (i) first,
to the Administrative Agent to reimburse the Administrative Agent in payment of
costs, expenses and indemnities owing to it under the


52

--------------------------------------------------------------------------------





Loan Documents, including the reasonable costs and expenses of the
Administrative Agent in connection with any Enforcement Action, including fees
and expenses of counsel, second, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, third, towards payment of
principal and unreimbursed LC Disbursements then due hereunder and, in
connection with clause (B) above, to payment of all other Secured Obligations,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed LC Disbursements then due to such parties and fourth,
to cash collateralize Letters of Credit outstanding hereunder. If at any time
any Lender or Issuing Bank shall for any reason obtain any payment or
distribution upon or with respect to the Obligations contrary to the terms of
this Agreement, whether as a result of the Administrative Agent’s exercise of
any Enforcement Action in respect of the Collateral or otherwise, such Lender or
Issuing Bank, as the case may be, agrees that it shall have received such
amounts in trust, and shall promptly remit such excess amount to the
Administrative Agent to be applied in accordance with the terms of this
Agreement.
(c)    If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other obligations hereunder resulting in such Lender receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (i) notify the Administrative Agent of such fact and (ii) purchase (for
cash at face value) participations in the Loans and such other obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing to them; provided that:
(x)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(y)    the provisions of this Section 2.18(c) shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (B) the application of Cash Collateral
provided for in Section 2.20 or (C) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this Section 2.18(c) shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Banks hereunder that the
Borrower will not make such payment, the Administrative Agent may in its sole
discretion assume that the Borrower has made such payment on such date in
accordance herewith and may, in its sole discretion in reliance upon such
assumption, distribute to the Lenders or the Issuing Banks, as


53

--------------------------------------------------------------------------------





the case may be, the amount due. In such event, if the Borrower has not in fact
made such payment, then each of the Lenders or the Issuing Banks, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation. Nothing in this Section 2.18(d) shall obligate the Administrative
Agent to prefund any amount.
(e)    The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and to make payments pursuant to
Section 9.3(c) are several and not joint. The failure of any Lender to make any
Loan, to fund any such participation or to make any payment under Section 9.3(c)
on any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 9.3(c).

SECTION 2.19 Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.14, or delivers a notice described in Section 2.15,
or requires the Borrower to pay any Indemnified Tax or additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall (at the request of the Borrower) use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, exercised in good faith, such designation or assignment (i) would
eliminate or reduce any amount payable pursuant to Section 2.14 or 2.17, or
illegality, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed out-of-pocket cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable out-of-pocket costs and expenses incurred by any Lender in connection
with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under
Section 2.14, or if any Lender delivers a notice described in Section 2.15 or if
the Borrower is required to pay any Indemnified Tax or additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 2.19(a) (each
such Lender, an “Increased Cost Lender”), or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 9.4), all of its interests, rights (other than its existing rights to
payments pursuant to Section 2.14 or Section 2.17) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:
(i)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 9.4;
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued


54

--------------------------------------------------------------------------------





fees and all other amounts payable to it hereunder and under the other Loan
Documents (including any amounts under Section 2.16) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 2.14 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments thereafter;
(iv)    in the case of any such assignment resulting from a notice of illegality
under Section 2.15, such assignment will eliminate such illegality;
(v)    such assignment does not conflict with Applicable Law; and
(vi)    in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Each Lender and Issuing Bank hereby grants to the Administrative
Agent an irrevocable power of attorney (which power is coupled with an interest)
to execute and deliver, on behalf of such Lender or Issuing Bank, as the case
may be, as assignor, any Assignment and Assumption necessary to effect any
assignment of such Lender’s or Issuing Bank’s interests hereunder in the
circumstances contemplated by this Section 2.19. Each Lender agrees that if the
Borrower exercises its option hereunder to cause an assignment by such Lender as
an Increased Cost Lender, Non-Consenting Lender or Defaulting Lender, such
Lender shall, promptly after receipt of written notice of such election, execute
and deliver all documentation necessary to effect such assignment in accordance
with Section 9.4. In the event that a Lender does not comply with the
requirements of the immediately preceding sentence within one Business Day after
receipt of such notice, each Lender hereby authorizes and directs the
Administrative Agent to execute and deliver such documentation as may be
required to give effect to an assignment in accordance with Section 9.4 on
behalf of an Increased Cost Lender, Non-Consenting Lender or Defaulting Lender
and any such documentation so executed by the Administrative Agent shall be
effective for purposes of documenting an assignment pursuant to Section 9.4.

SECTION 2.20 Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent or any Issuing Bank (with a copy to the Administrative
Agent), the Borrower shall Cash Collateralize (to the extent the Administrative
Agent is not already holding or has a lien on Cash or Cash Equivalent
Investments in a blocked account) the Issuing Banks’ Fronting Exposures with
respect to such Defaulting Lender (determined after giving effect to
Section 2.21(a)(iv) and any Cash Collateral provided by such Defaulting Lender)
in an amount not less than the Minimum Cash Collateral Amount.
(a)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Banks, and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for such Defaulting Lender’s obligation to fund participations in
respect of LC Exposure, to be applied pursuant to clause (b) below. If, at any
time, the Administrative Agent determines that Cash Collateral is subject to


55

--------------------------------------------------------------------------------





any right or claim of any Person other than the Administrative Agent and the
Issuing Banks as herein provided (other than the Liens permitted under Section
6.3) or that the total amount of such Cash Collateral is less than the Minimum
Cash Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the applicable Defaulting Lender).
(b)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.20 or Section 2.21 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of LC Exposure
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.
(c)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any Issuing Bank’s Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this Section 2.20
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender) or (ii)
the determination by the Administrative Agent and each Issuing Bank that there
exists excess Cash Collateral; provided that, subject to Section 2.21, the
Person providing Cash Collateral and each Issuing Bank may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations; and provided further that, to the extent that such Cash
Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

SECTION 2.21 Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement or
any other Loan Document shall be restricted as set forth in the definition of
Required Lenders.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise), or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.8, shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender or to any Issuing Bank hereunder; third, to Cash
Collateralize the Issuing Banks’ Fronting Exposures with respect to such
Defaulting Lender in accordance with Section 2.20; fourth, as the Borrower may
request (so long as no Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent in its discretion, to be held in a
deposit account as Cash Collateral for release in such order as the
Administrative Agent


56

--------------------------------------------------------------------------------





shall determine in order to satisfy (x) such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement, (y) the
Issuing Banks’ future Fronting Exposure with respect to such Defaulting Lender
with respect to future Letters of Credit issued under this Agreement, in
accordance with Section 2.20 and (z) such Defaulting Lender’s future indemnity
obligations to the Administrative Agent under this Agreement; sixth, to the
payment of any amounts owing to the Lenders or the Issuing Banks as a result of
any judgment of a court of competent jurisdiction obtained by any Lender or the
Issuing Banks against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, to the payment
of any amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that, if (x) such payment is a payment
of the principal amount of any Loans or LC Disbursements in respect of which
such Defaulting Lender has not fully funded its appropriate share and (y) such
Loans were made, or the related Letters of Credit were issued, at a time when
the conditions set forth in Section 4.2 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and LC Disbursements owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Disbursements owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in LC Exposure are held
by the Lenders pro rata in accordance with the Commitments under the applicable
Facility without giving effect to Section 2.21(a)(iv). Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post Cash Collateral
pursuant to this Section 2.21(a)(ii) shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.
(iii)    Certain Fees. (1) No Defaulting Lender shall be entitled to receive any
commitment fee pursuant to Section 2.11(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).
(A)    Each Defaulting Lender shall be entitled to receive participation fees
under Section 2.11(b) with respect to its participation in Letters of Credit for
any period during which that Lender is a Defaulting Lender only to the extent
allocable to its Applicable Percentage of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.20.
(B)    With respect to any participation fees with respect to Letters of Credit
not required to be paid to any Defaulting Lender pursuant to clause (B) above,
the Borrower shall (x) pay to each Non-Defaulting Lender that portion of any
such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in LC Exposure that has been reallocated to
such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each
Issuing Bank the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Bank’s Fronting Exposure to such
Defaulting Lender and (z) not be required to pay the remaining amount of any
such fee.
(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in LC Exposure shall be
reallocated among the Non-Defaulting


57

--------------------------------------------------------------------------------





Lenders in accordance with their respective Applicable Percentages (calculated
without regard to such Defaulting Lender’s Commitment) but only to the extent
that such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment. Subject to Section 9.17, no reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.
(b)    Cash Collateral. If the reallocation described in clause (iv) above
cannot, or can only partially, be effected, the Borrower shall, within one
Business Day following notice by the Administrative Agent, without prejudice to
any right or remedy available to it hereunder or under law, Cash Collateralize
(to the extent the Administrative Agent is not already holding or has a lien on
Cash or Cash Equivalent Investments in a blocked account) the Issuing Banks’
Fronting Exposure in accordance with the procedures set forth in Section 2.20.
(c)    Defaulting Lender Cure. If the Borrower, the Administrative Agent and
each Issuing Bank agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit to be held pro rata by
the Lenders in accordance with the Commitments under the applicable Facility
(without giving effect to Section 2.21(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustment will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
(d)    New Letters of Credit. So long as any Lender is a Defaulting Lender, no
Issuing Bank shall be required to issue, extend, renew or increase any Letter of
Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.

SECTION 2.22 MIRE Events. Notwithstanding anything to the contrary herein, no
MIRE Event may be closed until the date that is (a) if there are no Material
Real Properties subject to a Mortgage in a flood zone as set forth in the flood
hazard determination certifications set forth below, five (5) Business Days or
(b) if there are any Material Real Properties subject to a Mortgage in a flood
zone as set forth in the flood hazard determination certifications set forth
below, thirty (30) days (in each case, the “MIRE Notice Period”), after the Loan
Parties shall have delivered to the Administrative Agent (and the Administrative
Agent has delivered copies thereof to the Lenders) of all flood hazard
determination certifications, acknowledgements and evidence of flood insurance
and other flood-related documentation with respect to such Material Real
Property subject to a Mortgage as requireed by Flood Laws and as otherwise
reasonably required by the Administrative Agent; provided that any such MIRE
Event may be closed prior to the end of the MIRE Notice Period if the
Administrative Agent shall have received confirmation from each applicable
Lender that such Lender has completed any necessary flood insurance due
diligence to its reasonable satisfaction.


58

--------------------------------------------------------------------------------






ARTICLE III
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Administrative Agent, the Issuing
Banks and the Lenders that:
SECTION 3.1    Organization; Powers. Each of the Borrower and its Subsidiaries
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to own
or lease its property and to carry on its business as now conducted and, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification.

SECTION 3.2    Authorization; Enforceability. The Transactions are within the
corporate or other applicable organizational powers of the Loan Parties and have
been duly authorized by all necessary corporate or other applicable
organizational actions and, if required, actions by stockholder and other equity
holders. This Agreement has been, and each other Loan Document, when delivered
hereunder, will have been, duly executed and delivered by each Loan Party that
is a party thereto and constitutes, or will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

SECTION 3.3    Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority or any other Person, except such as have
been obtained or made and are in full force and effect, (b) will not violate any
Applicable Law or the charter, by-laws or other organizational documents of the
Borrower or any Subsidiary or any order of any Governmental Authority, (c) will
not violate or result in a default under any indenture, agreement or other
instrument binding upon the Borrower or any Subsidiary or their assets, or give
rise to a right thereunder to require any payment to be made by the Borrower or
any Subsidiary and (d) will not result in the creation or imposition of any Lien
on any asset of the Borrower or any Subsidiary (except for Liens created by the
Security Documents).

SECTION 3.4    Financial Condition; No Material Adverse Effect. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, operations and cash flows (i) as of and for the fiscal
year ended 2016, reported on by Deloitte & Touche LLP, independent public
accountants, and (ii) as of and for the fiscal quarter and the portion of the
fiscal year ended September 30, 2017, certified by its chief financial officer.
Such financial statements present fairly in all material respects the financial
position and results of operations and cash flows of the Borrower and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP, subject to year‑end audit adjustments and the absence of footnotes in
the case of the statements referred to in clause (ii) above.
(b)    Neither the Borrower nor any Subsidiary has any material liabilities,
contingent or otherwise, or forward or long-term commitments that are not
disclosed in the financial statements referred to in Section 3.4(a) or in the
notes thereto. No Material Adverse Effect has occurred since December 31, 2016,
and no other facts or circumstances exist nor has any development or event
occurred that have had or could reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.


59

--------------------------------------------------------------------------------





(c)    All balance sheets, all statements of income, of operations and of cash
flows and all other financial information of the Borrower and its Subsidiaries
furnished pursuant to Section 5.1 have been and will for periods following the
Effective Date be prepared in accordance with GAAP consistently applied with the
financial statements referred to in Section 3.4(a), and do or will present
fairly in all material respects the consolidated financial condition of the
Persons covered thereby as at the dates thereof and the results of their
operations for the periods then ended.

SECTION 3.5    Properties. (a) Each of the Borrower and its Subsidiaries has (i)
in the case of owned real property, good and marketable title to, (ii) in the
case of owned personal property, good and valid title to and (iii) in the case
of leased real or personal property, valid and enforceable leasehold interests
(as the case may be) in, all its real and personal property necessary or used in
the ordinary conduct of its business, except for defects in title that could
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect. The property of the Borrower and its Subsidiaries is
subject to no Liens, other than Liens permitted by Section 6.3.
(b)    Each of the Borrower and its Subsidiaries owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents, domain names and other
intellectual property material to its business, taken as a whole, and the use
thereof by the Borrower and its Subsidiaries does not materially infringe upon
the rights of any other Person. No material claim has been asserted and is
pending by any Person challenging the use, validity or effectiveness of any such
trademarks, tradenames, copyrights, patents, domain names and other intellectual
property nor is the Borrower aware of any valid basis for any such claim.

SECTION 3.6    Litigation and Environmental Matters. (a) There are no actions,
suits, litigation, investigations or proceedings by, of or before any arbitrator
or Governmental Authority pending against or, to the knowledge of the Borrower,
threatened by or against or affecting the Borrower or any Subsidiary or against
any of its property or assets (i) as to which there is a reasonable possibility
of an adverse determination and that, if adversely determined, could reasonably
be expected, individually or in the aggregate, to result in a Material Adverse
Effect (other than the Disclosed Matters) or (ii) that involve, or purport to
affect or pertain to, this Agreement, any other Loan Document or the
Transactions.
(b)    Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any Subsidiary
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.
(c)    Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, with respect to any real property owned
or leased by the Borrower or any of its Subsidiaries, (i) there has been no
release of Hazardous Materials at, from, or to the real property, including the
soils, surface waters, or ground waters thereof, and (ii) there are no
conditions at the real property which, with the passage of time, or giving of
notice, or both, would be reasonably likely to result in an Environmental
Liability.
(d)    Since the date of this Agreement, there has been no change in the status,
or financial effect on the Borrower or any Subsidiary thereof, of the Disclosed
Matters that, individually or in the aggregate, has resulted in, or materially
increased the likelihood of, a Material Adverse Effect.


60

--------------------------------------------------------------------------------






SECTION 3.7    Compliance with Laws and Contractual Obligations; No Defaults.
Each of the Borrower and its Subsidiaries is in compliance with all Applicable
Law, except where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect. Each of the
Borrower and its Subsidiaries is in compliance with all of its Contractual
Obligations, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. Neither the Borrower nor any Subsidiary thereof is in default under or
with respect to any Contractual Obligation that could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. No
Default has occurred and is continuing or would result from the consummation of
the Transactions.

SECTION 3.8    Investment Company Status; Other Laws. Neither the Borrower nor
any Subsidiary is or is required to be registered as an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940
or is subject to any other law restricting its ability to incur Indebtedness or
which may otherwise render all or any portion of the obligations hereunder
unenforceable.

SECTION 3.9    Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all income, franchise and other material Tax returns and
reports required to have been filed and has paid or caused to be paid all
income, franchise and other material taxes required to have been paid by it or
levied or imposed upon it or its properties, income or assets otherwise due and
payable, except Taxes that are being contested in good faith by appropriate
proceedings diligently conducted and for which the Borrower or such Subsidiary,
as applicable, has set aside on its books adequate reserves in accordance with
GAAP.

SECTION 3.10 ERISA Compliance. Each Plan is in compliance in all material
respects with ERISA, the IRC and other Applicable Law. No ERISA Event has
occurred or is reasonably expected to occur that, when taken together with all
other such ERISA Events for which liability is reasonably expected to occur,
could reasonably be expected to result in a Material Adverse Effect. No claim,
action, suit, audit or investigation with respect to any Plan exists or has been
commenced or, to the knowledge of the Borrower, is threatened, other than
routine claims for benefits and except for such claims, actions, suits, audits
and investigations that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules arising under
ERISA with respect to any Plan that has resulted or could reasonably be expected
to result in a Material Adverse Effect. The Borrower and each ERISA Affiliate
has complied in all material respects with the Funding Rules with respect to
each Pension Plan, and no waiver of the minimum funding requirements under the
Funding Rules has been applied for or obtained. As of the most recent valuation
date for any Pension Plan, the funding target attainment percentage (as defined
in Section 430 of the IRC) is 60% or higher and no facts or circumstances exist
that could reasonably be expected to cause the funding target attainment
percentage to drop below such threshold as of the most recent valuation date.

SECTION 3.11 Insurance. Set forth on Schedule 3.11 is a complete and accurate
summary of the property and casualty insurance program of the Loan Parties as of
the Effective Date (including the names of all insurers, policy numbers,
expiration dates, amounts and types of coverage, annual premiums, exclusions,
deductibles, self-insured retention and a description in reasonable detail of
any self-insurance program, retrospective rating plan, fronting arrangement or
other risk assumption arrangement involving any Loan Party). The properties of
the Borrower and its Subsidiaries are insured with financially sound and
reputable insurance companies not Affiliates of the Borrower, in such amounts
(after giving effect to any self-insurance compatible with the following
standards), with such deductibles and covering such risks


61

--------------------------------------------------------------------------------





as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates.

SECTION 3.12 Margin Regulations. Neither the Borrower nor any Subsidiary is
engaged or will engage, principally or as one of its important activities, in
the business of purchasing or carrying margin stock (within the meaning of
Regulations T, U and X of the Board of Governors of the FRB), or extending
credit for the purpose, whether immediate, incidental or ultimate, of purchasing
or carrying margin stock. No part of the proceeds of any Loan or drawing under
any Letter of Credit will be used, directly or indirectly, for the purpose,
whether immediate, incidental or ultimate, of purchasing or carrying, or
extending credit to others to purchase or carry, any margin stock (within the
meaning of Regulations T, U and X of the FRB) or for any other purpose that
entails a violation of any Regulations of the FRB, including Regulation U.

SECTION 3.13 Subsidiaries; Equity Interests. As of the Effective Date, (a) the
Guarantors are set forth in Part I of Schedule 3.13, (b) no Loan Party has any
Subsidiaries other than those specifically disclosed in Part II of Schedule 3.13
and all of the outstanding Equity Interests in such Subsidiaries have been
validly issued, are fully paid and nonassessable and are owned by a Loan Party
in the amounts specified on Part II of Schedule 3.13 free and clear of all Liens
(other than Liens created by the Security Documents), (c) no Loan Party has any
equity investments in any other Person other than those specifically disclosed
in Part III of Schedule 3.13 and (d) all of the outstanding Equity Interests in
each Loan Party have been validly issued, are fully paid and nonassessable and
(other than Equity Interests in the Borrower) are owned by the Borrower or such
other Loan Party in the amounts specified on Part IV of Schedule 3.13 free and
clear of all Liens.

SECTION 3.14 Sanctions. None of the Borrower, any of its Subsidiaries, any
director or officer, or any employee, agent, or Affiliate, of the Borrower or
any of its Subsidiaries, is a Person that is, or is owned or controlled by
Persons that are, (i) the subject of any sanctions administered or enforced by
the US Department of the Treasury’s Office of Foreign Assets Control, the US
Department of State, the United Nations Security Council, the European Union, or
Her Majesty’s Treasury, the Hong Kong Monetary Authority or other relevant
sanctions authority (collectively, “Sanctions”), or (ii) located, organized or
resident in a country or territory that is, or whose government is, the subject
of Sanctions, including, without limitation, currently, Cuba, the Crimea region
of the Ukraine, Iran, North Korea, Sudan and Syria.

SECTION 3.15 Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
Subsidiary is subject, and all other matters known to it, that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect. Neither the Information Memorandum nor any of the other reports,
financial statements, certificates or other information (whether in writing or
orally) furnished by or on behalf of any Loan Party to the Administrative Agent
or any Lender pursuant to or in connection with the Loan Documents (as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

SECTION 3.16 Security Documents. (a) The Security Agreement is effective to
create in favor of the Administrative Agent, for the benefit of the Secured
Parties, a legal, valid and enforceable security interest in the Collateral
described therein and proceeds thereof. In the case of the Pledged Stock
described


62

--------------------------------------------------------------------------------





in the Security Agreement, when the Administrative Agent obtains control of
stock certificates representing such Pledged Stock, and in the case of all other
Collateral described in the Security Agreement, when financing statements and
other filings in appropriate form are or have been filed in the appropriate
offices, each security interest granted pursuant to the Security Agreement shall
constitute a fully perfected first priority Lien on, and security interest in,
all right, title and interest of the Loan Parties in such Collateral and the
proceeds thereof to the extent a security interest can be perfected by filing or
other action required thereunder as security for the Secured Obligations, in
each case prior and superior in right to any other Person (except, in the case
of Collateral (other than Pledged Stock with respect to which the Administrative
Agent has control), Liens permitted by Section 6.3).
(b)    Each of the Mortgages is effective to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable Lien on the mortgaged properties described therein and proceeds
thereof, and when the Mortgages are or have been filed in the appropriate
offices, each such Mortgage shall constitute a fully perfected first priority
Lien on, and security interest in, all right, title and interest of the Loan
Parties in such properties and the proceeds thereof, as security for the Secured
Obligations, in each case prior and superior in right to any other Person
(except for Liens permitted by Section 6.3).

SECTION 3.17 Solvency, etc. On the Effective Date after giving effect to the
transactions, and immediately prior to and after giving effect to the issuance
of each Letter of Credit and each Borrowing hereunder and the use of the
proceeds thereof, with respect to the Loan Parties, on a consolidated basis, (a)
the fair value of their assets is greater than the amount of its liabilities
(including disputed, subordinated, contingent and unliquidated liabilities) as
such value is established and liabilities evaluated, (b) the present fair
saleable value of their assets is not less than the amount that will be required
to pay the probable liability on its debts and other liabilities as they become
absolute and matured, (c) they are able to realize upon its assets and pay their
debts and other liabilities (including disputed, subordinated, contingent and
unliquidated liabilities) as they mature in the normal course of business, (d)
they do not intend to, and do not believe that they will, incur debts or
liabilities beyond its ability to pay as such debts and liabilities mature and
(e) they are not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which its property would constitute
unreasonably small capital; provided that the amount of contingent liabilities
at any time shall be computed as the amount that, in the light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

SECTION 3.18 Real Property. As of the Effective Date, no Loan Party is the owner
of any real property. Set forth on Schedule 3.18 is a complete and accurate
list, as of the Effective Date, of the address of real property leased by any
Loan Party, together with, in the case of a property at which assets having a
value (based on depreciated value and excluding leasehold improvements) of at
least $5,000,000 is located, the name and mailing address of the lessor of such
property.

SECTION 3.19 Labor Matters. Except as set forth on Schedule 3.19 on the
Effective Date, no Loan Party is subject to any labor or collective bargaining
agreement. There are no existing or threatened strikes, lockouts or other labor
disputes involving any Loan Party that singly or in the aggregate could
reasonably be expected to have a Material Adverse Effect. Hours worked by and
payment made to employees of the Loan Parties are not in violation of the Fair
Labor Standards Act or any other Applicable Law dealing with such matters.


63

--------------------------------------------------------------------------------






SECTION 3.20 Anti-Corruption. None of the Borrower, any of its Subsidiaries or,
to the knowledge of the Borrower, any director, officer, agent, employee,
Affiliate or other Person acting on behalf of the Borrower or any of its
Subsidiaries is aware or has taken any action, directly or indirectly, that
would result in a violation by such Persons of any applicable anti-bribery law
or anti-corruption law, including, but not limited to, the United Kingdom
Bribery Act 2010 (the “UK Bribery Act”) and the U.S. Foreign Corrupt Practices
Act of 1977 (the “FCPA”). Furthermore, the Loan Parties and their respective
Subsidiaries and, to the knowledge of the Borrower, its Affiliates, have
conducted their businesses in compliance with the UK Bribery Act, the FCPA and
similar laws, rules or regulations (including other applicable anti-corruption
laws) and have instituted and maintain policies and procedures designed to
ensure, and which are reasonable expected to continue to ensure, continued
compliance therewith.

SECTION 3.21 Use of Proceeds. The proceeds of the Loans shall be used working
capital requirements and general corporate purposes including Permitted
Acquisitions.

SECTION 3.22 EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

ARTICLE IV
CONDITIONS PRECEDENT
SECTION 4.1    Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.2):
(a)    The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.
(b)    The Administrative Agent shall have received the following, each in form
and substance satisfactory to the Administrative Agent:
(i)    a counterpart of the Guaranty executed by each Guarantor;
(ii)    a counterpart of the Security Agreement executed by each Loan Party,
together with all certificates, instruments, transfer powers and other items
required to be delivered in connection therewith;
(iii)    each document (including Uniform Commercial Code financing statements)
required by the Security Documents or under law or reasonably requested by the
Administrative Agent to be filed, registered or recorded in order to create in
favor of the Administrative Agent, for the benefit of the Secured Parties, a
perfected Lien on the Collateral described therein, prior to all other Liens
(subject only to Liens permitted pursuant to Section 6.3), in proper form for
filing, registration or recording;
(iv)    certified copies of Uniform Commercial Code and other Lien search
reports dated a date near to the Effective Date, listing all effective financing
statements and other Lien filings that name any Loan Party (under their current
names and any previous names) as debtors, together with (A) copies of such
financing statements or other Lien filings and (B) such Uniform Commercial


64

--------------------------------------------------------------------------------





Code termination statements or amendments or other Lien terminations as the
Administrative Agent may request;
(v)    such documents, incumbency and other certificates as the Administrative
Agent or its counsel may reasonably request relating to the organization,
existence and good standing of the Loan Parties, the authorization of the
Transactions, the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents and any other legal matters relating to
the Loan Parties, this Agreement or the Transactions (it being understood and
agreed that the Administrative Agent and the Lenders shall be entitled to
conclusively rely on such documents, incumbency and certificates until notice is
received by the Administrative Agent from the Borrower to the contrary);
(vi)    evidence satisfactory to the Administrative Agent of the receipt of all
consents required to effect the Transactions, including all regulatory approvals
and licenses, if applicable;
(vii)    evidence of the existence of insurance required to be maintained
pursuant to Section 5.5, together with evidence that the Administrative Agent
has been named as a lender’s loss payee and an additional insured on all related
insurance policies;
(viii)    a certificate, dated the Effective Date and signed by a Responsible
Officer of the Borrower, confirming compliance with the conditions set forth in
clauses (a) and (b) of Section 4.2;
(ix)    a solvency certificate as to the Borrower and its Subsidiaries, executed
by a Financial Officer;
(c)    The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (a) Michael Otner, General Counsel of the Borrower and (b) Norton Rose
Fulbright US LLP, counsel for the Loan Parties, in form and substance reasonably
satisfactory to the Administrative Agent, and covering such other matters
relating to the Loan Parties, the Loan Documents or the Transactions as the
Required Lenders shall reasonably request. The Borrower hereby requests such
counsel to deliver such opinion.
(d)    Each Lender shall have received payment of all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.
(e)    The Administrative Agent and each Lender shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the PATRIOT Act.
(f)    The Administrative Agent shall be satisfied that no Material Adverse
Effect has occurred since December 31, 2016 and no other facts or circumstances
exist nor has any development or event occurred that have had or could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.
(g)    The Administrative Agent shall have received audited financial statements
and financial statements prepared by Borrower for the two years prior to the
Effective Date and projections for the period of five years beginning on the
Effective Date.


65

--------------------------------------------------------------------------------





The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Banks to issue Letters of Credit hereunder shall not become effective unless
each of the foregoing conditions is satisfied (or waived pursuant to Section
9.2) at or prior to 3:00 p.m. on December 22, 2017 (and, in the event such
conditions are not so satisfied or waived, the Commitments shall terminate at
such time).

SECTION 4.2    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of each Issuing Bank to issue, amend or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:
(a)    The representations and warranties of the Loan Parties set forth in the
Loan Documents shall be true and correct in all material respects (or in all
respects if the applicable representation and warranty is qualified by Material
Adverse Effect or other materiality qualifier) on and as of the date of such
Borrowing or the date of issuance, amendment or extension of such Letter of
Credit, as applicable, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (or in all respects if the applicable
representation and warranty is qualified by Material Adverse Effect or other
materiality qualifier) as of such earlier date.
(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment or extension of such Letter of Credit, as applicable, no
Default shall have occurred and be continuing.
Each Borrowing and each issuance, amendment or extension of a Letter of Credit
shall be deemed to constitute a representation and warranty by the Borrower on
the date thereof as to the matters specified in clauses (a) and (b) of this
Section.

ARTICLE V
AFFIRMATIVE COVENANTS
So long as any Lender has any Commitment hereunder, any Loans, any Obligations
or any other amount payable hereunder or under any other Loan Document has not
been paid in full, or any Letter of Credit remains outstanding, the Borrower
covenants and agrees with the Administrative Agent, the Issuing Banks and the
Lenders that:
SECTION 5.1    Financial Statements and Other Information. The Borrower shall
furnish to the Administrative Agent and each Lender:
(a)    as soon as possible, but in any event within 90 days after the end of
each fiscal year of the Borrower, the Borrower’s audited consolidated balance
sheet and related statements of operations, income and cash flows as of the end
of and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by Deloitte & Touche LLP or other
independent public accountants of recognized national standing (without any
qualification or exception which (x) is of a “going concern” or similar nature,
or (y) relates to the limited scope of examination of matters relevant to such
financial statement or (z) relates to the treatment or classification of any
item in such financial statement and which, as a condition to its removal, would
require an adjustment to such item the effect of which would be to cause the
Borrower to be in Default) to the effect that such consolidated financial
statements


66

--------------------------------------------------------------------------------





present fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;
(b)    as soon as possible, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower, the
Borrower’s consolidated balance sheet and related statements of operations,
income and cash flows as of the end of and for such fiscal quarter and the
then-elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;
(c)    concurrently with any delivery of financial statements under clause
(a) or (b) above, a duly completed and executed Compliance Certificate of a
Financial Officer of the Borrower (i) certifying as to whether a Default has
occurred and, if a Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Section 6.1 and
(iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.4 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;
(d)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by any Loan Party
or any Subsidiary with the SEC, or with any national securities exchange, or
distributed by any Loan Party to its shareholders generally, as the case may be;
and
(e)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary (including, without limitation, information and certifications
regarding whether the Guarantors constitute “eligible contract participants” as
defined in the Commodity Exchange Act and the regulations thereunder), or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may reasonably request.
Documents required to be delivered pursuant to Section 5.1(a), (b) or (d) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at a
website address specified pursuant to Section 9.1; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent, such as DebtDomain); provided that: (i) the Borrower shall
deliver paper copies of such documents to the Administrative Agent or any Lender
that requests the Borrower to deliver such paper copies until a written request
to cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by telecopy or e-mail) of the posting of any such documents and provide
to the Administrative Agent by e-mail electronic versions (i.e., soft copies) of
such documents. Except for such certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no


67

--------------------------------------------------------------------------------





responsibility to monitor compliance by the Borrower with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

SECTION 5.2    Notices of Material Events. The Borrower shall furnish to the
Administrative Agent and each Lender written notice of the following:
(a)    promptly, and in any event within three (3) Business Days after a
Responsible Officer obtains actual knowledge thereof, the occurrence of any
Default or Event of Default;
(b)    promptly, and in any event within three (3) Business Days after a
Responsible Officer obtains actual knowledge thereof, the filing or commencement
of any action, suit or proceeding by or before any arbitrator or Governmental
Authority against or affecting the Borrower or any Affiliate thereof that, if
adversely determined, could reasonably be expected to result in a Material
Adverse Effect;
(c)    promptly upon a Responsible Officer obtaining actual knowledge thereof,
the occurrence of any ERISA Event (or the maintenance, commencement or, to the
knowledge of the Borrower, threat of any claim, action, suit, audit or
investigation with respect to any Plan other than routine claims for benefits)
that, alone or together with any other ERISA Events that have occurred (and any
such claims, actions, suits, audits or investigations with respect to any Plan
that are being maintained or have commenced or, to the knowledge of the
Borrower, have been threatened) could reasonably be expected to result in
liability of the Borrower, its Subsidiaries or its ERISA Affiliates in an
aggregate amount exceeding the Threshold Amount;
(d)    promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Subsidiary
thereof pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 5.1 or any other clause of this Section 5.2;
(e)    promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof;
(f)    promptly upon the Borrower or any other Loan Party obtaining knowledge
thereof, of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary; and
(g)    promptly upon a Responsible Officer obtaining actual knowledge thereof,
any other development that results in, or could reasonably be expected to result
in, a Material Adverse Effect, including, without limitation, any such
development regarding (i) breach or non-performance of, or any default under, a
Contractual Obligation of the Borrower or any Subsidiary; (ii) any dispute,
litigation, investigation, proceeding or suspension between the Borrower or any
Subsidiary and any Governmental Authority; and (iii) the commencement of, or any
material development in, any litigation or proceeding affecting the Borrower or
any Subsidiary, including pursuant to any applicable Environmental Laws.
Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.


68

--------------------------------------------------------------------------------






SECTION 5.3    Existence; Conduct of Business; Governmental Approvals. The
Borrower shall, and shall cause each Subsidiary to, do, obtain and maintain or
cause to be done, obtained and maintained, all Governmental Approvals and all
other things necessary to (a) preserve, renew and keep in full force and effect
its legal existence and good standing (or its jurisdictional equivalent) under
the laws of the jurisdiction of its organization, (b) maintain all requisite
power and authority to carry on its business as now conducted, (c) except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, preserve, renew and keep in
full force and effect its qualification to do business in, and its good standing
(or its jurisdictional equivalent) in, every jurisdiction where such
qualification is required, and (d) preserve, renew and keep in full force and
effect all other rights, qualifications, licenses, permits, privileges and
franchises necessary or desirable to the conduct of its business; provided that
the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution expressly permitted under Section 6.4.

SECTION 5.4    Payment of Obligations. The Borrower shall, and shall cause each
Subsidiary to, pay as the same shall become due and payable all of its material
Tax liabilities and all of its other obligations which, if unpaid, may
reasonably be expected to result in a Material Adverse Effect, except where (a)
the validity or amount thereof is being contested in good faith by appropriate
proceedings diligently conducted and (b) the Borrower or such Subsidiary has set
aside on its books adequate reserves with respect thereto if required in
accordance with GAAP.

SECTION 5.5    Maintenance of Properties; Insurance. The Borrower shall, and
shall cause each Subsidiary to, (a) keep and maintain all property material and
necessary to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, (b) make all necessary repairs thereto and
renewals and replacements thereof except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect and (c) maintain, with
financially sound and reputable insurance companies that are not Affiliates of
the Borrower, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations. The Borrower shall cause each issuer
of an insurance policy to provide the Administrative Agent with an endorsement
(i) showing the Administrative Agent as lenders’ loss payee with respect to each
policy of property or casualty insurance and naming the Administrative Agent and
each Lender as an insured with respect to each policy of liability insurance and
(ii) providing that 30 days’ notice shall be given to the Administrative Agent
prior to any cancellation of, material reduction or change in coverage provided
by or other material modification to such policy. If at any time the area in
which any fee-owned real property constituting Collateral is located is
designated a “flood hazard area” in any Flood Insurance Rate Map published by
the Federal Emergency Management Agency (or any successor agency), the Borrower
shall, and shall cause each other Loan Party to, obtain flood insurance in such
total amount as required by Regulation H of the FRB, as from time to time in
effect and all official rulings and interpretations thereunder or thereof, and
otherwise comply with the National Flood Insurance Program as set forth in the
Flood Disaster Protection Act of 1973, as it may be amended from time to time.

SECTION 5.6    Books and Records; Inspection Rights. (a) The Borrower shall, and
shall cause each Subsidiary to, keep proper books of record and account in which
full, true and correct entries in conformity with GAAP consistently applied are
made of all dealings and transactions in relation to its assets, business and
activities.
(b)    The Borrower shall, and shall cause each Subsidiary to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect


69

--------------------------------------------------------------------------------





its properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times during normal business hours upon
reasonable advance notice to the Borrower; provided, that when an Event of
Default exists the Administrative Agent or any Lender (or any of their
respective representatives) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and without advance notice.
All such inspections or audits by the Administrative Agent shall be at the
Borrower’s expense; provided that so long as no Event of Default exists, the
Borrower shall not be required to reimburse the Administrative Agent for
inspections or audits more frequently than once in each fiscal year.
Notwithstanding the foregoing, neither the Borrower not its Subsidiaries shall
be required to disclose or discuss, or permit the inspection, examination or
making of extracts of, any document, book, record or other matter, that (i)
constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent,
such Lender or other representatives is then prohibited by Applicable Law or any
agreement binding on the Borrower or its Subsidiaries or (iii) is protected from
disclosure by the attorney-client privilege or the attorney work product
privilege.

SECTION 5.7    Compliance with Laws. The Borrower shall, and shall cause each
Subsidiary to comply with Applicable Law (including Environmental Laws and
Anti-Money Laundering Laws) except where such noncompliance could not reasonably
be expected to have a Material Adverse Effect.

SECTION 5.8    Use of Proceeds and Letters of Credit. The proceeds of the Loans
shall be used only for working capital and general corporate purposes including
Permitted Acquisitions. No part of the proceeds of any Loan or Letter of Credit
shall be used, whether directly or indirectly, for any purpose that entails a
violation of any Regulation of the FRB, including Regulations T, U and X.
 

SECTION 5.9    Further Assurances. (a) The Borrower shall take, and cause each
other Loan Party to take, such actions as are necessary or as the Administrative
Agent or the Required Lenders may request from time to time, at the Borrower’s
expense, to carry out more effectively the purposes of the Loan Documents and to
ensure that the Secured Obligations are secured by substantially all of the
assets of the Loan Parties as well as all Equity Interests of each Domestic
Subsidiary (other than an Excluded Domestic Subsidiary) and 65% of all voting
Equity Interests (and 100% of all non-voting Equity Interests) of each Foreign
Subsidiary and Foreign Subsidiary Holdco that, in each case, is owned directly
by the Borrower or a Domestic Subsidiary (other than a Foreign Subsidiary
Holdco), and guaranteed by each Domestic Subsidiary (other than an Excluded
Domestic Subsidiary) including, upon the acquisition or creation thereof, any
such Domestic Subsidiary which is a Material Subsidiary acquired or created
after the Effective Date, in each case as the Administrative Agent may
determine, including (i) the execution and delivery of guaranties, security
agreements, pledge agreements, Mortgages, financing statements and other
documents, and the filing, registering or recording (or re-filing,
re-registering or re-recording) of any of the foregoing, in each such case to
the extent required pursuant to the terms hereof and (ii) the delivery of
certificated securities and other Collateral required to be provided under the
Security Agreement with respect to which perfection is obtained by possession.
(b)    With respect to any fee interest in any Material Real Property acquired
after the Effective Date by the Borrower or any Subsidiary, promptly, and in any
event within 30 days of acquiring such interest in such real property (or such
later date as may be required pursuant to the last sentence of this clause (b)),
(i) execute and deliver a first priority Mortgage (subject only to Permitted
Encumbrances applicable to the property subject to such Mortgage), in favor of
the Administrative Agent, for the benefit of the Secured Parties, covering such
real property, (ii) provide copies of such title policies (and endorsements),
insurance


70

--------------------------------------------------------------------------------





policies, surveys, appraisals, environmental reports, flood zone determinations
and UCC financing statements to be filed, in each case, in connection with such
Mortgage as the Administrative Agent or the Required Lenders may reasonably
request, each of the foregoing in form and substance reasonably satisfactory to
the Administrative Agent; provided, however, if the real property is in a “flood
hazard area” or has flood zone status, the Borrower shall provide to the
Administrative Agent (which requirement cannot be waived) which will provide
copies thereof to each Lender, prior to entering into such Mortgage, a policy of
flood insurance that covers any parcel of improved real property that is
encumbered by a Mortgage in an amount sufficient to comply with Flood Laws, or
such other evidence of flood insurance satisfactory to the Administrative Agent,
together with such other flood-related documentation as such Administrative
Agent or any Lender may request, and (iii) if requested by the Administrative
Agent, deliver to the Administrative Agent legal opinions relating to the
matters described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent. Notwithstanding
the foregoing, the Administrative Agent shall not enter into any Mortgage in
respect of any Material Real Property acquired by any Loan Party after the
Effective Date until the date that is (a) if such Mortgage relates to a property
not located in a flood zone as set forth in the flood hazard determination
described below, five (5) Business Days or (b) if such Mortgaged relates to a
property located in a flood zone as set forth in the flood hazard determination
described below, thirty (30) days, after the Loan Parties have delivered to the
Administrative Agent (and the Administrative Agent has delivered to the Lenders)
the following documents in respect of such real property: (i) a completed flood
hazard determination from a third party vendor; (ii) if such real property is
located in a “special flood hazard area”, a notification to the applicable Loan
Parties of that fact and (if applicable) notification to the applicable Loan
Parties that flood insurance coverage is not available; and (iii) if required by
Flood Laws, evidence of required flood insurance.
(c)    If any additional Domestic Subsidiary that is a Material Subsidiary is
formed or acquired after the Effective Date, or if any Domestic Subsidiary that
was not a Material Subsidiary becomes a Material Subsidiary (other than, in any
such case, an Excluded Domestic Subsidiary), or if any Domestic Subsidiary that
is a Material Subsidiary that was an Excluded Domestic Subsidiary ceases to be
an Excluded Domestic Subsidiary, then the Borrower shall promptly, and in any
event within 30 days (or such longer period as the Administrative Agent may
agree) after such newly formed or acquired Domestic Subsidiary is formed or
acquired or such Domestic Subsidiary becomes a Material Subsidiary, as
applicable, notify the Administrative Agent thereof and cause such Domestic
Subsidiary to become a Guarantor by delivering to the Administrative Agent
joinders to the Guaranty, the Security Agreement and the other applicable
Security Documents (in each case in the form contemplated thereby), duly
executed and delivered by such Domestic Subsidiary, pursuant to which such
Domestic Subsidiary agrees to be bound by the terms and provisions thereof, such
joinder to be accompanied by appropriate corporate resolutions, other corporate
documentation and legal opinions in form and substance reasonably satisfactory
to the Administrative Agent and its counsel.
(d)    The Borrower shall furnish to the Administrative Agent at least 30 days’
prior written notice of any change (i) in any Loan Party’s legal name (as set
forth in its certificate of organization or like document), (ii) in the
jurisdiction of incorporation or organization of any Loan Party or in the form
of its organization or (iii) in any Loan Party’s organizational identification
number.
(e)    Not later than five days after delivery of financial statements pursuant
to Sections 5.1(a) and (b), the Borrower shall deliver to the Administrative
Agent a certificate duly executed by a Responsible Officer of the Borrower
(i) setting forth the information required pursuant to Section 4.7(e) of the
Security


71

--------------------------------------------------------------------------------





Agreement or (ii) confirming that there has been no change in such information
since the Effective Date or the date of the most recent certificate delivered
pursuant to this Section.

ARTICLE VI
NEGATIVE COVENANTS
So long as any Lender has any Commitment hereunder, any Loans, any Obligations
or any other amount payable hereunder or under any other Loan Document has not
been paid in full, or any Letter of Credit remains outstanding, the Borrower
covenants and agrees with the Administrative Agent, the Issuing Banks and the
Lenders that:
SECTION 6.1    Financial Covenants.
(a)    Interest Coverage Ratio. The Borrower shall not permit the Interest
Coverage Ratio as of the last day of any Computation Period to be less than 3.50
to 1.00.
(b)    Total Net Leverage Ratio. The Borrower shall not permit the Total Net
Leverage Ratio as of the last day of any Computation Period to exceed the
applicable ratio set forth below for such period; provided that after the
consummation or making of any Specified Acquisition, subject to the Required
Lenders’ consent (which consent may be requested by the Borrower and given by
the Required Lenders after such consummation, in the sole and absolute
discretion of the Required Lenders), such maximum Total Net Leverage Ratio may
be increased by 0.50 to 1.00 solely for the last day of any Computation Period
which includes the date on which such Specified Acquisition is consummated or
made; provided further that unless the Required Lenders otherwise agree, (i) the
maximum Total Net Leverage Ratio shall not be increased pursuant to the
foregoing proviso for more than four consecutive Computation Period and (ii)
following any period of four consecutive Computation Periods in which the Total
Net Leverage Ratio is increased pursuant to the foregoing proviso there shall be
at least two consecutive Computation Periods in which the Total Net Leverage
Ratio is not increased pursuant to the foregoing proviso.
Computation Period Ending
Maximum Total Net Leverage Ratio
December 31, 2017 – December 31, 2019
3.50 to 1.00
March 31, 2020 – December 31, 2020
3.25 to 1.00
March 31, 2021 and thereafter
3.00 to 1.00




SECTION 6.2    Indebtedness. The Borrower shall not, and shall cause or permit
any Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:
(a)    Indebtedness created under the Loan Documents;
(b)    Indebtedness existing on the date hereof and set forth in Schedule 6.2,
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof except by an amount equal to a
reasonable premium or other amount paid, and reasonable fees and expenses
incurred, in connection with such extension, renewal or replacement, or change
any direct or contingent obligor with respect thereto, or shorten the average
life to maturity thereof;
(c)    Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to
the Borrower or any other Subsidiary; provided that (i) any such Indebtedness
owing by a Loan Party to any Subsidiary


72

--------------------------------------------------------------------------------





that is not a Loan Party shall be unsecured and shall be subordinated in right
of payment to the Secured Obligations on terms customary for intercompany
subordinated Indebtedness, as reasonably determined by the Administrative Agent,
(ii) any such Indebtedness owing to a Loan Party by any Subsidiary that is not a
Loan Party and in an amount in excess of $2,000,000 shall be evidenced by a
promissory note which shall have been pledged pursuant to the Security Agreement
and (C) any such Indebtedness owing by any Subsidiary that is not a Loan Party
to any Loan Party shall be incurred in compliance with Section 6.6(c);
(d)    Guarantees by the Borrower of Indebtedness otherwise permitted hereunder
of any Subsidiary and by any Subsidiary of Indebtedness otherwise permitted
hereunder of the Borrower or any other Subsidiary; provided that any such
Guarantee by a Loan Party of Indebtedness of a Subsidiary that is not a Loan
Party shall be made in compliance with Section 6.6(c);
(e)    Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof; provided that (i) such Indebtedness is incurred prior to or within 90
days after such acquisition or the completion of such construction or
improvement and (ii) the aggregate principal amount of Indebtedness permitted by
this clause (e) shall not exceed $25,000,000;
(f)    Indebtedness of any Person that becomes a Subsidiary after the date
hereof; provided that (i) such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation or anticipation of or
in connection with such Person becoming a Subsidiary and (ii) the aggregate
principal amount of Indebtedness permitted by this clause (f) shall not exceed
$15,000,000 at any time outstanding, and extensions, renewals and replacements
of any such Indebtedness that do not increase the outstanding principal amount
thereof except by an amount equal to a reasonable premium or other amount paid,
and reasonable fees and expenses incurred, in connection with such extension,
renewal or replacement, or change of any direct or contingent obligor with
respect thereto or shortening of the average life to maturity thereof;
(g)    Indebtedness of the Borrower or any Subsidiary as an account party in
respect of trade letters of credit;
(h)    obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Hedging Agreement permitted under Section 6.7;
(i)    contingent liabilities arising with respect to customary indemnification
obligations in favor of sellers in connection with Acquisitions permitted under
Section 6.4 and purchasers in connection with Dispositions permitted under
Section 6.5;
(j)    unsecured Indebtedness constituting Credit Agreement Refinancing
Indebtedness;
(k)    Indebtedness of Subsidiaries that are not Loan Parties in an aggregate
principal amount not exceeding $50,000,000 at any time outstanding;
(l)    Indebtedness of the Borrower in respect of the Convertible Notes (but not
any extensions or increases in respect thereof);


73

--------------------------------------------------------------------------------





(m)    Indebtedness in connection with letters of credit issued and outstanding
as of the Effective Date;
(n)    Indebtedness constituting intercompany payables owing to the Borrower or
any Subsidiary and generated in the ordinary course of business from ordinary
trading activity, including transfer pricing; and
(o)    additional unsecured Indebtedness of the Borrower; provided that (i) no
Event of Default then exists or would result therefrom, (ii) after giving effect
to the incurrence thereof on a pro forma basis (x) the Total Net Leverage Ratio
for the most recently ended Computation Period is (A) at least 0.50 to 1.00 less
than the maximum Total Net Leverage Ratio set forth in Section 6.1(b) for such
Computation Period, in the case of any Computation Period ending on or prior to
December 31, 2019, (B) at least 0.25 to 1.00 less than the maximum Total Net
Leverage Ratio set forth in Section 6.1(b) for such Computation Period, in the
case of any Computation Period ending after December 31, 2019 and on or prior to
December 31, 2020 and (C) not in excess of the maximum Total Net Leverage Ratio
set forth in Section 6.1(b) for such Computation Period, in the case of any
Computation Period ending after December 31, 2020; provided that in the case of
clauses (A) and (B), if the Required Lenders consent thereto, the Total Net
Leverage Ratio after giving effect to such incurrence on a pro forma basis may
exceed the level described in clause (A) or (B), as applicable, so long as such
Total Net Leverage Ratio does not exceed the maximum Total Net Leverage Ratio
set forth in Section 6.1(b) for the applicable Computation Period; and (y) the
Interest Coverage Ratio for the most recently ended Computation Period is equal
to or greater than the Interest Coverage Ratio set forth in Section 6.1(a) for
such Computation Period, (iii) such Indebtedness shall be on terms that are no
more restrictive, when taken as a whole, than the terms under this Credit
Agreement, except to the extent (x) applicable only to periods after the later
of the Term Loan Maturity Date or the Revolving Maturity Date or (y) reasonably
acceptable to the Administrative Agent, (iv) such Indebtedness shall not mature
earlier than the date 91 days after the later of the Term Loan Maturity Date or
the Revolving Maturity Date and (v) such indebtedness have a weighted average
life to maturity no shorter than the weighted average life to maturity of the
Term Loans; provided, further, that at the option of the Borrower, the foregoing
clauses (iv) and (v) shall not apply to Indebtedness incurred pursuant to this
clause (o) in an aggregate outstanding principal amount not to exceed
$50,000,000.

SECTION 6.3    Liens. The Borrower shall not, and shall not cause or permit any
Subsidiary to, and shall not cause or permit any Loan Party which is a Mortgagor
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:
(a)    Liens pursuant to any Loan Document;
(b)    Permitted Encumbrances;
(c)    any Lien on any property or asset of the Borrower or any Subsidiary
existing on the date hereof and set forth in Schedule 6.3; provided that (i)
such Lien shall not apply to any other property or asset of the Borrower or any
Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;


74

--------------------------------------------------------------------------------





(d)    any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation or anticipation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not apply
to any other property or assets of the Borrower or any Subsidiary and (iii) such
Lien shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be,
and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;
(e)    Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (e) of Section 6.2, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed the cost or
fair market value, whichever is lower, of the fixed or capital assets being
acquired, constructed or improved and (iv) such security interests shall not
apply to any other property or assets of the Borrower or any Subsidiary;
(f)    Liens and rights of setoff of banks and securities intermediaries in
respect of deposit accounts and securities accounts maintained in the ordinary
course of business;
(g)    cash collateral to secure obligations of the Borrower in connection with
letters of credit permitted under Section 6.2(m);
(h)    with respect to Investments of the Borrower and its Subsidiaries in the
form of Equity Interests, drag along rights, tag along rights, rights of first
offer, rights of first refusal and other similar obligations and limitations;
and
(i)    other Liens that do not, individually or in the aggregate, secure
obligations or Indebtedness in excess of $10,000,000 outstanding at any time.

SECTION 6.4    Fundamental Changes. The Borrower shall not, and shall not cause
or permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of its assets, or liquidate or dissolve,
or purchase or otherwise acquire all or substantially all of the assets or
Equity Interests of any class of, or any partnership or joint venture interest
in, any other Person, or change its jurisdiction of incorporation or
organization or the form or type of its organization, except that, if at the
time thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing, (i) any Subsidiary may merge into the Borrower in a
transaction in which the Borrower is the surviving corporation, (ii) any
Subsidiary may merge into any Subsidiary in a transaction in which the surviving
entity is a Subsidiary, provided that any such merger involving a Loan Party
shall result in the surviving entity being (or becoming at the time of such
transaction) a Loan Party, (iii) any Subsidiary may sell, transfer, lease or
otherwise dispose of its assets to the Borrower or to another Subsidiary,
provided that in the case of a transfer by a Loan Party to a Subsidiary that is
not a Loan Party, such transfer shall only be permitted to the extent it
otherwise constitutes a permitted Investment under Section 6.6, (iv) any
Subsidiary may liquidate or dissolve if the Borrower determines in good faith
that such liquidation or dissolution is in the best interests of the Borrower
and, immediately prior to such


75

--------------------------------------------------------------------------------





liquidation or dissolution, such Subsidiary has no material assets and (v) any
Acquisition (a “Permitted Acquisition”) by the Borrower or any Wholly Owned
Subsidiary, where:
(A)    the business or division acquired shall be for use, or the Person
acquired shall be engaged, in the businesses engaged in by the Loan Parties on
the date hereof or businesses similar or reasonably related thereto (as
determined by the Borrower’s board of directors);
(B)    immediately before and after giving effect to such Acquisition, no
Default shall exist;
(C)    immediately after giving effect to such Acquisition, the Borrower shall
be in pro forma compliance with all the financial ratios and restrictions set
forth in Section 6.1;
(D)    in the case of the Acquisition of any Person, such Acquisition is not a
hostile acquisition and the board of directors or other applicable managing
entity of such Person shall have approved such Acquisition and such approval
shall not have been withdrawn or revoked;
(E)    reasonably prior to such Acquisition, the Administrative Agent shall have
received complete executed or conformed copies of each material document,
instrument and agreement to be executed in connection with such Acquisition
together with all lien search reports and lien release letters and other
documents as the Administrative Agent may require to evidence the termination of
Liens on the assets or business to be acquired;
(F)    in the case of any Acquisition (or series of related Acquisitions) for
aggregate consideration (other than any such consideration consisting of, or
financed with the proceeds of, Equity Interests of, or capital contributions to,
the Borrower (other than Disqualified Equity Interests) issued or made
substantially contemporaneously with such Acquisition,) of at least $40,000,000,
by not less than ten Business Days prior to such Acquisition, the Administrative
Agent shall have received an acquisition summary with respect to the Person
and/or business or division to be acquired, such summary to include a reasonably
detailed description thereof (including financial information) and operating
results (including financial statements for the most recent 12-month period for
which they are available and as otherwise available), the terms and conditions,
including economic terms, of the proposed Acquisition, and the Borrower’s
calculation of pro forma EBITDA relating thereto and of the financial ratios set
forth in Section 6.1 on a pro forma basis;
(G)    with respect to any Acquisition of a Person that is not required to
become (and does not become) a Loan Party or of any assets located outside the
United States, except to the extent consisting of, or financed with the proceeds
of, Equity Interests of, or capital contributions to, the Borrower (other than
Disqualified Equity Interests) issued or made substantially contemporaneously
with such Acquisition, the portion of the total consideration paid in connection
with such Acquisition allocable to such acquired Person or such assets located
outside of the United States, together with the portion of the total
consideration paid in connection with any other acquisitions pursuant to this
Section 6.4(v)(G) of Persons that are not required to become (and do not become)
Loan Parties or of assets located outside the United States, shall not in the
aggregate after the Effective Date exceed the greater of


76

--------------------------------------------------------------------------------





(x) $50,000,000 and (y) 5.0% of Consolidated Total Assets (tested as of the date
each such Acquisition based on the Borrower’s balance sheet as of the last day
of the most recently ended fiscal quarter of the Borrower); provided that the
amount of such consideration may exceed such greater amount (but shall not in
any event exceed 7.5% of Consolidated Total Assets (tested as of the date each
such Acquisition based on the Borrower’s balance sheet as of the last day of the
most recently ended fiscal quarter of the Borrower)) to the extent allocable to
assets located outside the United States which are owned by a Loan Party and
constitute Collateral pursuant to security documentation in form and substance
reasonably satisfactory to the Administrative Agent and governed by the laws of
such jurisdiction(s) as the Administrative Agent may reasonably request; and
(H)    the provisions of Section 5.9 shall have been satisfied (or shall be
satisfied within the time periods specified in such Section).

SECTION 6.5    Disposition of Property. The Borrower shall not, and shall not
cause or permit any Subsidiary to, Dispose of any of its property, whether now
owned or hereafter acquired, or, in the case of any Subsidiary, issue or sell
any shares of such Subsidiary’s Equity Interests to any Person, except:
(a)    the Disposition of obsolete or worn out property in the ordinary course
of business;
(b)    (i) the sale of inventory or (ii) licensing in connection with the sale
of the Borrower’s products and services, in each case in the ordinary course of
business;
(c)    the sale or issuance of any Subsidiary’s Equity Interests to the Borrower
or any Wholly Owned Subsidiary Guarantor;
(d)    any Disposition of assets (i) from one Foreign Subsidiary to another
Foreign Subsidiary, (ii) from one Loan Party to another Loan Party or (iii) from
a Subsidiary to a Loan Party;
(e)    sales of (i) Cash Equivalent Investments and (ii) Investments listed in
Section 6.6(j), (k) and (l) in the ordinary course of business and for fair
market value;
(f)    Dispositions for the abandonment of unnecessary trademarks, patents,
patent applications and related rights if the Borrower determines in good faith
that such abandonment is in the best interests of the Borrower and its
Subsidiaries; and
(g)    the Disposition of other property not described in clauses (a) through
(f) above for not less than fair market value as long as (i) at least 75% of the
consideration therefor consists of cash and Cash Equivalent Investments, (ii)
the Borrower complies with Section 2.10 in connection with such Disposition,
(iii) the aggregate fair market value of the properties subject to a Disposition
pursuant to this clause (f) in any fiscal year does not exceed $75,000,000 and
(iv) the aggregate fair market value of the properties subject to a Disposition
pursuant to this clause (g) after the Effective Date does not exceed
$200,000,000.

SECTION 6.6    Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower shall not, and shall not cause or permit any Subsidiary to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
Wholly Owned Subsidiary prior to such merger) any Investment, except:


77

--------------------------------------------------------------------------------





(a)    Cash Equivalent Investments; provided that, any Investment that when made
complies with the requirements of the definition of the term “Cash Equivalent
Investment” may continue to be held pursuant to this clause (a) notwithstanding
that such Investment if made thereafter would not comply with such requirements;
(b)    Investments by the Borrower and each Subsidiary in the Equity Interests
of its Subsidiaries; provided that (x) any Investments in Equity Interests held
by the Company or any other Loan Party shall be pledged to the extent required
under and in accordance with the requirements of Section 5.9 and (y) the
aggregate amount of Investments made by any Loan Party after the Effective Date
in any Subsidiary that is not a Loan Party in reliance on this clause (b), when
combined with (i) the aggregate outstanding amount of loans and advances made by
any Loan Party to any Subsidiary that is not a Loan Party in reliance on clause
(c) below and (ii) the aggregate amount of Guarantees made by any Loan Party of
outstanding Indebtedness of any Subsidiary that is not a Loan Party in reliance
on clause (c) below, shall not exceed $25,000,000 at any time;
(c)    loans or advances made by the Borrower to any Subsidiary and made by any
Subsidiary to the Borrower or any other Subsidiary, and Guarantees by the
Borrower or any Subsidiary of any Indebtedness of the Borrower or any Subsidiary
permitted under Section 6.2; provided that the sum of (i) the aggregate
outstanding amount of loans and advances made by any Loan Party to any
Subsidiary that is not a Loan Party in reliance on this clause (c), (ii) the
aggregate amount of Guarantees made by any Loan Party of outstanding
Indebtedness of any Subsidiary that is not a Loan Party in reliance on this
clause (c) plus (iii) the aggregate amount of Investments made by any Loan Party
in any Subsidiary that is not a Loan Party in reliance on clause (b) above shall
not exceed $25,000,000 at any time;
(d)    Guarantees constituting Indebtedness permitted by Section 6.2;
(e)    advances to officers, directors and employees of the Borrower and
Subsidiaries in an aggregate amount not to exceed $3,000,000 at any time
outstanding (i) for travel, entertainment, relocation and analogous ordinary
business purposes or (ii) to finance the purchase of Equity Interests of the
Borrower pursuant to employee plans;
(f)    bank deposits in the ordinary course of business;
(g)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(h)    non-cash consideration received, to the extent permitted by the Loan
Documents, in connection with the Disposition of property permitted by this
Agreement;
(i)    Permitted Acquisitions;
(j)    Investments listed on Schedule 6.6 as of the Effective Date and any
modification, replacement, renewal, reinvestment or extension thereof; provided
that the amount of any Investment permitted pursuant to this Section 6.6(j) is
not increased from the amount of such Investment on the Effective Date except
pursuant to the terms of such Investment as of the Effective Date or as
otherwise permitted by this Section 6.6;


78

--------------------------------------------------------------------------------





(k)    Investments by the Borrower or any Subsidiary in a Person (or a business
or division thereof) which is engaged in a business then engaged in by the Loan
Parties (or for use in such business of the Loan Parties) or businesses similar
or reasonably related thereto (as determined by the Borrower’s board of
directors), not to exceed $150,000,000 during the term of this Agreement;
provided, that in the event that after giving effect to any such Investment the
aggregate amount of such Investments pursuant to this clause (k) during the term
of this Agreement would exceed $50,000,000, immediately after giving effect to
such Investment, (i) no Default shall exist, (ii) the Borrower shall be in pro
forma compliance with all the financial ratios and restrictions set forth in
Section 6.1, (iii) the sum of Unrestricted Cash plus the aggregate unused
Revolving Commitments shall be at least $100,000,000 and (iv) the aggregate
unused Revolving Commitments shall be at least $50,000,000;
(l)    Investments (i) in commercial paper maturing within 270 days from the
date of acquisition thereof and issued by or offered by any Lender, (ii) in any
variable or fixed rate notes (other than notes of the type described in clause
(g) of the definition of “Cash Equivalent Investments”) issued by, or guaranteed
by, any corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within twelve
(12) months from the date of acquisition or (iii) permitted by the Borrower’s
cash investment policy approved by the Borrower’s board of directors (or a
committee thereof) as such policy is in effect, and as disclosed to the Lenders,
prior to the Effective Date and subject to any amendments or modifications to
such policy as are approved by the Borrower’s board of directors (or a committee
thereof) after the Effective Date and are reasonably acceptable to the Required
Lenders; and
(m)    in addition to Investments otherwise expressly permitted by this Section,
Investments by the Borrower or any of its Subsidiaries in an aggregate amount
not to exceed $25,000,000 during the term of this Agreement.

SECTION 6.7    Hedging Agreements. The Borrower shall not, and shall not cause
or permit any Subsidiary to, enter into any Hedging Agreement, except (a)
Hedging Agreements entered into to hedge or mitigate risks to which the Borrower
or any Subsidiary has actual exposure (other than those in respect of Equity
Interests of the Borrower or any Subsidiary), and (b) Hedging Agreements entered
into in order to effectively cap, collar or exchange interest rates (from fixed
to floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any Subsidiary.



SECTION 6.8    Restricted Payments. The Borrower shall not, and shall not cause
or permit any Subsidiary to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except (a) the Borrower may declare and
pay dividends with respect to its Equity Interests payable solely in additional
shares of its common stock, (b) Subsidiaries may declare and pay dividends
ratably with respect to their Equity Interests, (c) the Borrower and its
Subsidiaries may make regularly scheduled payments of interest in respect of
Subordinated Debt to the extent permitted under the subordination provisions
thereof and so long as no Event of Default shall have occurred and be
continuing, (d) the Borrower may make payments in respect of the Convertible
Notes and (e) the Borrower may make Restricted Payments so long as at the time
of and after giving effect to such Restricted Payment and any other transactions
effected in connection therewith (i) the Total Net Leverage Ratio would not
exceed 1.00 to 1.00 on a pro forma basis and (ii) no Default shall exist.


79

--------------------------------------------------------------------------------






SECTION 6.9    Transactions with Affiliates. The Borrower shall not, and shall
not cause or permit any Subsidiary to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties, (b)
transactions between or among the Borrower and its Subsidiaries not involving
any other Affiliate and (c) any Restricted Payment permitted by Section 6.8.



SECTION 6.10 Changes in Nature of Business. The Borrower shall not, and shall
not cause or permit any Subsidiary to, engage to any material extent in any
business other than businesses of the type conducted by the Borrower and its
Subsidiaries on the date of execution of this Agreement and businesses
reasonably related thereto (as determined by the Borrower’s board of directors).

SECTION 6.11 Negative Pledges; Restrictive Agreements. The Borrower shall not,
and shall not cause or permit any Subsidiary to, directly or indirectly, enter
into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of the
Borrower or any Subsidiary to create, incur or permit to exist any Lien upon any
of its property or (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to any shares of its Equity Interests or to make or
repay loans or advances to the Borrower or any other Subsidiary or to Guarantee
Indebtedness of the Borrower or any other Subsidiary or transfer any of its
properties to any Loan Party; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by Applicable Law or by the Loan Documents,
(ii) the foregoing shall not apply to restrictions and conditions existing on
the date hereof identified on Schedule 6.11 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness and (v) clause (a) of the foregoing shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof.

SECTION 6.12 Restriction of Amendments to Certain Documents. The Borrower shall
not, and shall not cause or permit any Subsidiary to, amend or otherwise modify,
or waive any rights under its articles or certificate of incorporation, bylaws,
article of formation operating agreement, limited liability company agreement,
partnership agreement or equivalent or comparable constitutive documents, if, in
any case, such amendment, modification or waiver is could reasonably be expected
to be adverse to the interests of the Administrative Agent or the Lenders.



SECTION 6.13 Changes in Fiscal Periods. The Borrower shall not, and shall not
permit any Subsidiary to, change its fiscal year to end on a day other than
December 31 or change its method of determining fiscal quarters unless the
Borrower shall have provided prior written notice of such change to the
Administrative Agent and shall have entered into an amendment to this Agreement
and any other Loan Document to the extent necessary to reflect and eliminate the
effects hereunder of such change; provided that the fiscal year of any
Subsidiary acquired after the Effective Date may be changed in order to align
such Subsidiary’s fiscal schedule with that of the Borrower.


80

--------------------------------------------------------------------------------








SECTION 6.14 Sanctions; Anti-Corruption. (a) The Borrower will not, directly or
indirectly, use the proceeds of the Loans or any Letter of Credit, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other Person, (i) to fund any activities or business of or
with any Person, or in any country or territory, that, at the time of such
funding, is, or whose government is, the subject of Sanctions or (ii) in any
other manner that would result in a violation of Sanctions by any Person
(including any Person participating in the Loans, whether as underwriter,
advisor, lender, investor or otherwise).
(b) The Borrower will not, directly or indirectly use the proceeds of the Loans
or any Letter of Credit (i) in furtherance of an offer, payment, promise to pay,
or authorization of the payment or giving of money, or anything else of value,
to any Person in violation of the UK Bribery Act, the FCPA or any other
applicable anti-corruption law or otherwise or (ii) for any other payment that
could constitute a violation of any applicable anti-bribery law or
anti-corruption law (including, without limitation the UK Bribery Act or the
FCPA).

ARTICLE VII
EVENTS OF DEFAULT
If any of the following events (“Events of Default”) shall occur:
(a)    the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof, by reason of acceleration or otherwise;
(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three Business Days;
(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower or any other Loan Party in or in connection with this Agreement, any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement, any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been incorrect or misleading in any
material respect (except for representations and warranties that are qualified
by materiality, which shall not be incorrect or misleading in any respect) when
made or deemed made;
(d)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.1(a), (b) and (c), 5.2, 5.3 (with respect to
the existence of any Loan Party), 5.8 or 5.9(b), (c) or (d) or in Article VI;
(e)    the Borrower or any other Loan Party shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement or any other Loan
Document (other than those specified in clause (a), (b) or (d) of this Article),
and such failure shall continue unremedied for a period of 30 days after notice
thereof from the Administrative Agent to the Borrower (which notice will be
given at the request of any Lender);


81

--------------------------------------------------------------------------------





(f)    the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable which failure
shall continue beyond any applicable grace period provided under the terms of
such Material Indebtedness;
(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity or (in the case of any Material Indebtedness constituting a Guarantee)
to become payable; provided that this clause (g) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness if such voluntary sale or
transfer is permitted under this Agreement;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
60 days or an order or decree approving or ordering any of the foregoing shall
be entered;
(i)    the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Subsidiary or for any property subject
to a Mortgage or for a substantial part of any of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;
(j)    the Borrower or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;
(k)    one or more judgments for the payment of money in an aggregate amount in
excess of the Threshold Amount (to the extent not covered by independent
third-party insurance of a solvent insurer and as to which the insurer does not
dispute coverage) shall be rendered against the Borrower, any Subsidiary or any
combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Borrower or any Subsidiary to enforce any such judgment;
(l)    an ERISA Event shall have occurred that when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;
(m)    any Loan Document (or any material provision thereof), at any time after
its execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full


82

--------------------------------------------------------------------------------





of all the Obligations, shall cease to be in full force and effect; or any Loan
Party or any other Person shall contest in any manner the validity or
enforceability of any provision of any Loan Document; or any Loan Party shall
deny that it has any or further liability or obligation under any Loan Document,
or shall purport to revoke, terminate or rescind any provision of any Loan
Document; or any Lien on a material part of the Collateral securing any
Obligation shall, in whole or in part, fail to be a perfected Lien having the
priority purported to be created thereby;
(n)    any subordination provision in any document or instrument governing
Subordinated Debt, or any subordination provision in any Guarantee by any
Subsidiary of any Subordinated Debt, shall cease to be in full force and effect,
or any Loan Party or any other Person (including the holder of any applicable
Subordinated Debt) shall contest in any manner the validity, binding nature or
enforceability of any such provision; or
(o)    a Change in Control shall occur;
then, and in every such event (other than an event described in clause (h) or
(i) of this Article), and at any time thereafter during the continuance of such
event, the Administrative Agent may, and at the request of the Required Lenders
shall, by notice to the Borrower, take either or both of the following actions,
at the same or different times:  (i) terminate the Commitments, and thereupon
the Commitments (if not theretofore terminated) shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Obligations of the Borrower (including all
amounts of LC Exposure, whether or not the beneficiary of any then-outstanding
Letter of Credit shall have demanded payment thereunder) accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event described in clause (h) or (i) of this Article, the
Commitments (if not theretofore terminated) shall automatically terminate and
the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other Obligations of the Borrower and the other Loan
Parties (including all amounts of LC Exposure, whether or not the beneficiary of
any then-outstanding Letter of Credit shall have demanded payment thereunder)
accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower. With respect to all Letters of Credit having
undrawn and unexpired amounts at the time of an acceleration pursuant to this
clause, the Borrower shall at such time deposit in a cash collateral account
opened by the Administrative Agent an amount equal to 105% of the aggregate then
undrawn and unexpired amount of such Letters of Credit in accordance with
Section 2.5(j).



ARTICLE VIII
THE ADMINISTRATIVE AGENT
SECTION 8.1    Appointment and Authority. Each of the Lenders and the Issuing
Banks hereby irrevocably appoints HSBC to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. Except as provided in Section 8.6, the provisions of this Article are
solely for the benefit of the Administrative Agent, the Lenders and the Issuing
Banks,


83

--------------------------------------------------------------------------------





and, except as so provided, neither the Borrower nor any other Loan Party shall
have any rights as a third-party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligation arising under agency doctrine of any Applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

SECTION 8.2    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for, and generally engage in any kind of business with, the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders. The obligations of the Administrative Agent and each Lender under the
Loan Documents are several and not joint. Failure by any Lender to perform its
obligations under the Loan Documents does not affect the obligations (or
liability) of the Administrative Agent or any other Lender under the Loan
Documents.



SECTION 8.3    Exculpatory Provisions. (a) The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary power, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law, and the
Administrative Agent shall in all cases be fully justified in failing or
refusing to act hereunder or under any other Loan Document unless it first
receives further assurances of its indemnification from the Lenders that it may
require, including prepayment of any related expenses and any other protection
it requires against any and all costs, expenses and liabilities it may incur in
taking or continuing to take any such action; in no event shall the
Administrative Agent be required to expend or risk any of its own funds or
otherwise incur any liability, financial or otherwise, in the performance of its
duties hereunder or in the exercise of any of its rights or powers;
(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to


84

--------------------------------------------------------------------------------





the Borrower or any of its Affiliates that is communicated to or obtained by the
Person serving as the Administrative Agent or any of its Affiliates in any
capacity; and
(iv)    shall not incur any liability for not performing any act of fulfilling
any duty, obligation or responsibility hereunder by reason of any occurrence
beyond the control of the Administrative Agent (including but not limited to any
act or provision of any present or future law or regulation or governmental
authority, any act of God or war, civil unrest, local or national disturbance or
disaster, any act of terrorism or the unavailability of the Federal Reserve Bank
wire or facsimile or other wire or communication facility).
(b)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request or direction of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Section 9.2 and Article VII),
which consent or direction to the Administrative Agent may solicit at any time,
or (ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the
Administrative Agent in writing by the Borrower, a Lender or an Issuing Bank.
(c)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any covenant, agreement or other term or condition set forth
herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
(d)    Nothing in this Agreement shall require the Administrative Agent or any
of its Related Parties to carry out any “know your customer” or other checks in
relation to any Person on behalf of any Lender and each Lender confirms to the
Administrative Agent that it is solely responsible for any such checks it is
required to carry out and that it may not rely on any statement in relation to
such checks made by the Administrative Agent or any of its Related Parties.
(e)    The Administrative Agent shall be entitled to take any action or refuse
to take any action which the Administrative Agent regards as necessary for the
Administrative Agent to comply with any applicable law, regulation or court
order or the rules, operating procedures or market practice of any relevant
stock exchange or other market or clearing system.

SECTION 8.4    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur


85

--------------------------------------------------------------------------------





any liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an Issuing Bank, the Administrative Agent may presume that such
condition is satisfactory to such Lender or Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or Issuing Bank prior to the making of such Loan or the issuance of such Letter
of Credit. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, at the expense of the Borrower and/or the Lenders, as applicable, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

SECTION 8.5    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facilities as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agent except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agent.

SECTION 8.6    Resignation of Administrative Agent. (a) The Administrative Agent
may at any time give notice of its resignation to the Lenders, the Issuing Banks
and the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, to appoint a successor, acceptable to the Borrower
(such acceptance not to be unreasonably withheld, delayed or conditioned), which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank with an office in New York, New York. If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation (or such earlier day as shall be agreed by the Required
Lenders) (the “Resignation Effective Date”), then the retiring Administrative
Agent may (but shall not be obligated to), on behalf of the Lenders and the
Issuing Banks, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that in no event shall any such
successor Administrative Agent be a Defaulting Lender. Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, appoint a successor
acceptable to the Borrower (such acceptance not to be unreasonably withheld,
delayed or conditioned). If no such successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and


86

--------------------------------------------------------------------------------





obligations hereunder and under the other Loan Documents (except that in the
case of any Collateral held by the Administrative Agent on behalf of the Lenders
or the Issuing Banks under any Loan Document, the retiring or removed
Administrative Agent shall continue to hold such Collateral until such time as a
successor Administrative Agent is appointed) and (2) except for any indemnity
payments owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and Issuing Bank
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring or removed Administrative Agent (other than any rights to indemnity
payments owed to the retiring or removed Administrative Agent), and the retiring
or removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 9.3 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any action taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.
(d)    Any resignation by HSBC as Administrative Agent pursuant to this Section
shall also constitute its resignation as Issuing Bank.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (i) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Issuing Bank, (ii) the retiring Issuing Bank shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor Issuing Bank shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring Issuing Lender to effectively assume the obligations of the retiring
Issuing Lender with respect to such Letters of Credit.



SECTION 8.7    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and Issuing Bank acknowledges and agrees that the extensions of credit
made hereunder are commercial loans and letters of credit and not investments in
a business enterprise or securities. Each Lender and Issuing Bank represents
that it is engaged in making, acquiring or holding commercial loans in the
ordinary course of its business and that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

SECTION 8.8    No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers, Syndication Agents or
Documentation Agents listed on the cover page hereof


87

--------------------------------------------------------------------------------





shall have any powers, duties or responsibilities under this Agreement or any
other Loan Document, except in its capacity, as applicable, as the
Administrative Agent, a Lender or an Issuing Bank hereunder.

SECTION 8.9    Enforcement.
(a)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the Security Documents and other Loan Documents against any Loan Party
(including, without limitation, set-off rights) shall be vested exclusively in,
and all actions and proceedings at law in connection with such enforcement shall
be instituted and maintained exclusively by, the Administrative Agent in
accordance with Section 8.1 for the benefit of all the Lenders and the Issuing
Banks (an “Enforcement Action”); provided that the foregoing shall not prohibit
(i) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (ii) any Issuing Bank from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as Issuing Bank) hereunder and under the other Loan Documents, (iii)
any Lender from enforcing its right to payment when due of the principal of and
interest on its Loans, fees and other amounts owing to such Lender under the
Loan Documents, (iv) any Lender from exercising setoff rights in accordance with
Section 9.8 (subject to the terms of Section 2.18) or (v) any Lender from filing
proofs of claim or appearing and filing pleadings on its own behalf during the
pendency of a proceeding relative to any Loan Party under any Debtor Relief Law;
and provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to this Article VIII and (ii) in addition to the matters set
forth in clauses (b), (c), (d) and (e) of the preceding proviso and subject to
Section 2.18, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.
(b)    Upon the occurrence and during the continuance of any Event of Default,
the Administrative Agent shall, subject to the other provisions of this
Agreement, take such Enforcement Action with respect to such Event of Default as
shall be directed by the Required Lenders in accordance with the Loan Documents;
provided, however, that, in the absence of such direction, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Event of Default as it shall deem
advisable and in the best interests of the Lenders and Issuing Banks and solely
to the extent permitted hereunder or pursuant to the other Loan Documents. Upon
receipt by the Administrative Agent of a direction by the Required Lenders, the
Administrative Agent shall seek to enforce the Security Documents and to realize
upon the Collateral in accordance with such direction; provided, however, that
the Administrative Agent shall not be obligated to follow any direction by
Required Lenders if the Administrative Agent reasonably determines that such
direction is in conflict with any provisions of any applicable law or any
Security Document, and the Administrative Agent shall not, under any
circumstances, be liable to any Lenders, Issuing Banks, the Borrower, Loan
Parties, Guarantor, or any other person or entity for following the direction of
Required Lenders. At all times, if the Administrative Agent acting at the
direction of the Required Lenders advises the Lenders that it wishes to proceed
in good faith with respect to any Enforcement Action, each of the Lenders will
cooperate in good faith with respect to such Enforcement Action and will not
unreasonably delay the enforcement of the Security Documents.

SECTION 8.10    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or LC Exposure shall then be


88

--------------------------------------------------------------------------------





due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Exposure and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Banks and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Banks and the Administrative
Agent under Sections 2.11 and 9.3) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the Issuing Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.11
and 9.3.

SECTION 8.11    Collateral and Guaranty Matters. (a) Each Lender irrevocably
authorizes the Administrative Agent
(i)    to (a) execute, deliver, and perform as a collateral agent under this
Agreement and each other Loan Document to which the Administrative Agent is or
is intended to be a party, (b) exercise and enforce any and all rights, powers
and remedies provided to the Administrative Agent or any Lender by this
Agreement and each other Loan Document to which the Administrative Agent is or
is intended to be a party, any Applicable Law, or any other document,
instrument, or agreement, and (c) take any other action under this Agreement and
each other Loan Document to which the Administrative Agent is or is intended to
be a party which Administrative Agent in its sole discretion shall deem
advisable and in the best interests of the Lenders. Notwithstanding the
foregoing, the Administrative Agent shall not commence an Enforcement Action
except at the direction of the Required Lenders; provided that if the
Administrative Agent is prohibited by any court order or Applicable Law from
commencing any Enforcement Action, the Administrative Agent shall not be
obligated to commence such Enforcement Action until such authority is obtained.
All decisions with respect to the type of Enforcement Action which is to be
commenced shall be made by, and all actions with respect to prosecution and
settlement of such Enforcement Action shall require the direction of the
Required Lenders, and the Administrative Agent shall not be required to take any
Enforcement Action in the absence of any such direction. The Administrative
Agent will use its commercially reasonable efforts to pursue diligently the
prosecution of any Enforcement Action, which the Administrative Agent is so
authorized or directed to initiate pursuant to this Agreement. The
Administrative Agent shall make available to the Lenders copies of all notices
it receives in connection with the Collateral or any Enforcement Action promptly
upon receipt;


89

--------------------------------------------------------------------------------





(ii)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 6.3(e) or any Permitted Encumbrance; and
(iii)    to release any Guarantor from its obligations under the Loan Documents
if such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Loan Documents pursuant to this
Section 8.11. Upon the release of any Collateral, all rights to the Collateral
as shall not have been sold or otherwise applied, in each case, pursuant to the
terms hereof shall revert to the applicable Loan Party, its successors or
assigns, or otherwise as a court of competent jurisdiction may direct. Upon any
such termination, the Administrative Agent will, at the Borrower’s expense,
execute and deliver to the Borrower such documents as the Borrower shall
reasonably request to evidence such termination.
(b)    The Administrative Agent may, but shall not be obligated to, take such
action as it deems necessary to perfect or continue the perfection of the Liens
on the Collateral held for the benefit of the Lenders. The Administrative Agent
shall not release any of the Collateral held for the benefit of the Lenders, or
any Liens on the Collateral held for the benefit of the Lenders, except: (i)
subject to Section 9.2(b), upon the written direction of the Required Lenders;
(ii) upon termination of all Commitments and payment in full of all Obligations
(other than contingent indemnification obligations) and the expiration or
termination of all Letters of Credit (other than Letters of Credit as to which
other arrangements satisfactory to the Administrative Agent and the applicable
Issuing Bank shall have been made); (iii) the release of Collateral that is sold
or otherwise disposed of or to be sold or otherwise disposed of as part of or in
connection with any sale or other disposition permitted under the Loan
Documents; (iv) for Collateral consisting of a debt instrument if the
indebtedness evidenced thereby has been paid in full; or (v) where such release
is expressly permitted under the Loan Documents to which it is a party.
(c)    Subject to the terms of this Agreement, the Administrative Agent agrees
to administer and enforce this Agreement and the other Security Documents to
which it is a party and to foreclose upon, collect and dispose of the Collateral
and to apply the proceeds therefrom, for the benefit of the Secured Parties, as
provided in this Agreement, and otherwise to perform its duties and obligations
as the Administrative Agent hereunder in accordance with the terms hereof;
provided, however, that the Administrative Agent shall have no duties or
responsibilities except those expressly set forth herein and in the Security
Documents to which it is a party as Administrative Agent, and no implied
covenants or obligations shall be read into any such Security Documents against
the Administrative Agent.
(d)    Notwithstanding anything contained herein to the contrary, the
Administrative Agent shall not be required to exercise any discretion or take
any action but shall only be required to act or refrain from acting (and shall
be fully protected in so acting or refraining from acting) upon the written
instructions of the Required Lenders, in each case, as specified therein, and
such instructions shall be binding upon the Administrative Agent and each of the
Secured Parties; provided, however, that the written instructions of all of the
Secured Parties shall be required where expressly provided for herein; provided,
further, that the Administrative Agent shall not be required to take any action
which is contrary to any provision of the Security Documents or Applicable Law.


90

--------------------------------------------------------------------------------





(e)    Notwithstanding any other provision of the Security Documents, in no
event shall the Administrative Agent be required to foreclose on, or take
possession of, the Collateral, if, in the judgment of the Administrative Agent,
such action would be in violation of any Applicable Law, rule or regulation
pertaining thereto, or if the Administrative Agent reasonably believes that such
action would result in the incurrence of liability by the Administrative Agent
for which it is not fully indemnified by the Secured Parties.
(f)    The Administrative Agent shall not be responsible to the other Secured
Parties for (i) any recital statements, representations or warranties by the
Borrower or any of the Secured Parties (other than the Administrative Agent)
contained in this Agreement or the Loan Documents, or any certificate or other
document delivered by the Borrower or any of the other Secured Parties
thereunder, (ii) the value, validity, effectiveness, genuineness, enforceability
(other than as to the Administrative Agent with respect to such documents to
which the Administrative Agent is a party) or sufficiency of this Agreement or
any other document referred to or provided for herein or therein or of the
Collateral held by the Administrative Agent hereunder, (iii) the performance or
observance by the Borrower or any of the Secured Parties (other than as to
itself) of any of their respective agreements contained herein or therein, nor
shall the Administrative Agent be liable because of the invalidity or
unenforceability of any provisions of this Agreement (other than as to itself)
or (iv) the validity, perfection, priority or enforceability of the Liens in any
of the Collateral, whether impaired by operation of law or by reason of any
action or omission to act on its part hereunder (except to the extent such
action or omission constitutes gross negligence or willful misconduct on the
part of the Administrative Agent), the validity of the title of the Borrower to
the Collateral, insuring the Collateral or the payment of taxes, charges,
assessments or Liens upon the Collateral or otherwise as to the maintenance of
the Collateral.
(g)    The Administrative Agent may at any time request instructions from the
Required Lenders as to a course of action to be taken by it hereunder and under
any of the Security Documents or in connection herewith and therewith or any
other matters relating hereto and thereto.
(h)    Neither the Administrative Agent nor any of its directors, officers,
employees or agents shall be liable or responsible for any action taken or
omitted to be taken by it or them hereunder or in connection herewith, except
for its or their own gross negligence or willful misconduct.
(i)    The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of any Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor,
maintain or insure any portion of the Collateral.
(j)    The powers conferred on the Administrative Agent under the Agreement and
related Security Documents are solely to protect its interest in the Collateral
and shall not impose any duty upon it to exercise any such powers. Except for
the safe custody and preservation of the Collateral in its possession and the
accounting for monies actually received by it, the Administrative Agent shall
have no other duty as to the Collateral, whether or not the Administrative Agent
or any of the other Lenders or Issuing Banks has or is deemed to have knowledge
of any matters, or as to the taking of any necessary steps to preserve rights
against any parties or any other rights pertaining to the Collateral. The
Administrative Agent hereby agrees to exercise reasonable care in respect of the
custody and preservation of the Collateral. The Administrative Agent shall be
deemed to have exercised reasonable care in the custody and preservation of the
Collateral


91

--------------------------------------------------------------------------------





in its possession if such Collateral is accorded treatment substantially equal
to that which the Administrative Agent accords its own property.
(k)    The Administrative Agent may refrain from enforcing the Collateral unless
instructed by the Required Lenders. The Administrative Agent may, subject to any
contrary instructions from the Required Lenders, cease enforcement at any time.

SECTION 8.12    Lender Provided Hedging Agreements and Lender Provided Financial
Service Products. No holder of Secured Obligations in respect of Lender Provided
Hedging Agreements or Lender Provided Financial Service Products shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article VIII to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, such Secured Obligations unless the Administrative Agent has
received written notice of such Secured Obligations, together with such
supporting documentation as the Administrative Agent may reasonably request,
from the applicable Lender or Affiliate of a Lender.

SECTION 8.13    Merger. Any entity into which the Administrative Agent in its
individual capacity may be merged or converted or with which it may be
consolidated, or any corporation resulting from any merger, conversion or
consolidations which the Administrative Agent in its individual capacity may be
party, or any corporation to which substantially all of the corporate trust or
agency business of the Administrative Agent in its individual capacity may be
transferred, shall be the Administrative Agent under this Agreement without
further action.

ARTICLE IX
MISCELLANEOUS
SECTION 9.1    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in clause
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail, sent by telecopy or (if arrangements for doing so
have been approved by the Administrative Agent) electronic communication as
follows:
(i)    if to the Borrower or any other Loan Party, to it at 350 Hudson Street,
New York, NY 10014, Attention of the Chief Financial Officer with copies to: (A)
Medidata Solutions, Inc., 194 Wood Avenue South, 3rd Floor, Iselin, NJ 08830,
Attention of the General Counsel and (B) Norton Rose Fulbright US LLP, 1301
Avenue of the Americas, New York, NY 10019, Attention of Warren Nimetz (E-mail:
warren.nimetz@nortonrosefulbright.com);
(ii)    if to the Administrative Agent, to HSBC Bank USA, National Association
at 452 Fifth Avenue, New York, NY 10018, Attention of Loan Agency (Telephone No.
212 525 7253 or 212 525 1529, E-mail: ctlany.loanagency.us.hsbc.com);


92

--------------------------------------------------------------------------------





(iii)    if to HSBC Bank USA, National Association in its capacity as Issuing
Bank, to it at 1212 Avenue of the Americas, New York, NY 10036, Attention of
Global Trade & Receivables Finance (GTRF), c/o Williams Lea Tag (E-mail:
gtrf.uscs@us.hsbc.com), and if to any other Issuing Bank, to it at the address
provided in writing to the Administrative Agent and the Borrower at the time of
its appointment as an Issuing Bank hereunder; and
(iv)    if to a Lender, to it at its address (or telecopy number or e-mail
address) set forth in its Administrative Questionnaire.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopy shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications, to the extent
provided in clause (b) below, shall be effective as provided in said clause (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Banks hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or Issuing Bank pursuant to
Article II if such Lender or Issuing Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, e-mail or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
(c)    Change of Address, etc. Any party hereto may change its address, telecopy
number or e-mail address for notices and other communications hereunder by
notice to the other parties hereto.
(d)    Platform.
(i)    The Borrower (on behalf of itself and each other Loan Party) agrees that
(A) the Administrative Agent may, but shall not be obligated to, make the
Communications (as defined below) (including of materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, the “Borrower
Materials”)) available to the Issuing Banks and the other Lenders by posting the
Communications on the Platform, and (B) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information


93

--------------------------------------------------------------------------------





with respect to the Borrower or its securities) (each, a “Public Lender”). The
Borrower hereby agrees that (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Borrower shall be deemed to have authorized the Administrative Agent and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrower or its securities for
purposes of United States federal and state securities laws (provided, that to
the extent such Borrower Materials constitute Information, they shall be treated
as set forth in Section 9.12); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated as
“Public Investor”; and (z) the Administrative Agent shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not marked as “Public Investor.”
Notwithstanding the foregoing, the following Borrower Materials shall be marked
“PUBLIC”, unless the Borrower notifies the Administrative Agent promptly that
any such document contains material non-public information: (1) the Loan
Documents and (2) any notification of changes in the terms of the Facilities.
Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and Applicable Law, including United
States Federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities laws.
(ii)    The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or the Platform. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower or the other Loan Parties,
any Lender or any other Person or entity for damages of any kind, including
direct or indirect, special, incidental, consequential, punitive or exemplary
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of the Borrower’s, any other Loan Party’s or the Administrative Agent’s
transmission of communications through the Platform. “Communications” means,
collectively, any notice, demand, communication, information, document or other
material provided by or on behalf of the Borrower or any other Loan Party
pursuant to any Loan Document or the transactions contemplated therein which is
distributed to the Administrative Agent, any Lender or any Issuing Bank by means
of electronic communications pursuant to this Section, including through the
Platform.

SECTION 9.2    Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the


94

--------------------------------------------------------------------------------





Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by clause (b) of this Section, and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or any Issuing Bank may have had notice or knowledge of such
Default at the time.
(b)    No Loan Document nor any provision thereof may be waived, amended or
modified except, in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or,
in the case of any other Loan Document, by an agreement in writing entered into
with the consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly affected thereby, (iii)
postpone the scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
affected thereby, (iv) change Section 2.18(b) or (c) in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender, (v) release all or substantially all of the Guarantors
from their obligations under the Guaranty, or release all or substantially all
of the Collateral, in either case any transaction or series of related
transactions, in each case without the written consent of each Lender, or (vii)
change any provision of this Section or the definition of “Required Lenders” or
any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, any Issuing
Bank hereunder without the prior written consent of the Administrative Agent or
such Issuing Bank, as the case may be; provided further that the consent of the
applicable Required Facility Lenders shall be required with respect to any
amendment that by its terms adversely affects the rights of the Lenders under
any Facility in respect of payments hereunder in a manner different than such
amendment affects the other Facilities.
(c)    Notwithstanding anything to the contrary in this Agreement or in any
other Loan Document, this Agreement and the other Loan Documents may be amended
with the written consent of only the Administrative Agent and the Borrower to
the extent necessary pursuant to Section 6.13 or in order to evidence and
implement any increase in Revolving Commitments pursuant to Section 2.4(a) and
any increase in Term Loans pursuant to Section 2.4(b).
(d)    Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and each Borrower (x) to add one or
more credit facilities to this Agreement and to permit extensions of credit from
time to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Revolving Loans and the Term Loans, and the accrued interest
and fees in respect thereof and (y) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders and Lenders.


95

--------------------------------------------------------------------------------





(e)    The Lenders hereby irrevocably authorize the Administrative Agent to
enter into amendments to this Agreement and the other Loan Documents with the
Borrower (and any applicable Loan Party party to such Loan Document) (i) if such
amendment, supplement, modification or waiver is delivered in order to (x) cure
ambiguities, omissions, mistakes or defects, to fix incorrect cross references
or similar inaccuracies or to effect administrative, technical, immaterial or
other similar changes not materially adverse to the Lenders (as reasonably
determined by the Administrative Agent and the Borrower (or such other Loan
Party) or (y) cause any Security Document to be consistent with this Agreement
and the other Loan Documents, (ii) for technical changes if the Lenders shall
have received at least five Business Days’ prior written notice thereof and the
Administrative Agent shall not have received, within five Business Days
following the date of such notice to the Lenders, a written notice from the
Required Lenders stating that the Required Lenders object to such amendment,
modification, supplement or waiver, (iii) or may enter into any new agreement or
instrument, to effect the granting, perfection, protection, expansion or
enhancement of any security interest of the Secured Parties in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties
or as required by local law to give effect to, or protect any security interests
for the benefit of the Secured Parties, in any property or so that the security
interests therein comply with Applicable Law or this Agreement or in each case
to otherwise enhance the rights or benefits of any Secured Party under any Loan
Document, and (iv) in order to require the Administrative Agent’s prior written
consent for any Lender, Issuing Bank or Affiliate of any of the foregoing to
exercise any right of setoff pursuant to Section 9.8 in the event that the
Administrative Agent determines such amendment to be necessary or advisable
based on the grant of any Collateral located in a particular jurisdiction.

SECTION 9.3    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, subject to any separate agreement between the Borrower and
the Arranger as to the amount thereof) in connection with the syndication of the
Facilities, the preparation, negotiation, execution, delivery, recordation and
filing (including all recording and filing fees, and all mortgage, intangible
and other taxes, but without duplication of Indemnified Taxes or Other Taxes
paid or indemnified pursuant to Section 2.14 or Section 2.17) and administration
of this Agreement and the other Loan Documents, or any amendment, modification
or waiver of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all out-of-pocket
expenses incurred by any Issuing Bank in connection with the issuance, amendment
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all out-of-pocket expenses incurred by the Administrative Agent, any
Lender or any Issuing Bank (including the fees, charges and disbursements of
counsel for the Administrative Agent, any Lender or any Issuing Bank, provided
that any such fees, charges and disbursements of counsel shall be limited to the
fees, charges and disbursements of a single firm of primary counsel plus one
firm of regulatory counsel and one firm of local counsel for each relevant
jurisdiction for the Administrative Agent and all Lenders and Issuing Banks,
plus such additional counsel as may be necessary in connection with any actual
or potential conflict of interest or the availability of differing claims or
defenses (as reasonably determined by the affected party)), in connection with
the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section
or (B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.


96

--------------------------------------------------------------------------------





(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each Issuing
Bank, and each Related Party of each of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any Person (including
the Borrower or any other Loan Party) arising out of, in connection with, or as
a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by any Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by the Borrower or any Subsidiary, or
any Environmental Liability related in any way to the Borrower or any Subsidiary
or (iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing (including without limitation in connection
with any investigation, litigation or proceeding or preparation of a defense in
connection therewith), whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrower or any other Loan Party and
whether or not an Indemnitee is a party thereto, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee. This Section 9.3(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, liabilities and related expenses arising from any non-Tax
claim.
(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under clause (a), or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
any Issuing Bank or any Related Party of any of the foregoing, each Lender
severally agrees (x) to pay with respect to clause (a) of this Section, and (y)
indemnify with respect to clause (b) of this Section, Administrative Agent (or
any such sub-agent), such Issuing Bank or such Related Party, as the case may
be, such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Total Credit Exposure at such time) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender); provided that
with respect to such unpaid amounts owed to any Issuing Bank solely in its
capacity as such, only the Revolving Lenders shall be required to pay such
unpaid amounts, such payment to be made severally among them based on such
Revolving Lenders’ Applicable Percentages (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought); provided,
further, that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or such Issuing Bank in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or such Issuing Bank
in connection with such capacity. The obligations of the Lenders under this
clause (d) are subject to the provisions of Section 2.18(e).


97

--------------------------------------------------------------------------------





(d)    Waiver of Consequential Damages, etc. To the fullest extent permitted by
Applicable Law, each party hereto shall not assert, and hereby waives, any claim
against any Indemnitee, and in no event shall any Indemnitee be liable, on any
theory of liability, for loss of profits, goodwill, reputation, business
opportunity or for indirect, special, punitive, consequential or exemplary
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the transactions
contemplated hereby or thereby, any Loan or Letter of Credit, or the use of the
proceeds thereof, whether or not the Indemnitee has been advised of the
possibility of damages; provided that nothing contained in this sentence shall
limit the Borrower’s indemnification obligations under Section 9.3(b) or the
Lender’s reimbursement obligations in respect thereof under Section 9.3(c) to
the extent such indirect, special, punitive, consequential or exemplary damages
are included in any third party claim in connection with which any Indemnitee is
entitled to indemnification hereunder. No Indemnitee referred to in clause (b)
above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.
(e)    Payments. All amounts due under this Section shall be payable promptly
(and in any event not later than thirty days) after demand therefor.
(f)    Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the other Obligations.
(g)    No Liability for Clean-Up of Hazardous Materials. In the event that the
Administrative Agent is required to acquire title to an asset for any reason, or
take any managerial action of any kind in regard thereto, in order to carry out
any obligation for the benefit of another, which in the Administrative Agent’s
sole discretion may cause the Administrative Agent to be considered an “owner or
operator” under the provisions of the Comprehensive Environmental Response,
Compensation and Liability Act (“CERCLA”), 42 U.S.C. §9601, et seq., or
otherwise cause the Administrative Agent to incur liability under CERCLA or any
other federal, state or local law, the Administrative Agent reserves the right,
instead of taking such action, to either resign as the Administrative Agent or
arrange for the transfer of the title or control of the asset to a
court-appointed receiver. Except for such claims or actions arising directly
from the gross negligence or willful misconduct of the Administrative Agent, the
Administrative Agent shall not be liable to any person or entity for any
environmental claims or contribution actions under any federal, state or local
law, rule or regulation by reason of the Administrative Agent’s actions and
conduct as authorized, empowered and directed hereunder or relating to the
discharge, release or threatened release of hazardous materials into the
environment. If at any time after any foreclosure on the Collateral (or a
transfer in lieu of foreclosure) upon the exercise of remedies in accordance
with the Security Documents it is necessary or advisable to take possession,
own, operate or manage any portion of the Collateral by any person or entity
other than the Borrower, the Administrative Agent shall appoint an appropriately
qualified Person to possess, own, operate or manage such Collateral.

SECTION 9.4    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender,
and no Lender may assign


98

--------------------------------------------------------------------------------





or otherwise transfer any of its rights or obligations hereunder except (i) to
an assignee in accordance with the provisions of clause (b) of this Section,
(ii) by way of participation in accordance with the provisions of clause (d) of
this Section or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of clause (e) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in clause (d) of
this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it); provided that (in each case with respect to any Facility) any such
assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it (in each
case with respect to any Facility) or in the case of an assignment to a Lender,
an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and
(B)    in any case not described in clause (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
a “Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Facility, or $1,000,000, in the case of any assignment
in respect of the Term Facilities, unless each of the Administrative Agent and,
so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by clause (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably
withheld, conditioned or delayed) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such assignment or (y)
such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have


99

--------------------------------------------------------------------------------





consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five Business Days after having
received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld, conditioned or delayed) shall be required for assignments
in respect of (i) the Revolving Facility or any unfunded Commitments with
respect to the Term Facilities if such assignment is to a Person that is not a
Lender with a Commitment in respect of such Facility, an Affiliate of such
Lender or an Approved Fund with respect to such Lender or (ii) any Term Loans to
a Person that is not a Lender, an Affiliate of a Lender or an Approved Fund; and
(C)    the consent of each Issuing Bank shall be required for any assignment in
respect of the Revolving Facility.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500 (payable by assignor or
assignee); provided that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute a Defaulting Lender or a Subsidiary thereof.
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person or relative(s)
thereof).
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Borrower, each Issuing Bank and each other Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit in accordance with its Applicable Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this clause, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.


100

--------------------------------------------------------------------------------





Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.14 and 9.3 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided, that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this clause shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with clause (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at its offices at 452 Fifth Avenue, New
York, NY 10018 a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice. Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
assignee’s Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in clause (b)
of this Section and any written consent to such assignment required by clause
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to this Agreement, the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural Person,
or the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or the
Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) the Borrower’s and such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Issuing
Banks and Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under


101

--------------------------------------------------------------------------------





this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 2.17(e) with respect to any payments made by such
Lender to its Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.2(b) that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.14, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(g) (it being understood that the documentation required under
Section 2.17(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to clause (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Section 2.19 as if it were an assignee
under clause (b) of this Section and (B) shall not be entitled to receive any
greater payment under Section 2.14 or 2.17, with respect to any participation,
than its participating Lender would have been entitled to receive. Each Lender
that sells a participation agrees to cooperate with the Borrower to effect the
provisions of Section 2.19(b) with respect to any Participant. To the extent
permitted by Applicable Law, each Participant also shall be entitled to the
benefits of Section 9.8 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.18(c) as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto or
result in any increase in the obligations of Borrower hereunder.
(f)    Granting Lender/SPV. Notwithstanding anything to the contrary contained
herein, any Lender (a “Granting Lender”) may grant to a special purpose funding
vehicle (an “SPV”), identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower, the option to
provide to the Borrower all or any part of any Loan that such Granting Lender
would otherwise be obligated to make to the Borrower pursuant to this Agreement;
provided that (i) nothing herein shall constitute a commitment by any SPV to
make any Loan and (ii) if an SPV elects not to exercise such option or otherwise
fails to provide all or any part of such Loan, the Granting Lender shall be
obligated to make


102

--------------------------------------------------------------------------------





such Loan when required hereunder and otherwise pursuant to the terms hereof.
The making of a Loan by an SPV hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. Each party hereto hereby agrees that (i) neither the grant to
any SPV nor the exercise by any SPV of such option shall entitle such SPV to
receive any greater payment under Section 2.14, 2.16 or 2.17, with respect to
all or any part of a Loan, than the Granting Lender would have been entitled to
receive, (ii) no SPV shall be liable for any indemnity or similar payment
obligation under this Agreement (all liability for which shall remain with the
Granting Lender) and (iii) the Granting Lender shall for all purposes, including
approval of any consent, amendment, waiver or other modification of the Loan
Documents, remain the Lender hereunder. In furtherance of the foregoing, each
party hereto hereby agrees (which agreement shall survive the termination of
this Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior indebtedness
of any SPV, it will not institute against, or join any other Person in
instituting against, such SPV any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
state thereof. In addition, notwithstanding anything to the contrary contained
in this Section 9.4, any SPV may (i) with notice to, but without the prior
written consent of, the Borrower and the Administrative Agent and without paying
any processing fee therefor, assign all or a portion of its interests in any
Loans to the Granting Lender and (with the consent of the Borrower and the
Administrative Agent) assign all or a portion to any financial institutions
providing liquidity and/or credit support to or for the account of such SPV to
support the funding or maintenance of Loans and (ii) disclose on a confidential
basis any non-public information relating to its Loans to any rating agency,
commercial paper dealer or provider of any surety, guarantee or credit or
liquidity enhancement to such SPV.

SECTION 9.5    Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect so
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under any Loan Document is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.14, 2.16, 2.17, 2.18 and 9.3 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Obligations, the expiration or termination of the Letters of Credit and the
Commitments, the resignation and removal of the Administrative Agent, or the
termination of this Agreement or any provision hereof.

SECTION 9.6    Counterparts; Integration; Effectiveness; Electronic Execution.
(a)    Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that,


103

--------------------------------------------------------------------------------





when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or in electronic (i.e., “pdf” or “tif”) format shall be effective as
delivery of a manually executed counterpart of this Agreement.
(b)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

SECTION 9.7    Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.8    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, each Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by Applicable Law (and, in the event that the Secured
Obligations are at such time secured by real property located in the state of
California, after obtaining the prior written consent of the Administrative
Agent), to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held, and other
obligations (in whatever currency) at any time owing, by such Lender, such
Issuing Bank or any such Affiliate, to or for the credit or the account of the
Borrower against any and all of the obligations of the Borrower or such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender or such Issuing Bank or their respective Affiliates, irrespective
of whether or not such Lender, Issuing Bank or Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch, office or Affiliate of such Lender or such Issuing Bank
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.21 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Banks and the
Lenders and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, each Issuing Bank and their respective Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such Issuing Bank or their respective
Affiliates may have. Each Lender and Issuing Bank agrees to notify the Borrower
and the Administrative Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

SECTION 9.9    Governing Law; Jurisdiction; Etc.


104

--------------------------------------------------------------------------------





(a)    Governing Law. This Agreement and the other Loan Documents and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York, without
regard to conflicts of law principals except Title 14 of Article 5 of the New
York General Obligations law.
(b)    Jurisdiction. The Borrower irrevocably and unconditionally agrees that it
will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent, any Lender, any Issuing Bank or any
Related Party of the foregoing in any way relating to this Agreement or any
other Loan Document or the transactions relating hereto or thereto, in any forum
other than the courts of the State of New York sitting in New York County, and
of the United States District Court for the Southern District of New York, and
any appellate court from any thereof, and each of the parties hereto irrevocably
and unconditionally submits to the jurisdiction of such courts in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and agrees that all claims in respect of any
action, litigation or proceeding of any kind or description, whether in law or
equity, whether in contract or in tort or otherwise, in any way relating to this
Agreement or any other Loan Document or the transactions relating hereto or
thereto may be heard and determined in such New York State court or, to the
fullest extent permitted by Applicable Law, in such federal court. Each of the
parties hereto agrees that a final judgment in any such action, litigation or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by Applicable Law. Nothing
in this Agreement or in any other Loan Document shall affect any right that the
Administrative Agent, any Lender or any Issuing Bank may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against the Borrower, any other Loan Party or their properties in the courts of
any jurisdiction.
(c)    Waiver of Venue. The Borrower irrevocably and unconditionally waives, to
the fullest extent permitted by Applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in clause (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by Applicable Law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(d)    Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 9.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.

SECTION 9.10    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS


105

--------------------------------------------------------------------------------





AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12    Treatment of Certain Information; Confidentiality.
Each of the Administrative Agent, the Lenders and the Issuing Banks agree to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed: (a) to its Affiliates and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent required or requested by any
Governmental Authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
Applicable Law or by any subpoena or similar legal process; (d) to any other
party hereto; (e) in connection with the exercise of any remedy hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder; (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative, credit insurance or other transaction under
which payments are to be made by reference to the Borrower and its obligations,
this Agreement or payments hereunder; (g) on a confidential basis to any rating
agency in connection with rating the Borrower or its Subsidiaries or the
Facilities; (h) with the consent of the Borrower; or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender,
any Issuing Bank or any of their respective Affiliates on a nonconfidential
basis from a source other than the Borrower or any Subsidiary. In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents and the Commitments.
For purposes of this Article, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any Issuing Bank on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary;
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.



SECTION 9.13    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under Applicable Law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or


106

--------------------------------------------------------------------------------





reserved by the Lender holding such Loan in accordance with Applicable Law, the
rate of interest payable in respect of such Loan hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such Loan but were not payable as a result of the operation of this
Section shall be cumulated and the interest and Charges payable to such Lender
in respect of other Loans or periods shall be increased (but not above the
Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.

SECTION 9.14    Confirmation of Flood Policies and Procedures. HSBC has adopted
internal policies and procedures that address requirements placed on federally
regulated lenders under the National Flood Insurance Reform Act of 1994 and
related legislation (the “Flood Laws”). HSBC, as administrative agent or
collateral agent on a syndicated facility, will post on the applicable
electronic platform (or otherwise distribute to each lender in the syndicate)
documents that it receives in connection with the Flood Laws. However, HSBC
reminds each Lender and Participant in the facility that, pursuant to the Flood
Laws, each federally regulated Lender (whether acting as a Lender or Participant
in the facility) is responsible for assuring its own compliance with the flood
insurance requirements.

SECTION 9.15    PATRIOT Act. Each Secured Party that is subject to the
requirements of the PATRIOT Act hereby notifies the Borrower that pursuant to
the requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Secured
Party to identify the Borrower in accordance with the PATRIOT Act.

SECTION 9.16    No Fiduciary Duty, Etc. The Borrower acknowledges and agrees,
and acknowledges its subsidiaries’ understanding, that no Secured Party will
have any obligations except those obligations expressly set forth herein and in
the other Loan Documents and each Secured Party is acting solely in the capacity
of an arm’s length contractual counterparty to the Borrower with respect to the
Loan Documents and the transaction contemplated therein and not as a financial
advisor or a fiduciary to, or an agent of, the Borrower or any other person. The
Borrower agrees that it will not assert any claim against any Secured Party
based on an alleged breach of fiduciary duty by such Secured Party in connection
with this Agreement and the transactions contemplated hereby. Additionally, the
Borrower acknowledges and agrees that no Secured Party is advising the Borrower
as to any legal, tax, investment, accounting, regulatory or any other matters in
any jurisdiction. The Borrower shall consult with its own advisors concerning
such matters and shall be responsible for making its own independent
investigation and appraisal of the transactions contemplated hereby, and the
Secured Parties shall have no responsibility or liability to the Borrower with
respect thereto.
The Borrower further acknowledges and agrees, and acknowledges its subsidiaries’
understanding, that each Secured Party, together with its affiliates, is a full
service securities or banking firm engaged in securities trading and brokerage
activities as well as providing investment banking and other financial services.
In the ordinary course of business, any Secured Party may provide investment
banking and other financial services to, and/or acquire, hold or sell, for its
own accounts and the accounts of customers, equity, debt and other securities
and financial instruments (including bank loans and other obligations) of, the
Borrower and other companies with which the Borrower may have commercial or
other relationships. With respect to any securities and/or financial instruments
so held by any Secured Party or any of its customers, all rights in respect of
such securities and financial instruments, including any voting rights, will be
exercised by the holder of the rights, in its sole discretion.


107

--------------------------------------------------------------------------------





In addition, the Borrower acknowledges and agrees, and acknowledges its
subsidiaries’ understanding, that each Secured Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which the Borrower may have
conflicting interests regarding the transactions described herein and otherwise.
No Secured Party will use confidential information obtained from the Borrower by
virtue of the transactions contemplated by the Loan Documents or its other
relationships with the Borrower in connection with the performance by such
Secured Party of services for other companies, and no Secured Party will furnish
any such information to other companies. The Borrower also acknowledges that no
Secured Party has any obligation to use in connection with the transactions
contemplated by the Loan Documents, or to furnish to the Borrower, confidential
information obtained from other companies.

SECTION 9.17 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.



SECTION 9.18 Certain ERISA Matters.
(a)    As of the date each Person became a Lender party hereto to the date such
Person ceases being a Lender party, each such Person represents, warrants and
covenants, for the benefit of the Administrative Agent and the Arranger and
their respective Affiliates, and not to or for the benefit of the Borrower or
any other Loan Party, that at least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,


108

--------------------------------------------------------------------------------





(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)    (A) such Person, as a Lender party hereto, is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of Part
VI of PTE 84-14), (B) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender to enter into, participate in,
administer and perform the Loans, the Letters of Credit, the Commitments and
this Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best of its knowledge, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to its entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further represents, warrants
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that:
(i)    none of the Administrative Agent nor the Arranger nor any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),
(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),
(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks


109

--------------------------------------------------------------------------------





independently, both in general and with regard to particular transactions and
investment strategies (including in respect of the Obligations),
(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Internal Revenue Code, or both, with
respect to the Loans, the Letters of Credit, the Commitments and this Agreement
and is responsible for exercising independent judgment in evaluating the
transactions hereunder, and
(v)    no fee or other compensation is being paid directly to the Administrative
Agent or the Arranger or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.
(c)    The Administrative Agent and the Arranger hereby informs the Lenders that
each such Person is not undertaking to provide impartial or any other investment
advice in a fiduciary capacity in connection with the transactions contemplated
hereby, and that such Person has a financial interest in the transactions
contemplated hereby in that such Person or an Affiliate thereof (i) may receive
interest or other payments with respect to the Loans, the Letters of Credit, the
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans, the Letters of Credit or the Commitments for an amount less than the
amount being paid for an interest in the Loans, the Letters of Credit or the
Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.
[Signature page follows]


110

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
MEDIDATA SOLUTIONS, INC., as Borrower




By /s/ Tarek Sherif    
Name: Tarek Sherif
Title: Chief Executive Officer




--------------------------------------------------------------------------------







HSBC BANK USA, NATIONAL ASSOCIATION, as Administrative Agent




By /s/ Asma Alghofailey    
Name: Asma Algofailey
Title: Vice President




--------------------------------------------------------------------------------







HSBC BANK USA, NATIONAL ASSOCIATION, as Issuing Bank




By /s/ Fred Singh    
Name: Fred Singh
Title: Sales Manager




HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender




By /s/ Peter I. Sanchez    
Name: Peter I. Sanchez
Title: Senior Vice President




--------------------------------------------------------------------------------







BANK OF AMERICA, N.A., as a Lender




By /s/ Linda Alto    
Name: Linda Alto
Title: Senior Vice President




--------------------------------------------------------------------------------





BANK OF THE WEST, as a Lender




By /s/ Harry Yergey    
Name: Harry Yergey
Title: Managing Director


By /s/ Karim Smires    
Name: Karim Smires
Title: Vice President




--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., as a Lender




By /s/ Justin Burton    
Name: Justin Burton
Title: Vice President




--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION, as a Lender




By /s/ Lauren M. Girvan    
Name: Lauren M. Girvan
Title: Assistant Vice President




--------------------------------------------------------------------------------





THE BANK OF TOKYO-MITSUBISHI UFJ, LTD, as a Lender




By /s/ Ola Anderssen    
Name: Ola Anderssen
Title: Director




--------------------------------------------------------------------------------





SILICON VALLEY BANK, as a Lender




By /s/ Matthew Griffiths    
Name: Matthew Griffiths
Title: Vice President




--------------------------------------------------------------------------------







CITIZENS BANK, N.A., as a Lender




By /s/ Christopher S. DeLauro    
Name: Christopher S. DeLauro
Title: Vice President




--------------------------------------------------------------------------------




















SCHEDULE 2.1
COMMITMENTS




LENDER
REVOLVING COMMITMENT
REVOLVING COMMITMENT PERCENTAGE
TERM LOAN COMMITMENT
TERM LOAN COMMITMENT PERCENTAGE
HSBC Bank USA, National Association
$57,000,000
14.25%
$14,000,000
14.00%
Bank of America, N.A.
$57,000,000
14.25%
$14,000,000
14.00%
Bank of the West
$57,000,000
14.25%
$14,000,000
14.00%
JPMorgan Chase Bank, N.A.
$57,000,000
14.25%
$14,000,000
14.00%
PNC Bank, National Association
$57,000,000
14.25%
$14,000,000
14.00%
The Bank of Tokyo-Mitsubishi UFJ, Ltd
$43,000,000
10.75%
$11,000,000
11.00%
Silicon Valley Bank
$43,000,000
10.75%
$11,000,000
11.00%
Citizens Bank, N.A.
$29,000,000
7.25%
$8,000,000
8.00%
Total:
$400,000,000
 
$100,000,000
 







--------------------------------------------------------------------------------






EXHIBIT A
[FORM OF]
NOTE
[______________], 20[__]
FOR VALUE RECEIVED, the undersigned, MEDIDATA SOLUTIONS, INC. (the “Borrower”),
hereby promises to pay to the order of [________________] (together with its
successors and permitted assigns, the “Lender”) the aggregate unpaid principal
amount of all Loans made by the Lender to the Borrower pursuant to the Credit
Agreement dated as of December [__], 2017 among the Borrower, various financial
institutions and HSBC Bank USA, National Association, as Administrative Agent
(as amended, restated or otherwise modified from time to time, the “Credit
Agreement”), on the dates, in the amounts and at the place provided in the
Credit Agreement. The Borrower further promises to pay interest on the unpaid
principal amount of the Loans evidenced hereby from time to time at the rates,
on the dates, and otherwise as provided in the Credit Agreement.
The Lender is authorized to record the amount and the date on which each Loan is
made and each payment of principal with respect thereto in its records; provided
that any failure to so record such information shall not in any manner affect
any obligation of the Borrower under the Credit Agreement or this Note.
This Note may only be assigned as provided in the Credit Agreement.
This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Credit Agreement. Capitalized terms used but not defined herein have the
respective meanings set forth in the Credit Agreement.
THIS NOTE IS GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.


A-1

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed and
delivered as of the day and year first above written.
MEDIDATA SOLUTIONS, INC.
By:                        
Name:                        
Title:                        








A-2

--------------------------------------------------------------------------------






EXHIBIT B
[FORM OF]
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Assignment Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by [the][each] Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit and guarantees included in such facilities) and (ii) to
the extent permitted to be assigned under Applicable Law, all claims, suits,
causes of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.
1.Assignor[s]:        ________________________________
______________________________
[Assignor [is] [is not] a Defaulting Lender]
2.    Assignee[s]:        ______________________________


B-1

--------------------------------------------------------------------------------





______________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]
3.    Borrower:        Medidata Solutions, Inc.
4.    Administrative Agent:    HSBC Bank USA, National Association, as the
administrative agent under the Credit Agreement


5.    Credit Agreement:    Credit Agreement dated as of December [__], 2017
among MEDIDATA SOLUTIONS, INC., the Lenders that are parties thereto, HSBC Bank
USA, National Association, as Administrative Agent, and the other agents that
are parties thereto
6.    Assigned Interest[s]:
Assignor[s]
Assignee[s]
Facility Assigned
Aggregate Amount
of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/
Loans
CUSIP Number
 
 
 
$
$
%
 
 
 
 
$
$
%
 
 
 
 
$
$
%
 



[7.    Trade Date:        ______________]


B-2

--------------------------------------------------------------------------------







Assignment Effective Date: [____________], 20[__] [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR[S]
[NAME OF ASSIGNOR]
By:______________________________
Title:
[NAME OF ASSIGNOR]
By:______________________________
Title:
ASSIGNEE[S]
[NAME OF ASSIGNEE]
By:______________________________
Title:
[NAME OF ASSIGNEE]
By:______________________________
Title:


B-3

--------------------------------------------------------------------------------





[Consented to and] accepted:
HSBC BANK USA, NATIONAL ASSOCIATION, as
Administrative Agent [and Issuing Bank]
By: _________________________________
Title:            
[Consented to:
MEDIDATA SOLUTIONS, INC., as Borrower
By: ________________________________
Title:            ]
    


B-4

--------------------------------------------------------------------------------






ANNEX 1
[MEDIDATA SOLUTIONS, INC. – CREDIT AGREEMENT]
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any Collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2.    Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 9.4(b)(iii), (v) and
(vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 9.4(b)(iii) of the Credit Agreement), (iii) from and
after the Assignment Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest, and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and, based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest and
(vii) if it is a Foreign Lender, attached to the Assignment and Assumption is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the][such] Assignee; and (b)
agrees that (i) it will, independently and without reliance on the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents and (ii) it will perform


A1-1

--------------------------------------------------------------------------------





in accordance with their terms all of the obligations that, by the terms of the
Loan Documents, are required to be performed by it as a Lender.
2.    Payments. From and after the Assignment Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the
Assignment Effective Date and to [the][the relevant] Assignee for amounts which
have accrued from and after the Assignment Effective Date. Notwithstanding the
foregoing, the Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Assignment Effective
Date to [the][the relevant] Assignee.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or in electronic format shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption. This Assignment and
Assumption shall be governed by, and construed in accordance with, the law of
the State of New York.




A1-2

--------------------------------------------------------------------------------






EXHIBIT C
[FORM OF]
GUARANTY






--------------------------------------------------------------------------------







GUARANTY
THIS GUARANTY (this “Guaranty”) dated as of December 21, 2017 is made by and
among Medidata Solutions, Inc., a Delaware Corporation (the “Borrower”), each of
the undersigned listed on the signature pages hereof under the caption
“Guarantor” and each additional guarantor from time to time party hereto (each a
“Guarantor” and collectively, the “Guarantors”) in favor of the Lenders, the
holders of any Secured Obligations and HSBC Bank USA, National Association
(“HSBC”), as Administrative Agent (in such capacity, together with any
successors in such capacity, the “Administrative Agent,” and collectively with
the Lenders and the holders of any Secured Obligations, the “Secured Parties”)
for the Lenders.
W I T N E S S E T H:
WHEREAS, the Borrower, the lenders from time to time party thereto, and the
Administrative Agent have entered into a Credit Agreement dated as of the date
hereof (as amended, supplemented, restated or otherwise modified from time to
time, the “Credit Agreement”);
WHEREAS, certain Lenders or Affiliates of Lenders are party to and may hereafter
enter into Lender Provided Hedging Agreements and Lender Provided Financial
Service Products with the Loan Parties; and
WHEREAS, each Guarantor will benefit, directly and indirectly, from the making
of Loans, the issuance of Letters of Credit, the Lender Provided Hedging
Agreements, the Lender Provided Financial Service Products and the other
transactions pursuant to the Credit Agreement and is willing to guarantee the
respective Guaranteed Obligations (as defined below) as hereinafter set forth;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Guarantor, jointly and severally with
each other Guarantor, agrees as follows:
SECTION 1. Defined Terms. (a) Capitalized terms used but not defined herein have
the respective meanings assigned to such terms in the Credit Agreement.
(b)    For purposes of this Guaranty, the rules of interpretation set forth in
Sections 1.3, 1.4 and 1.5 of the Credit Agreement shall apply as if fully set
forth herein, mutatis mutandis.
SECTION 2. Guarantee. For valuable consideration, the receipt of which is hereby
acknowledged, and to induce the Administrative Agent and the Lenders to make
extensions of credit to the Borrower, each Guarantor hereby absolutely and
unconditionally guarantees, as primary obligor and not merely as surety, the
prompt payment and performance when due, whether at stated maturity, upon
acceleration or otherwise, and at all times thereafter, of the Guaranteed
Obligations. Any term or provision of this Guaranty to the contrary
notwithstanding, (a) the aggregate maximum amount of the Guaranteed Obligations
for which each Guarantor that is a Domestic Subsidiary shall be liable under
this Guaranty shall not exceed the maximum amount for which such Guarantor can




C-1

--------------------------------------------------------------------------------





be liable without rendering this Guaranty or any other Loan Document, as it
relates to such Guarantor, void or voidable under Debtor Relief Laws relating to
fraudulent conveyance or fraudulent transfer, and (b) the Guaranteed
Obligations, as to any Guarantor, shall not include any obligations under any
Lender Provided Hedging Agreement or any Lender Provided Financial Service
Product to the extent and for any period that such Guarantor’s guarantee of such
obligations would violate or be void or voidable under the Commodity Exchange
Act.
SECTION 3.Waivers. Each Guarantor unconditionally and irrevocably waives (i)
notice of the acceptance of this Guaranty and of the extension, increase,
amendment, renewal, substitution, modification or continuation of the Guaranteed
Obligations or any part thereof, (ii) notice of any loans or other financial
accommodations made or extended under the Credit Agreement, or the creation or
existence of any Guaranteed Obligations; (iii) notice of the amount of the
Guaranteed Obligations, subject, however, to such Guarantor’s right to make
inquiry of Administrative Agent to ascertain the amount of the Guaranteed
Obligations at any reasonable time; (iv) notice of any adverse change in the
financial condition of Borrower or of any other fact that might increase such
Guarantor’s risk hereunder; (v) notice of any Default or Event of Default under
the Credit Agreement; and (vi) all other notices and demands to which such
Guarantor might otherwise be entitled. Each Guarantor further waives
unconditionally and irrevocably diligence, promptness, presentment, protest,
notice or demand or action or delinquency in respect of the Guaranteed
Obligations or any part thereof, including any right to require the
Administrative Agent or any other Secured Party to sue the Borrower, any other
guarantor or any other Person obligated with respect to the Guaranteed
Obligations or any part thereof, or otherwise to enforce payment thereof against
any collateral securing the Guaranteed Obligations or any part thereof, provided
that if at any time any payment of all or any portion of the Guaranteed
Obligations is rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy or reorganization of the Borrower or any other Loan Party
or otherwise, each Guarantor’s obligations hereunder with respect to such
payment shall be reinstated at such time as though such payment had not been
made and this Guaranty shall continue to be effective or be reinstated. The
Administrative Agent and the holders of the Guaranteed Obligations shall have no
obligation to disclose or discuss with any Guarantor their assessments of the
financial condition of the Borrower. Each Guarantor represents and warrants to
Secured Parties that it is currently informed of the financial condition of the
Borrower and of all other circumstances which a diligent inquiry would reveal
and which bear upon the risk of nonpayment of the Guaranteed Obligations. Each
Guarantor further represents and warrants to Secured Parties that it has read
and understands the terms and conditions of the Credit Agreement and the other
Loan Documents. Each Guarantor assumes all responsibility for being and hereby
covenants to keep itself informed of the Borrower’s financial condition and
assets, the financial condition of other guarantors and of all other
circumstances bearing upon the risk of nonpayment and nonperformance of the
Guaranteed Obligations and the nature, scope and extent of the risks that such
Guarantor assumes and incurs under this Guaranty, and agrees that the
Administrative Agent does not have any duty to advise such Guarantor of
information known to it regarding those circumstances or risks.
To the fullest extent permitted by Applicable Law, each Guarantor waives the
right by statute or otherwise to require the Secured Parties to institute suit
against the Borrower or to exhaust any rights and remedies which the Secured
Parties have or may have against the Borrower. In this regard, each Guarantor
agrees that it is bound to the payment of each and all Guaranteed Obligations,




C-2

--------------------------------------------------------------------------------





whether now existing or hereafter accruing, as fully as if such Guaranteed
Obligations were directly owing to the Secured Parties by such Guarantor. Each
Guarantor further waives any defense arising by reason of any disability or
other defense (other than the defense that the Guaranteed Obligations shall have
been fully and finally performed and indefeasibly paid) of the Borrower or by
reason of the cessation from any cause whatsoever of the liability of the
Borrower in respect thereof.
SECTION 4. Guarantee Absolute. This Guaranty is a guarantee of payment and not
of collection, is a primary obligation of each Guarantor and not merely one of
surety, and the validity and enforceability of this Guaranty shall be absolute
and unconditional irrespective of, and shall not be impaired or affected by, and
each Guarantor hereby irrevocably waives, to the extent permitted by law, any
defenses to enforcement it may have at any time by reason of, any of the
following: (a) any extension, modification, amendment, or renewal of, or
indulgence with respect to, or substitution for, the Guaranteed Obligations or
any part thereof or any agreement relating thereto (including the Loan
Documents) at any time or any change in time, place or manner of payment of, or
in any other term of, the Guaranteed Obligations or any other obligation of any
Loan Party under any Loan Document; (b) any failure or omission to enforce or
assert any right, power or remedy with respect to the Guaranteed Obligations or
any part thereof or any agreement relating thereto, or any collateral; (c) any
waiver of any right, power or remedy with respect to the Guaranteed Obligations
or any part thereof or any agreement relating thereto or with respect to any
collateral; (d) any release, nonperfection, surrender, compromise, settlement,
waiver, substitution, impairment, subordination or modification, with or without
consideration, of any collateral, any other Guarantees with respect to the
Guaranteed Obligations or any part thereof, or any other obligation of any
Person with respect to the Guaranteed Obligations or any part thereof; (e) any
manner of sale, disposition or application of proceeds of any collateral or
other assets to all or part of the Guaranteed Obligations; (f) the illegality,
enforceability or validity of the Guaranteed Obligations or any part thereof or
the illegality, genuineness, enforceability or validity of any agreement
relating thereto (including any Loan Document) or with respect to any
collateral; (g) the application of payments received from any source to the
payment of obligations other than the Guaranteed Obligations, any part thereof
or amounts which are not covered by this Guaranty even though the Administrative
Agent or any other holder of a Guaranteed Obligation might lawfully have elected
to apply such payments to any part or all of the Guaranteed Obligations or to
amounts which are not covered by this Guaranty; (h) any change in the ownership,
corporate structure or existence of the Borrower or the insolvency, bankruptcy
or any other change in the legal status of the Borrower; (i) change in or the
imposition of any law, decree, regulation or other governmental act which does
or might impair, delay or in any way affect the legality, validity,
enforceability or the payment when due of the Guaranteed Obligations; (j) the
failure of the Borrower or any other Loan Party to maintain in full force,
validity or effect or to obtain or renew when required all governmental and
other approvals, licenses or consents required in connection with the Guaranteed
Obligations or this Guaranty, or to take any other action required in connection
with the performance of all obligations pursuant to the Guaranteed Obligations
or this Guaranty; (k) the existence of any claim, defense (legal or equitable),
deduction, recoupment, setoff or other rights which any Guarantor may have at
any time against the Borrower, any other guarantor of the Guaranteed
Obligations, any Secured Party or any other Person in connection herewith or an
unrelated transaction or any defense, setoff, counterclaim or claim that may at
any time be available to, or be asserted by, the Borrower against the
Administrative Agent and the other Secured Parties; or (l) any defense, set-off,
counterclaim, or claim, of any kind




C-3

--------------------------------------------------------------------------------





or nature, arising directly or indirectly from the present or future lack of
perfection, sufficiency, validity, or enforceability of the Guaranteed
Obligations or any security therefor; (m) any defense arising by reason of any
claim or defense based upon an election of remedies by Secured Parties; (n) the
benefit of any statute of limitations affecting such Guarantor’s liability
hereunder or the enforcement thereof, and any act which shall defer or delay the
operation of any statute of limitations applicable to the Guaranteed Obligations
shall similarly operate to defer or delay the operation of such statute of
limitations applicable to such Guarantor’s liability hereunder; (o) any other
circumstance, whether or not similar to any of the foregoing, which could
constitute a defense to a guarantor (including all defenses based on suretyship
or impairment of collateral); all whether or not any Guarantor shall have had
notice or knowledge of any act or omission referred to in the foregoing clauses
(a) through (o) of this Section.
It is agreed that each Guarantor’s liability hereunder is several and
independent of any other Guarantees or other obligations not arising under this
Guaranty at any time in effect with respect to the Guaranteed Obligations or any
part thereof and that each Guarantor’s liability hereunder may be enforced
regardless of the existence, legality, validity, enforcement or non-enforcement
of any such other Guarantees or other obligations not arising under this
Guaranty or any provision of any Applicable Law purporting to prohibit payment
by the Borrower of the Guaranteed Obligations in the manner agreed upon by the
Borrower and the Administrative Agent or any other holder of Guaranteed
Obligations.
SECTION 5. Continuing Guaranty. This Guaranty is continuing, and shall remain in
effect until all Guaranteed Obligations have been indefeasibly paid in full in
cash, all Commitments have terminated, all Letters of Credit have expired or
terminated (other than Letters of Credit as to which other arrangements
satisfactory to the Administrative Agent and the applicable Issuing Bank shall
have been made), the Loans have been repaid in full and all other amounts then
due and payable under the Loan Documents have been paid in full (the
“Termination Date”). This Guaranty includes Guaranteed Obligations arising under
successive transactions continuing, compromising, extending, increasing,
modifying, releasing, or renewing the Guaranteed Obligations, changing the
interest rate, payment terms, or other terms and conditions thereof, or creating
new or additional Guaranteed Obligations after prior Guaranteed Obligations have
been satisfied in whole or in part. To the maximum extent permitted by law, each
Guarantor hereby waives any right to revoke this Guaranty as to any future
transaction giving rise to any Guaranteed Obligation. If such a revocation is
effective notwithstanding the foregoing waiver, each Guarantor acknowledges and
agrees that (a) no such revocation shall be effective until written notice
thereof has been received by Secured Parties, (b) no such revocation shall apply
to any Guaranteed Obligations in existence on such date (including any
subsequent continuation, extension, or renewal thereof, or change in the
interest rate, payment terms, or other terms and conditions thereof), (c) no
such revocation shall apply to any Guaranteed Obligations made or created after
such date to the extent made or created pursuant to a legally binding commitment
of Secured Parties in existence on the date of such revocation, (d) no payment
by any Guarantor, including the Borrower, or from any other source, prior to the
date of such revocation, shall reduce the maximum obligation of such Guarantor
hereunder, and (e) any payment by any source other than such Guarantor
subsequent to the date of such revocation shall first be applied to that portion
of the Guaranteed Obligations as to which the revocation is effective and which
are not, therefore, guarantied hereunder, and to the extent so applied shall not
reduce the




C-4

--------------------------------------------------------------------------------





maximum obligations of such Guarantor hereunder. Each Guarantor agrees and
acknowledges that the Administrative Agent and each holder of any Guaranteed
Obligations may demand payment of, enforce and recover from any Guarantor or any
other Person obligated for any or all of such Guaranteed Obligations in any
order and in any manner whatsoever, without any requirement that the
Administrative Agent or such holder seek to recover from any particular
Guarantor or other Person first or from any Guarantors or other Persons pro rata
or on any other basis.
SECTION 6. Keepwell Support by ECP Guarantors. Each Loan Party that is an ECP
Guarantor at the time the Guaranty hereunder or the grant of any security
interest under any Loan Document, in each case, by any Specified Loan Party,
becomes effective with respect to any Swap Obligation, hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under this Guaranty and the other Loan Documents
in respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such ECP
Guarantor’s obligations and undertakings under this Guaranty voidable under
Applicable Law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations and undertakings of each ECP Guarantor
under this Section shall remain in full force and effect until the Guaranteed
Obligations have been indefeasibly paid in full in cash and performed in full
and the occurrence of the Termination Date. Each ECP Guarantor intends this
Section to constitute, and this Section shall be deemed to constitute, a
guarantee of the obligations of, and a “keepwell, support, or other agreement”
for the benefit of, each Specified Loan Party for all purposes of the Commodity
Exchange Act.
SECTION 7. Acceleration. Each Guarantor agrees that the obligations guaranteed
under this Guaranty may be declared to be forthwith due and payable or may be
deemed automatically to have been accelerated under the terms of the Credit
Agreement or any other Loan Document following the occurrence of an Event of
Default thereunder and if acceleration of the time for payment of any of the
Guaranteed Obligations is subject to any stay, injunction or other prohibition
(whether in a bankruptcy proceeding affecting the Borrower, a reorganization of
the Borrower or otherwise) preventing such acceleration, all such amounts
otherwise subject to acceleration under the terms of the Credit Agreement or any
other Loan Document shall nonetheless be payable by each Guarantor hereunder
forthwith on demand by the Administrative Agent.
SECTION 8. Delay of Subrogation, Etc. (a) Notwithstanding anything to the
contrary elsewhere contained herein or in any other Loan Document, until the
Termination Date, each Guarantor hereby waives with respect to the Borrower and
its respective successors and assigns (including any surety) and any other party
any and all rights at law or in equity, to subrogation, to reimbursement, to
exoneration, to contribution, to setoff or to any other rights that could accrue
to a surety against a principal, to a guarantor against a maker or obligor, to
an accommodation party against the party accommodated, or to a holder or
transferee against a maker and which such Guarantor may have or hereafter
acquire against the Borrower or any other party in connection with or as a
result of the Borrower’s execution, delivery and/or performance of the Credit
Agreement or any other Loan Document. Each Guarantor agrees that it shall not
have or assert any such rights against the Borrower or the Borrower’s successors
and assigns or any other Person (including any




C-5

--------------------------------------------------------------------------------





surety), either directly or as an attempted setoff to any action commenced
against such Guarantor by the Borrower (as borrower or in any other capacity) or
any other Person until the Termination Date. Each Guarantor hereby acknowledges
and agrees that this waiver is intended to benefit the Secured Parties and shall
not limit or otherwise affect any of the Borrower’s liability hereunder, under
any other Loan Document to which Borrower is a party, or the enforceability
hereof or thereof.
(b) To the extent any waiver of subrogation contained in paragraph (a) is
unenforceable, each Guarantor shall, until the Termination Date, withhold
exercise of (i) any claim, right or remedy, direct or indirect, that such
Guarantor now has or may hereafter have against the Borrower or any of its
assets in connection with this Guaranty or the performance by such Guarantor of
its obligations hereunder, in each case whether such claim, right or remedy
arises in equity, under contract, by statute, under common law or otherwise and
including without limitation (x) any right of subrogation, reimbursement or
indemnification that such Guarantor now has or may hereafter have against the
Borrower, (y) any right to enforce, or to participate in, any claim, right or
remedy that any Secured Party now has or may hereafter have against the
Borrower, and (z) any benefit of, and any right to participate in, any
collateral or security now or hereafter held by the Secured Parties, and (ii)
any right of contribution such Guarantor may have against any other Guarantor
(including without limitation any such right of contribution). Each Guarantor
further agrees that, to the extent the agreement to withhold the exercise of its
rights of subrogation, reimbursement, indemnification and contribution as set
forth herein is found by a court of competent jurisdiction to be void or
voidable for any reason, any rights of subrogation, reimbursement or
indemnification such Guarantor may have against the Borrower or against any
collateral or security, and any rights of contribution Guarantor may have
against any such other Guarantor, shall be junior and subordinate to any rights
the Administrative Agent or the Lenders may have against the Borrower, to all
right, title and interest the Secured Parties may have in any such collateral or
security, and to any right the Secured Parties may have against such other
Guarantor. The Administrative Agent, on behalf of the Lenders, may use, sell or
dispose of any item of collateral or security as it sees fit without regard to
any subrogation rights any Guarantor may have, and upon any such disposition or
sale any rights of subrogation the Guarantors may have shall terminate. If any
amount shall be paid to any Guarantor on account of any such subrogation,
reimbursement or indemnification rights at any time when all Guaranteed
Obligations shall not have been paid in full, such amount shall be held in trust
for the Administrative Agent on behalf of the Lenders and shall forthwith be
paid over to the Administrative Agent for the benefit of the Lenders to be
credited and applied against the Guaranteed Obligations, whether matured or
unmatured, in accordance with the Credit Agreement.
SECTION 9. Subordination of Indebtedness. Any Indebtedness of any Loan Party now
or hereafter owed to any Guarantor is hereby subordinated in right of payment to
the payment of the Guaranteed Obligations, and after the occurrence and during
the continuance of a Default or an Event of Default, any such Indebtedness of
any Loan Party owed to such Guarantor, if collected or received by such
Guarantor, shall be held in trust by such Guarantor for the holders of the
Guaranteed Obligations and be immediately paid over to the Administrative Agent
for application in accordance with the Credit Agreement. After the occurrence
and during the continuance of any Event of Default, the Administrative Agent, on
behalf of the Secured Parties, is authorized and empowered (but not obligated)
to (i), in the name of each Guarantor, collect and enforce and to submit any
claims in respect of such Indebtedness and to apply any amount so received to
the Guaranteed Obligations




C-6

--------------------------------------------------------------------------------





and (ii) require each Guarantor to collect and enforce and to submit any claim
in respect of such Indebtedness and to pay any amounts received on such
obligations to the Administrative Agent for applicable to the Guaranteed
Obligations.
SECTION 10. Secured Obligations; Right of Setoff. The obligations of each
Guarantor under this Guaranty are secured pursuant to the Security Agreement and
may be secured by one or more other documents (including one or more pledge
agreements, mortgages, UCC filings, deeds of trust or other similar documents).
In furtherance and not in limitation of the foregoing, the Administrative Agent
and each other holder of Guaranteed Obligations shall have a Lien on and
security interest in all balances, credits, deposits, accounts or moneys of or
in the name of such Guarantor now or hereafter held with or owing by the
Administrative Agent or such other holder of Guaranteed Obligations or each of
their respective Affiliates and any and all property of every kind or
description of or in the name of such Guarantor now or hereafter, for any reason
or purpose whatsoever, in the possession or control of, or in transit, to the
Administrative Agent or such other holder of Guaranteed Obligations or each of
their respective Affiliates or any agent or bailee for the Administrative Agent
or such other holder of Guaranteed Obligations. If an Event of Default shall
have occurred and be continuing, the Administrative Agent and each other holder
of Guaranteed Obligations is hereby authorized at any time and from time to
time, to the fullest extent permitted by Applicable Law (and, in the event that
the Guaranteed Obligations are at such time secured by real property located in
the state of California, after obtaining the prior written consent of the
Administrative Agent), to set off and apply any and all deposits (general or
special, time or demand, provisional or final, in whatever currency) at any time
held, and other obligations (in whatever currency) at any time owing, by such
Administrative Agent or such other holder of Guaranteed Obligations, to or for
the credit or the account of any Guarantor against any and all of the
obligations of any Guarantor now or hereafter existing under this Agreement or
any other Loan Document to such Administrative Agent or such other holder of
Guaranteed Obligations, irrespective of whether or not such Administrative Agent
or such other holder of Guaranteed Obligations shall have made any demand under
this Agreement or any other Loan Document and although such obligations of any
Guarantor may be contingent or unmatured or are owed to a branch or office of
such Administrative Agent or such other holder of Guaranteed Obligations
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of the Administrative Agent and each other holder of
Guaranteed Obligations under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Administrative Agent and
each other holder of Guaranteed Obligations may have. The Administrative Agent
and each other holder of Guaranteed Obligations shall notify any Guarantor
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.
SECTION 11. Taxes. Section 2.17 of the Credit Agreement is hereby incorporated,
mutatis mutandis, by reference as if such section were set forth herein and each
Guarantor agrees to observe and perform each of the terms and conditions set
forth in Section 2.17 of the Credit Agreement as such section relates to such
Guarantor.
SECTION 12. Representations and Warranties. Each Guarantor represents and
warrants as to itself and to the Secured Parties that all representations and
warranties relating to it contained in the Loan Documents are true and correct.
Further, each Guarantor represents and warrants that




C-7

--------------------------------------------------------------------------------





(i) this Guaranty nor any collateral security therefor has not been given with
an intent to hinder, delay or defraud any creditor of such Guarantor; (ii) such
Guarantor is not engaged, or about to engage, in any business or transaction for
which its assets (other than those necessary to satisfy its obligations under
this Guaranty) are unreasonably small in relation to the business or
transaction, nor does such Guarantor currently intend to incur, or believe or
reasonably should believe that it will incur, debts beyond its ability to pay as
they become due; and (iii) such Guarantor is not insolvent at the time it gives
this Guaranty, and the giving of this Guaranty and any collateral security
provided in connection herewith will not result in such Guarantor’s becoming
insolvent. Each Guarantor hereby covenants and agrees that, as long as this
Guaranty remains in effect, such Guarantor (i) shall incur no indebtedness
beyond its ability to repay the same in full in accordance with the terms
thereof; and (ii) shall not take any action, or suffer to occur any omission,
which could be reasonably likely to give rise to a claim by any third party to
set aside this Guaranty, or in any manner materially impair Secured Parties’
rights and privileges hereunder or thereunder. In addition to the foregoing,
each Guarantor covenants that, until the indefeasible payment in full in cash of
the Guaranteed Obligations and the occurrence of the Termination Date, it will,
and, if necessary, will enable the Borrower to, fully comply with those
covenants and agreements of the Borrower applicable to such Guarantor set forth
in the Credit Agreement.
SECTION 13. Releases. Each Guarantor consents and agrees that, without notice to
or by such Guarantor and without affecting or impairing the obligations of such
Guarantor hereunder, the Secured Parties may, by action or inaction, compromise
or settle, extend the period of duration or the time for the payment, or
discharge the performance of, or may refuse to, or otherwise not enforce, or
may, by action or inaction, release all or any one or more parties to, any one
or more of the Credit Agreement, any Notes, or any of the other Loan Documents
or may grant other indulgences to the Borrower in respect thereof, or may amend
or modify in any manner and at any time (or from time to time) any one or more
of the Credit Agreement, any Notes, or any of the other Loan Documents, or may,
by action or inaction, release or substitute any other Guarantor, if any, of the
Guaranteed Obligations, or may enforce, exchange, release, or waive, by action
or inaction, any security for the Guaranteed Obligations (including the
Collateral) or any other guaranty of the Guaranteed Obligations, or any portion
thereof.
SECTION 14. No Election. Secured Parties shall have the right to seek recourse
against any Guarantor to the fullest extent provided for herein and no election
by Secured Parties to proceed in one form of action or proceeding, or against
any Guarantor or other party, or on any obligation, shall constitute a waiver of
Secured Parties’ right to proceed in any other form of action or proceeding or
against any other Guarantor or other parties unless Secured Parties have
expressly waived such right in writing. Specifically, but without limiting the
generality of the foregoing, no action or proceeding by Secured Parties under
any document or instrument evidencing the Guaranteed Obligations shall serve to
diminish the liability of Guarantors under this Guaranty except to the extent
that Secured Parties finally and unconditionally shall have realized
indefeasible payment by such action or proceeding.
SECTION 15. Performance under this Guaranty. In the event that the Borrower
fails to make any payment of any Guaranteed Obligations on or before the due
date thereof, each Guarantor immediately shall cause such payment to be made.




C-8

--------------------------------------------------------------------------------





SECTION 16. Primary Obligations. Each Guarantor agrees that it is directly,
jointly and severally with each other Guarantor, liable to the Secured Parties,
that the obligations of such Guarantor hereunder are independent of the
obligations of the Borrower or any other Guarantor, and that a separate action
may be brought against such Guarantor, whether such action is brought against
the Borrower or another Guarantor or whether the Borrower or any such other
Guarantor is joined in such action. Guarantor agrees that its liability
hereunder shall be immediate and shall not be contingent upon the exercise or
enforcement by Secured Parties of whatever remedies they may have against the
Borrower or any other Guarantor, or the enforcement of any lien or realization
upon any security any Secured Party may at any time possess. Each Guarantor
agrees that any release which may be given by the Secured Parties to Borrower or
any other Guarantor shall not release such Guarantor. Each Guarantor consents
and agrees that the Secured Parties shall be under no obligation to marshal any
property or assets of the Borrower or any other Guarantor in favor of such
Guarantor, or against or in payment of any or all of the Guaranteed Obligations.
SECTION 17. Miscellaneous.
(a)    Payments, delivery, etc. Pursuant to the Credit Agreement, (a) this
Guaranty has been delivered to the Administrative Agent and (b) the
Administrative Agent is authorized to enforce this Guaranty on behalf of the
Secured Parties. All payments by any Guarantor pursuant to this Guaranty shall
be made to the Administrative Agent (and any amount received by the
Administrative Agent for the account of a Secured Party shall, subject to the
other provisions of this Guaranty, be deemed received by such Secured Party upon
receipt by the Administrative Agent). All amounts due pursuant to this Guaranty
shall be payable promptly (and in any event not later than thirty (30) days)
after demand therefor.
(b)    Successors and Assigns. No Guarantor may assign or delegate any of its
rights or obligations hereunder, but this Guaranty and such obligations shall be
fully binding upon the successors of such Guarantor, as well as such Guarantor.
This Guaranty shall apply to and inure to the benefit of and be enforceable by
each Secured Party and its successors and permitted assigns. Without limiting
the generality of the immediately preceding sentence, to the extent and in the
manner provided for in the Credit Agreement, any Secured Party may assign, grant
a participation in, or otherwise transfer all of the Guaranteed Obligations held
by it or any portion thereof or assign or otherwise transfer all or a portion of
its rights and obligations under the Credit Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) to any other
Person, and such other Person shall thereupon become entitled to all of the
benefits in respect thereof granted to such Secured Party hereunder or
otherwise.
(c)    Counterparts; Integration; Effectiveness. This Guaranty may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Guaranty and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Delivery of an executed
counterpart of a signature page of this Guaranty by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Guaranty.




C-9

--------------------------------------------------------------------------------





(d)    Additional Guarantors. At any time after the date of this Guaranty, one
or more additional Persons may become parties hereto by executing and delivering
to the Administrative Agent a joinder in the form of Exhibit A to this Guaranty
(the “Joinder”). Immediately upon such execution and delivery of the Joinder to
the Administrative Agent (and without any further action), each such additional
Person will become a party to as a Guarantor, and will be bound by the terms of,
this Guaranty (such Person being referred to as an “Additional Guarantor”). Each
reference in this Guaranty to a “Guarantor” shall also mean and be a reference
to such Additional Guarantor, and each reference in any other Loan Document to a
“Guarantor” or a “Loan Party” shall also mean and be a reference to such
Additional Guarantor and (ii) each reference herein to “this Guaranty”,
“hereunder”, “hereof” or words of like import referring to this Guaranty, and
each reference in any other Loan Document to the “Guaranty”, “thereunder”,
“thereof” or words of like import referring to this Guaranty, shall mean and be
a reference to this Guaranty as supplemented by such Joinder.
(e)    Severability. Any provision of this Guaranty held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
(f)    Governing Law. This Guaranty and any claim, controversy, dispute or cause
of action (whether in contract or tort or otherwise) based upon, arising out of
or relating to this Guaranty and the transactions contemplated hereby and
thereby shall be governed by, and construed in accordance with, the law of the
State of New York, without regard to conflicts of law principals except Title 14
of Article 5 of the New York General Obligations law.
(g)    Notices. All communications and notices hereunder shall be in writing and
given as provided in Section 9.1 of the Credit Agreement. All communications and
notices hereunder to the Guarantor or the Administrative Agent shall be given to
each such party at its address on the signature page hereto.
(h)    Jurisdiction. Each Guarantor irrevocably and unconditionally agrees that
it will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent, any other holder of Guaranteed
Obligations or any Related Party of the foregoing in any way relating to this
Guaranty or the transactions relating hereto or thereto, in any forum other than
the courts of the State of New York sitting in New York County, and of the
United States District Court for the Southern District of New York, and any
appellate court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts in any action or
proceeding arising out of or relating to this Guaranty, or for recognition or
enforcement of any judgment, and agrees that all claims in respect of any
action, litigation or proceeding of any kind or description, whether in law or
equity, whether in contract or in tort or otherwise, in any way relating to this
Guaranty or the transactions relating hereto or thereto may be heard and
determined in such New York State court or, to the fullest extent permitted by
Applicable Law, in such federal court. Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided




C-10

--------------------------------------------------------------------------------





by Applicable Law. Nothing in this Guaranty shall affect any right that the
Administrative Agent, any Lender or any other holder of Guaranteed Obligations
may otherwise have to bring any action or proceeding relating to this Guaranty
against any Guarantor, any other Loan Party or their properties in the courts of
any jurisdiction.
(i)    Waiver of Venue. Each Guarantor irrevocably and unconditionally waives,
to the fullest extent permitted by Applicable Law, any objection that it may now
or hereafter have to the laying of venue of any action or proceeding arising out
of or relating to this Guaranty in any court referred to in Section 17(h) of
this Guaranty. Each Guarantor hereby irrevocably waives, to the fullest extent
permitted by Applicable Law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
(j)    Waiver of Jury Trial. EACH GUARANTOR AND (BY ACCEPTING THE BENEFIT
HEREOF) EACH HOLDER OF GUARANTEED OBLIGATIONS HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH GUARANTOR AND (BY ACCEPTING
THE BENEFITS HEREOF) EACH HOLDER OF GUARANTEED OBLIGATIONS (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
(k)    Third-Party Beneficiaries. This Guaranty is made and entered into for the
sole protection and legal benefit of the parties hereto, the Secured Parties and
their permitted successors and assigns (all of which, if not parties hereto, are
third-party beneficiaries hereof for purposes of enforcing their respective
rights hereunder), and no other Person shall be a direct or indirect legal
beneficiary of, or have any direct or indirect cause of action or claim in
connection with, this Guaranty.
(l)    Headings. Article and Section headings used herein are for convenience of
reference only, are not part of this Guaranty and shall not affect the
construction of, or be taken into consideration in interpreting, this Guaranty.
(m)    Release; Reinstatement. This Guaranty shall remain in full force and
effect until, and shall automatically terminate at such time as, all Guaranteed
Obligations have been indefeasibly paid in full in cash and the Termination Date
has occurred. The Guaranteed Obligations shall not be considered indefeasibly
paid for purposes of this Guaranty unless and until all payments to the Secured
Parties are no longer subject to any right on the part of any person whomsoever,
including the Borrower, the Borrower as a debtor in possession, or any trustee
(whether appointed under any Debtor Relief Law or otherwise) of the Borrower’s
assets to invalidate or set aside such payments or to seek to recoup the amount
of such payments or any portion thereof, or to declare same to be




C-11

--------------------------------------------------------------------------------





fraudulent or preferential. In the event that, for any reason, all or any
portion of such payments to the Secured Parties is set aside or restored,
whether voluntarily or involuntarily, after the making thereof, the obligation
or part thereof intended to be satisfied thereby shall be revived and continued
in full force and effect as if said payment or payments had not been made and
each Guarantor shall be liable for the full amount the Secured Parties are
required to repay plus any and all costs and expenses (including attorneys’
fees) paid by the Secured Parties in connection therewith.
(n)    Attorneys’ Fees and Costs. Each Guarantor agrees to pay, on demand, all
reasonable attorneys’ fees and all other reasonable costs and expenses which may
be incurred by Secured Parties in the enforcement of this Guaranty or in any way
arising out of, or consequential to the protection, assertion, or enforcement of
the Guaranteed Obligations (or any security therefor), irrespective of whether
suit is brought.
(o)    Joint and Several Liability. The liability of the Guarantors hereunder
shall be joint and several.
(p)    Entire Agreement; Amendments. This Guaranty constitutes the entire
agreement among each Guarantor and the Secured Parties pertaining to the subject
matter contained herein. This Guaranty may not be altered, amended, or modified,
nor may any provision hereof be waived or noncompliance therewith consented to,
except by means of a writing executed by each Guarantor and the Administrative
Agent. Any such alteration, amendment, modification, waiver, or consent shall be
effective only to the extent specified therein and for the specific purpose for
which given. No course of dealing and no delay or waiver of any right or default
under this Guaranty shall be deemed a waiver of any other, similar or
dissimilar, right or default or otherwise prejudice the rights and remedies
hereunder.
(q)    Cumulative Remedies. No remedy under this Guaranty, under the Credit
Agreement, the Notes, or any Loan Document is intended to be exclusive of any
other remedy, but each and every remedy shall be cumulative and in addition to
any and every other remedy given under this Guaranty, under the Credit
Agreement, any Notes, or any other Loan Document, and those provided by law. No
delay or omission by the Secured Parties to exercise any right under this
Guaranty shall impair any such right nor be construed to be a waiver thereof. No
failure on the part of the Secured Parties to exercise, and no delay in
exercising, any right under this Guaranty shall operate as a waiver thereof; nor
shall any single or partial exercise of any right under this Guaranty preclude
any other or further exercise thereof or the exercise of any other right.


[Signature Page follows]




C-12

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Guaranty has been duly executed and delivered as of the
date first above written.
MEDIDATA SOLUTIONS, INC.




By _________________________
Name:
Title:


Address: [_______________]
Attention: [_______________]
Facsimile: [_______________]




INTELEMAGE, LLC




By _________________________
Name:
Title:


Address: [_______________]
Attention: [_______________]
Facsimile: [_______________]








C-13

--------------------------------------------------------------------------------





MEDIDATA CONSENT SERVICES, LLC




By _________________________
Name:
Title:


Address: [_______________]
Attention: [_______________]
Facsimile: [_______________]




CHITA INC.




By _________________________
Name:
Title:


Address: [_______________]
Attention: [_______________]
Facsimile: [_______________]


















C-14

--------------------------------------------------------------------------------





ACKNOWLEDGED AND AGREED TO
AS OF THE DATE FIRST WRITTEN ABOVE:


HSBC BANK USA, NATIONAL ASSOCIATION,
as Administrative Agent


By _________________________
Name:
Title:






C-15

--------------------------------------------------------------------------------





EXHIBIT A


JOINDER TO GUARANTY


Reference is hereby made to the Guaranty (as may be amended, restated,
supplemented or otherwise modified from time to time, the “Guaranty”) made as of
[________], 20[__], by and among Medidata Solutions, Inc., a Delaware
Corporation (the “Borrower”), each other guarantor party thereto (each a
“Guarantor” and collectively, with the Borrower, the “Guarantors”) in favor of
the Lenders, the holders of any Secured Obligations and HSBC Bank USA, National
Association, as Administrative Agent (in such capacity, the “Administrative
Agent”, and collectively with the Lenders and the holders of any Secured
Obligations, the “Secured Parties”) for the Lenders under the Credit Agreement.
Capitalized terms used herein and not defined herein shall have the meanings
given to them in the Credit Agreement.


In accordance with Section 5.9 of the Credit Agreement and by its execution
below, the undersigned [NAME OF NEW GUARANTOR], a [insert jurisdiction of
organization] [corporation] [partnership] [limited liability company] (the
“Additional Guarantor”), assumes all of the obligations and liabilities of a
Guarantor under the Guaranty, agrees to become, and does hereby become, a
Guarantor under the Guaranty, agrees to be bound by such Guaranty as if
originally a party thereto and shall be a Guarantor for all purposes under the
Loan Documents. By its execution below, the undersigned represents and warrants
as to itself that all of the representations and warranties contained in the
Guaranty are true and correct in all respects as of the date hereof.


This Joinder to Guaranty is hereby amended to add as a party, and more
specifically, as a Guarantor, thereunder, the Additional Guarantor.
This Joinder to Guaranty shall become effective on the date hereof upon the
execution hereof by the Additional Guarantor and delivery hereof to the
Administrative Agent.
This Joinder to Guaranty shall be governed by, and construed in accordance with,
the laws of the State of New York, without regard to principles of conflicts of
law.




C-16

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Joinder
to the Guaranty as of this day of [__________], 20[__].




[NEW GUARANTOR FULL NAME ALL CAPS],


By: ________________________________
Name:
Title:


Address: [_______________]
Attention: [_______________]
Facsimile: [_______________]








C-17

--------------------------------------------------------------------------------






EXHIBIT D
[FORM OF]
SECURITY AGREEMENT




--------------------------------------------------------------------------------









PLEDGE AND SECURITY AGREEMENT


dated as of


DECEMBER 21, 2017


among


MEDIDATA SOLUTIONS, INC.,
as a Grantor,


the other Grantors party hereto


and


HSBC BANK USA, NATIONAL ASSOCIATION,
as Administrative Agent









--------------------------------------------------------------------------------


TABLE OF CONTENTS






 
Page
ARTICLE I    DEFINITIONS
1
SECTION 1.1.    Credit Agreement Definitions; Interpretation
1
SECTION 1.2.    UCC Definitions
2
SECTION 1.3.    Certain Terms
2
ARTICLE II    SECURITY INTEREST
7
SECTION 2.1.    Grant of Security Interest
7
SECTION 2.2.    Security for Obligations
9
SECTION 2.3.    Grantors Remain Liable
10
SECTION 2.4.    Distributions on Investment Related Property
10
SECTION 2.5.    Security Interest Absolute, etc
10
SECTION 2.6.    Waivers
10
ARTICLE III    REPRESENTATIONS AND WARRANTIES
10
SECTION 3.1.    Ownership, No Liens, etc
10
SECTION 3.2.    Validity, Perfection and Priority
11
SECTION 3.3.    Authorization, Approval, etc
11
SECTION 3.4.    As to Equity Interests in Subsidiaries and other Investment
Related Property
12
SECTION 3.5.    Grantor Name, Location, etc
12
SECTION 3.6.    [Reserved]
14
SECTION 3.7.    Security Accounts, Commodity Accounts and Deposit Accounts
14
SECTION 3.8.    Documents, Instruments and Tangible Chattel Paper
14
SECTION 3.9.    Intellectual Property Collateral
14
ARTICLE IV    COVENANTS
15
SECTION 4.1.    Further Assurances, etc
15
SECTION 4.2.    No Sale or Other Lien
17
SECTION 4.3.    Change of Name, etc
17
SECTION 4.4.    As to Investment Property, etc
17
SECTION 4.4.1.    Investment Property and Deposit Accounts
17
SECTION 4.4.2.    Certificated Securities (Stock Powers)
18
SECTION 4.4.3.    Documents, Instruments and Tangible Chattel Payor
18
SECTION 4.4.4.    Voting Rights; Dividends, etc
18
SECTION 4.5.    As to Accounts and Payment Intangibles
19
SECTION 4.6.    As to Grantor’s Use of Collateral
20
SECTION 4.7.    As to Intellectual Property Collateral
21
SECTION 4.8.    As to Letter-of-Credit Rights
22
SECTION 4.9.    As to Commercial Tort Claims
22
SECTION 4.10.    Electronic Chattel Paper and Transferable Records
22
SECTION 4.11.    Attachments
23
ARTICLE V    THE ADMINISTRATIVE AGENT
23
SECTION 5.1.    Administrative Agent Appointed Attorney‑in‑Fact
23



D-i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)




 
Page
SECTION 5.2.    Administrative Agent May Perform
23
SECTION 5.3.    Administrative Agent Has No Duty
23
SECTION 5.4.    Reasonable Care
24
ARTICLE VI    REMEDIES
24
SECTION 6.1.    Certain Remedies
24
SECTION 6.2.    Securities Laws
26
SECTION 6.3.    Compliance with Restrictions
27
SECTION 6.4.    Protection of Collateral
27
ARTICLE VII    MISCELLANEOUS PROVISIONS
27
SECTION 7.1.    Loan Document
27
SECTION 7.2.    Binding on Successors, Transferees and Assigns; Assignment
27
SECTION 7.3.    Amendments, etc
27
SECTION 7.4.    Notices
28
SECTION 7.5.    Costs and Expenses
28
SECTION 7.6.    Release of Liens
28
SECTION 7.7.    No Waiver; Remedies
28
SECTION 7.8.    Headings
28
SECTION 7.9.    Severability
28
SECTION 7.10.    Governing Law, Entire Agreement, etc
28
SECTION 7.11.    Counterparts
29
SECTION 7.12.    Jurisdiction, etc
29
SECTION 7.13.    Waiver of Jury Trial
30
SECTION 7.14.    Additional Grantors
30
SECTION 7.15.    Reinstatement
30
SECTION 7.16.    Delay of Subrogation, Etc
30









    


D-ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)








ATTACHMENTS, SCHEDULES AND EXHIBITS


ATTACHMENT 1            Grantor Information
ATTACHMENT 2            Material Government Contracts
ATTACHMENT 3            Investment Related Property
ATTACHMENT 4            Intellectual Property
ATTACHMENT 5            Other Assets


SCHEDULE I                Perfection Actions
SCHEDULE II            Permitted Perfection/Control Exceptions


EXHIBIT A                Form of Copyright Security Agreement
EXHIBIT B                Form of Patent Security Agreement
EXHIBIT C                Form of Trademark Security Agreement
EXHIBIT D                Form of Commercial Tort Claims Supplement
EXHIBIT E                Form of Additional Grantor Supplement


        


D-iii

--------------------------------------------------------------------------------






PLEDGE AND SECURITY AGREEMENT
This PLEDGE AND SECURITY AGREEMENT, dated as of December 21, 2017 (as amended,
supplemented, amended and restated or otherwise modified from time to time, this
“Security Agreement”), is made by MEDIDATA SOLUTIONS, INC., a Delaware
corporation (the “Borrower”), and each other Grantor (terms used in the preamble
and the recitals have the definitions set forth in or incorporated by reference
in Article I) from time to time a party to this Security Agreement (each
individually a “Grantor” and collectively, the “Grantors”), in favor of HSBC
BANK USA, NATIONAL ASSOCIATION, as the administrative agent (together with its
successor(s) thereto in such capacity, the “Administrative Agent”) under the
Credit Agreement (defined below) for the benefit of each of the Secured Parties.
W I T N E S S E T H :
WHEREAS, pursuant to a Credit Agreement, dated as of the date hereof (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the Lenders party thereto,
the Issuing Banks party thereto and the Administrative Agent, the Lenders have
extended Commitments to make Loans to the Borrower and the Issuing Banks have
agreed to issue Letters of Credit for the account of the Borrower;
WHEREAS, Lenders and their Affiliates may from time to time enter into Lender
Provided Hedging Agreements with, and provide Lender Provided Financial Service
Products to, the Loan Parties; and
WHEREAS, as a condition precedent to the making of the Loans and the issuance of
the Letters of Credit under the Credit Agreement, the Grantors are required to
execute and deliver this Security Agreement;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees, for the benefit of the
Administrative Agent and each other Secured Party, as follows:
ARTICLE I
DEFINITIONS
SECTION 1.1.     Credit Agreement Definitions; Interpretation. Unless otherwise
defined herein or the context otherwise requires, terms used in this Security
Agreement, including its preamble and recitals, have the respective meanings
provided in the Credit Agreement. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s


D-1

--------------------------------------------------------------------------------





successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (e) any
reference to any law or regulation herein shall, unless otherwise specified,
refer to such law or regulation as amended, modified or supplemented from time
to time and (f) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

SECTION 1.2.     UCC Definitions. When used herein the terms Account,
As-Extracted Collateral, Certificated Securities, Chattel Paper, Commercial Tort
Claim, Commodity Account, Commodity Contract, Consumer Goods, Cooperative
Interests, Deposit Account, Document, Electronic Chattel Paper, Equipment, Farm
Products, Financial Asset, Financing Statement, Fixture, Goods, Instrument,
Inventory, Investment Property, Letter-of-Credit Rights, Manufactured Home,
Money, Payment Intangible, Promissory Notes, Security, Securities Account,
Security Entitlement, Supporting Obligations, Tangible Chattel Paper and
Uncertificated Securities have the respective meanings provided in Article 8 or
Article 9, as applicable, of the UCC. Letter of Credit has the meaning provided
in Section 5-102 of the UCC.
To the extent the definition of any category or type of collateral is expanded
by any amendment, modification or revision to the UCC, such expanded definition
will apply automatically as of the date of such amendment, modification or
revision.



SECTION 1.3.     Certain Terms. The following terms (whether or not underscored)
when used in this Security Agreement, including its preamble and recitals, shall
have the following meanings:
“Additional Grantor Supplement” means an Additional Grantor Supplement in
substantially the form of Exhibit E.
“Additional Grantor Supplement Date” means, with respect to each Grantor that
becomes a party hereto after the Effective Date, the date of its delivery to the
Administrative Agent of an Additional Grantor Supplement.
“Administrative Agent” is defined in the preamble.
“Certificate of Title Collateral” means all Equipment and other Collateral, if
any, subject to certificate-of-title statutes or regulations of any Governmental
Authority to the extent that such statute or regulations provide for a security
interest to be indicated on the certificates as a condition or result of
perfection.
“Collateral” is defined in Section 2.1.
“Collateral Accounts” is defined in clause (b) of Section 4.5.
“Commercial Tort Claims Supplement” means an agreement substantially in the form
of Exhibit D.


D-2

--------------------------------------------------------------------------------





“Computer Hardware Collateral” means all computer and other electronic data
processing hardware, integrated computer systems, central processing units,
memory units, display terminals, printers, features, computer elements, card
readers, tape drives, hard and soft disk drives, cables, electrical supply
hardware, generators, power equalizers, accessories and all peripheral devices
and other related computer hardware, including all operating system software,
utilities and application programs in whatsoever form.
“Computer Software Collateral” means:
(a)    all proprietary software programs (including both source code, object
code and all related applications and data files);
(b)    all proprietary firmware associated therewith;
(c)    all documentation (including flow charts, logic diagrams, manuals,
guides, specifications, training materials, charts and pseudo codes) with
respect to such hardware, software and firmware described in the preceding
clauses (a) and (b); and
(d)    all rights with respect to all of the foregoing, including copyrights,
licenses (whether granted to or by each Grantor), options, warranties, service
contracts, program services, test rights, maintenance rights, support rights,
improvement rights, renewal rights and indemnifications and any substitutions,
replacements, improvements, error corrections, updates, additions or model
conversions of any of the foregoing.
“Control Agreement” means an authenticated record in form and substance
satisfactory to the Administrative Agent, that provides for the Administrative
Agent to have “control” (as defined in the UCC) over certain Collateral.
“Copyright Collateral” means all copyrights of each Grantor, registered or
unregistered and whether published or unpublished, now or hereafter in force
throughout the world including all of such Grantor’s rights, titles and
interests in and to all copyrights registered in the United States Copyright
Office or anywhere else in the world and also including the copyrights referred
to in Item 1.A of Attachment 4, and registrations and recordings thereof and all
applications for registration thereof, whether pending or in preparation, all
copyright licenses, including each copyright license referred to in Item 1.B of
Attachment 4, the right to sue for past, present and future infringements of any
of the foregoing, all rights corresponding thereto, all extensions and renewals
of any thereof and all Proceeds of the foregoing, including licenses, royalties,
income, payments, claims, damages and Proceeds of suit that are owned or
licensed by such Grantor.
“Copyright Security Agreement” means an agreement substantially in the form of
Exhibit A.
“Credit Agreement” is defined in the first recital.
“Distributions” means all dividends (including liquidating dividends) paid on
Investment Related Property, shares (or other designations) of Investment
Related Property resulting from (or in connection with the exercise of) stock
splits, reclassifications, warrants, options, non‑cash dividends, mergers,
consolidations and all other distributions (whether similar or dissimilar to the
foregoing) on or with respect to any Investment Related Property.


D-3

--------------------------------------------------------------------------------





“Domain Name” means all right, title and interest (and all related goodwill)
arising under any applicable law in or relating to internet domain names,
including each domain name set forth in Attachment 4.
“Equity Interest” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust, participation or other equivalents of or interests in (regardless of how
designated) equity in a Person, and any warrants, options or other rights
entitling the holder thereof to purchase or acquire any such equity interest,
whether voting or nonvoting, including common stock, preferred stock,
convertible securities or any other “equity security”, as such term is defined
in Rule 3a11-1 of the General Rules and Regulations promulgated by the SEC under
the Exchange Act) and in the case of limited liability company member interests,
including all economic and voting rights and rights to member status.
“Excluded Account” means Deposit Accounts, Commodities Accounts and Securities
Accounts (a) which are used solely (i) to fund payroll, 401(k), pension and
other retirement plans, employee benefits or wages or healthcare benefits; (ii)
as a withholding tax account and contain only funds deducted from pay otherwise
due to employees for services rendered to be applied toward the tax obligations
of such employees; (iii) for fiduciary and trust purposes; (iv) as escrow
accounts in connection with, and solely for purposes of, any asset sale or
acquisition permitted under the Credit Agreement; provided that the balance in
such escrow accounts does not exceed the amount required under the applicable
purchase agreement; or (v) as zero balance accounts or petty cash accounts; or
(b) otherwise designated by the Grantors as Excluded Accounts so long as such
accounts do not have an average daily balance in excess of $4,000,000
individually or $8,000,000 in the aggregate in any month.
“Excluded Property” is defined in Section 2.1.
“General Intangibles” means all “general intangibles,” including all “payment
intangibles,” each as defined in the UCC, and shall include all interest rate or
currency protection or hedging arrangements, all tax refunds, all licenses, all
permits, all concessions, all authorizations, all condemnation proceeds and
eminent domain proceeds, and all Intellectual Property Collateral (in each case,
regardless of whether characterized as general intangibles under the UCC).
“Grantor” and “Grantors” are defined in the preamble.
“Intellectual Property Collateral” means, collectively, the Computer Software
Collateral, the Copyright Collateral, the Patent Collateral, the Trademark
Collateral, Domain Names and the Trade Secrets Collateral.
“Investment Related Property” means (i) all Investment Property and (ii) all of
the following (regardless of whether classified as Investment Property under the
UCC): all Equity Interests, Financial Assets, Securities Accounts, Commodity
Accounts, Commodity Contracts and Deposit Accounts, certificates of deposit and
all rights to interest, fees, premiums, profits, losses, surplus, return of
capital, Distributions, dividends, income, economic interests, voting interests,
management, and governing and control rights.
“Issued Letter of Credit” means a Letter of Credit issued under the Credit
Agreement.
“Issuer” means an issuer of any Investment Related Property.


D-4

--------------------------------------------------------------------------------





“Limited Grantor” means Medidata Holdings, Inc., a Delaware corporation.
“Patent Collateral” means:
(a)    inventions and discoveries, whether patentable or not, all letters patent
and applications for letters patent throughout the world, including all United
States patent applications in preparation for filing and each patent and patent
application referred to in Item 2.A of Attachment 4;
(b)    all reissues, divisions, continuations, continuations‑in‑part,
extensions, renewals and reexaminations of any of the items described in clause
(a);
(c)    all patent licenses, and other agreements providing each Grantor with the
right to use any items of the type referred to in clauses (a) and (b) above,
including each United States patent license referred to in Item 2.B of
Attachment 4; and
(d)    all Proceeds of, and rights associated with, the foregoing (including
licenses, royalties income, payments, claims, damages and Proceeds of
infringement suits), the right to sue third parties for past, present or future
infringements of any patent or patent application, and for breach or enforcement
of any patent license.
“Patent Security Agreement” means an agreement substantially in the form of
Exhibit B.
“Payment in Full” means the termination of all Commitments and payment in full
of all Obligations (other than contingent indemnification obligations for which
no claim or demand has been made) and the expiration or termination of all
Letters of Credit (other than Letters of Credit as to which other arrangements
satisfactory to the Administrative Agent and the applicable Issuing Bank shall
have been made).
“Permitted Liens” means all Liens permitted by Section 6.3 of the Credit
Agreement.
“Permitted Perfection/Control Exceptions” means the permitted exceptions, if
any, to the obligations of each Grantor to create and maintain perfection and/or
the Administrative Agent’s control of the Lien of the Administrative Agent under
this Security Agreement with respect to certain Collateral as described in
Schedule II.
“Proceeds” means:
(a)    all “proceeds” as defined in Article 9 of the UCC;
(b)    all collections, payments or Distributions made with respect to any
Collateral;
(c)    all offspring, rents, issues, profits and returns of and from and
Collateral; and
(d)    whatever is receivable or received when Collateral or proceeds are sold,
exchanged, collected or otherwise disposed of, whether such disposition is
voluntary or involuntary, including insurance proceeds and condemnation
proceeds, and, including any of the foregoing


D-5

--------------------------------------------------------------------------------





arising out of the loss, nonconformity or any interference with the use of, or
any defect or infringement of rights in, or damage to any of the Collateral.
“Securities Act” is defined in clause (a) of Section 6.2.
“Security Agreement” is defined in the preamble.
“Termination Date” means the date on which Payment in Full shall have occurred.
“Trademark Collateral” means:
(a)    (i)     all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks,
certification marks, collective marks, logos, Domain Names and other source or
business identifiers, and all goodwill of the business associated therewith, now
existing or hereafter adopted or acquired including those referred to in Item
3.A of Attachment 4, whether currently in use or not, all registrations and
recordings thereof and all applications in connection therewith, whether pending
or in preparation for filing (including those referred to in Item 3.B of
Attachment 4), including registrations, recordings and applications in the
United States Patent and Trademark Office or in any office or agency of the
United States of America or any State thereof or any other country or political
subdivision thereof or otherwise, and all common‑law rights relating to the
foregoing, and (ii) the right to obtain all reissues, extensions or renewals of
the foregoing (collectively referred to as the “Trademark”);
(b)    all Trademark licenses for the grant by or to each Grantor of any right
to use any Trademark, including each Trademark license referred to in Item 3.C
of Attachment 4;
(c)    all of the goodwill of the business connected with the use of, and
symbolized by the items described in clause (a), and to the extent applicable,
clause (b);
(d)    the right to sue third parties for past, present and future infringements
of any Trademark Collateral described in clause (a) and, to the extent
applicable, clause (b); and
(e)    all Proceeds of, and rights associated with, the foregoing, including any
claim by each Grantor against third parties for past, present or future
infringement or dilution of any Trademark, Trademark registration or Trademark
license, or for any injury to the goodwill associated with the use of any such
Trademark or for breach or enforcement of any Trademark license and all rights
corresponding thereto throughout the world.
“Trademark Security Agreement” means an agreement substantially in the form of
Exhibit C.
“Trade Secrets Collateral” means all common law and statutory trade secrets and
all other confidential, proprietary or useful information and all know‑how
obtained by or used in or contemplated at any time for use in the business of
each Grantor (all of the foregoing being collectively called a “Trade Secret”),
whether or not such Trade Secret has been reduced to a writing or other tangible
form, including all Documents and things embodying, incorporating or referring
in any way to such Trade Secret, all Trade Secret licenses, including each Trade
Secret license referred to in Attachment 4, and including the right to sue for
and to enjoin and to collect damages for the actual or threatened


D-6

--------------------------------------------------------------------------------





misappropriation of any Trade Secret and for the breach or enforcement of any
such Trade Secret license.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of any applicable law, any of the attachment, perfection or
priority of the Administrative Agent’s security interest in any Collateral is
governed by the Uniform Commercial Code of a jurisdiction other than the State
of New York, “UCC” shall mean the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
attachment, perfection or priority and for purposes of the definitions related
to or otherwise used in such provisions.

ARTICLE II
SECURITY INTEREST
SECTION 2.1.     Grant of Security Interest. As security for the Secured
Obligations, each Grantor hereby grants to the Administrative Agent, for its
benefit and the benefit of each other Secured Party, a continuing security
interest in all right, title and interest of each Grantor (subject, in the case
of the Limited Grantor, to clause (viii) of the definition of “Excluded Assets”
below), in and to all of the following, whether now or hereafter existing,
arising or acquired by such Grantor, and wherever located (collectively, the
“Collateral”):
(a)     All Accounts (together with all guaranties thereof and security
therefor, all rights of stoppage in transit, replevin and reclamation and all
rights as an unpaid vendor);
(b)     All Chattel Paper (including Electronic Chattel Paper and Tangible
Chattel Paper);
(c)     All Commercial Tort Claims listed on Item 4 of Attachment 5 (as such
schedule may be amended or supplemented from time to time) or on any Commercial
Tort Claims Supplement;
(d)     All Computer Hardware Collateral;
(e)     All Cooperative Interests;
(f)     All Deposit Accounts;
(g)     All Documents;
(h)     All Fixtures;
(i)     All General Intangibles (including all Intellectual Property
Collateral);
(j)     All Goods (including all Inventory and all Equipment), together with all
accessions, additions, attachments, improvements, substitutions, and
replacements thereto and therefor;


D-7

--------------------------------------------------------------------------------





(k)     All Instruments, all tax refunds, all tax refund claims and all other
rights and claims to payment (together with all guaranties thereof and security
therefor);
(l)     All Investment Related Property;
(m)     All Letter-of-Credit Rights and all Letters of Credit;
(n)     All Money (of every jurisdiction whatsoever);
(o)     All Supporting Obligations and all security interests and all other
Liens securing rights to payment or performance, all leases and all rights of
setoff;
(p)     All books, correspondence, records, writings, databases, information and
other property relating to, used or useful in connection with, evidencing,
embodying, incorporating or referring to, any of the Collateral;
(q)     All Proceeds and all products of, and all rights associated with, the
foregoing and, to the extent not otherwise included, (A) all payments under
insurance (whether or not the Administrative Agent is the loss payee thereof),
(B) rights acquired by reason of condemnation or exercise of the power of
eminent domain, and (C) all tort claims; and
(r)     all other personal property and rights of every kind and description and
interests therein.
Notwithstanding the foregoing, “Collateral” shall not include the following (the
“Excluded Property”):
(i) any General Intangibles or other rights arising under any contracts,
instruments, permits, leases, licenses or other documents as to which the grant
of a security interest would (A) constitute a violation of a valid and
enforceable restriction in favor of any Person (other than a Grantor or a
Subsidiary) which is binding on the relevant Grantor, or (B) give any other
party to such contract, instrument, license or other document the right to
terminate its obligations thereunder,
(ii) any Investment Related Property as to which the grant of a security
interest would constitute a violation of a valid and enforceable restriction in
favor of any Person (other than a Grantor) which is binding on the relevant
Grantor,
(iii) Equity Interests in an Issuer that is a Foreign Subsidiary or a Foreign
Subsidiary Holdco that, in each case, is owned directly by the Borrower or a
Domestic Subsidiary in excess of 65% of the total combined voting power of all
Equity Interests in each such Foreign Subsidiary or Foreign Subsidiary Holdco,
(iv) any asset, the granting of a security interest in which would be void or
illegal under any applicable governmental law, rule or regulation, or pursuant
thereto would result in, or permit the termination of, such asset,
(v) any “intent to use” trademark applications for which a statement of use has
not been filed (but only until such statement is filed),


D-8

--------------------------------------------------------------------------------





(vi) any asset subject to a Permitted Lien under Section 6.3(c), (d), (e) or (g)
of the Credit Agreement (other than Liens in favor of the Administrative Agent)
to the extent that the grant of other Liens on such asset (A) would result in a
breach or violation of, or constitute a default under, the agreement or
instrument governing such Permitted Lien, (B) would result in the loss of use of
such asset or (C) would permit the holder of such Permitted Lien to terminate
each Grantor’s use of such asset,
(vii) “margin stock” as defined in Regulation U;
(viii) any fee-owned real property; or
(ix) with respect to the Limited Grantor, any assets other than (A) Equity
Interests representing up to 65% of the total combined voting power of all
Equity Interests in each of its Subsidiaries that is a Foreign Subsidiary or
Foreign Subsidiary Holdco, (B) 100% of the non-voting Equity Interests in each
of its Subsidiaries that is a Foreign Subsidiary or Foreign Subsidiary Holdco,
(C) Instruments and Documents relating to the foregoing and (D) all Proceeds and
all products of, and all rights associated with, the foregoing.
provided that
(1) any such limitation described in the foregoing clause (i) or (iii) on the
security interests granted hereunder shall only apply to the extent that any
such restriction or right to terminate or alter each Grantor’s rights could not
be rendered ineffective pursuant to the UCC or any other applicable law or
principles of equity,
(2) in the event of the termination or elimination of any such prohibition or
right or the requirement for any consent contained in any applicable law,
General Intangible, permit, lease, license, contract or other document or asset
described in the foregoing clause (i) or clause (iii), to the extent sufficient
to permit any such item to become Collateral hereunder, or upon the granting of
any such consent, or waiving or terminating any requirement for such consent, a
security interest in such General Intangible, permit, lease, license, contract
or other document or asset shall be automatically and simultaneously granted
hereunder to the Administrative Agent and such General Intangible, permit,
lease, license, contract or other document or asset shall be included as
Collateral hereunder,
(3) “Excluded Property” shall not include any proceeds, products, substitutions
or replacements of any Excluded Property (unless such proceeds, products,
substitutions or replacements would otherwise constitute Excluded Property), and
(4) if and when any property shall cease to be Excluded Property, a security
interest in such property shall be automatically and simultaneously granted
hereunder to the Administrative Agent and such property shall be included as
Collateral hereunder.

SECTION 2.2.     Security for Obligations. This Security Agreement and the
Collateral in which the Administrative Agent for the benefit of the Secured
Parties is granted a security interest hereunder by the Grantors secure the
payment and performance in full when due, whether at stated maturity, by
required prepayment, declaration, acceleration, demand or otherwise (including
the payment of amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. §362(a)
(and any successor provision thereof)), of all of the Secured Obligations.


D-9

--------------------------------------------------------------------------------






SECTION 2.3.     Grantors Remain Liable. Anything herein to the contrary
notwithstanding:
(a)    the Grantors will remain liable under the contracts and agreements
included in the Collateral to the extent set forth therein, and will perform all
of its duties and obligations under such contracts and agreements to the same
extent as if this Security Agreement had not been executed;
(b)    the exercise by the Administrative Agent of any of its rights hereunder
will not release any Grantors from any of its duties or obligations under any
such contracts or agreements included in the Collateral; and
(c)    no Secured Party will have any obligation or liability under any
contracts or agreements included in the Collateral by reason of this Security
Agreement, nor will any Secured Party be obligated to perform any of the
obligations or duties of any Grantor thereunder or to take any action to collect
or enforce any claim for payment assigned hereunder.

SECTION 2.4.     Distributions on Investment Related Property. In the event that
any Distribution with respect to any Equity Interests pledged hereunder is
permitted to be paid (in accordance with Section 6.8 of the Credit Agreement),
such Distribution or payment may be paid directly to the applicable Grantor. If
any Distribution is made with respect to any Equity Interests pledged hereunder
in contravention of Section 6.8 of the Credit Agreement, the applicable Grantor
shall hold the same segregated and in trust for the Administrative Agent until
paid to the Administrative Agent in accordance with Section 4.4.4.

SECTION 2.5.     Security Interest Absolute, etc. This Security Agreement shall
in all respects be a continuing, absolute, unconditional and, subject to the
terms hereof, irrevocable grant of a security interest and shall remain in full
force and effect until payment in full of the Secured Obligations.

SECTION 2.6.     Waivers. Each Grantor waives notice of the acceptance of this
Security Agreement and of the extension or continuation of the Secured
Obligations or any part thereof. Each Grantor further waives diligence,
presentment, protest, notice or demand or action or delinquency in respect of
the Secured Obligations or any part thereof, including any right to require the
Administrative Agent or any Lender to sue the Borrower, any other Grantor or any
other Person obligated with respect to the Secured Obligations or any part
thereof, or otherwise to enforce payment thereof against any collateral securing
the Secured Obligations or any part thereof, provided that if at any time any
payment of any portion of the Secured Obligations is rescinded or must otherwise
be restored or returned upon the insolvency, bankruptcy or reorganization of the
Borrower or otherwise, each Grantor’s obligations hereunder with respect to such
payment shall be reinstated at such time as though such payment had not been
made. The Administrative Agent and the holders of the Secured Obligations shall
have no obligation to disclose or discuss with any Grantor their assessments of
the financial condition of the Borrower.

ARTICLE III
REPRESENTATIONS AND WARRANTIES
In order to induce the Secured Parties to enter into the Credit Agreement and
make Loans and issue Letters of Credit thereunder, and to induce the Secured
Parties to enter into Lender Provided


D-10

--------------------------------------------------------------------------------





Hedging Agreements and to provide Lender Provided Financial Service Products,
each Grantor represents and warrants to each Secured Party as set forth below,
as supplemented from time to time in accordance with Section 4.11.
SECTION 3.1.     Ownership, No Liens, etc. Each Grantor holds good, marketable
title to its Collateral free and clear of any Lien, option or claim of any other
Person, except for any Permitted Lien. No effective UCC financing statement or
other filing similar in effect covering all or any part of the Collateral is on
file in any recording office, except those filed in favor of the Administrative
Agent relating to this Security Agreement, those filed to perfect Permitted
Liens or those as to which a duly authorized termination statement relating to
such UCC financing statement or other instrument has been delivered to the
Administrative Agent on the Effective Date.

SECTION 3.2.     Validity, Perfection and Priority.
(a)    This Security Agreement creates a valid security interest in the
Collateral in favor of the Administrative Agent for the benefit of the Secured
Parties securing the payment of the Secured Obligations.
(b)    Each Grantor has filed or caused to be filed all necessary Financing
Statements in favor of the Administrative Agent in the appropriate offices
therefor (or has authorized and delivered to the Administrative Agent the
Financing Statements suitable for filing in such offices) and, subject to any
applicable Permitted Perfection/Control Exceptions, has taken all other:
(i)    actions requested by the Administrative Agent to provide the
Administrative Agent with control of the Collateral as provided in Sections
9-104, 9-105, 9-106 and 9-107 of the UCC; and
(ii)    actions necessary to perfect and establish the first priority of the
Administrative Agent’s security interest in the Collateral.
(c)    Upon the filing of the Financing Statements with the applicable filing
offices therefor and the completion of other actions for perfection of the
security interest hereunder described in Schedule I, the security interest
created under this Security Agreement constitutes a perfected security interest
in the Collateral in favor of the Administrative Agent on behalf of the Secured
Parties, prior to all other Liens, except for Permitted Liens (in which case
such security interest shall be second in priority of right only to the
Permitted Liens until the obligations secured by such Permitted Liens have been
satisfied) and subject to the Permitted Perfection/Control Exceptions.

SECTION 3.3.     Authorization, Approval, etc. Except as have been obtained or
made and are in full force and effect, no authorization, approval, consent,
exemption or other action by, and no notice to or filing with, any Governmental
Authority or any other third party is required:
(a)    for the grant by the Grantors of the security interest granted hereby or
for the execution, delivery and performance of this Security Agreement by the
Grantors;
(b)    for the perfection or maintenance of the security interests hereunder
including the first priority nature of such security interest or the exercise by
the Administrative Agent of its rights and remedies hereunder; or


D-11

--------------------------------------------------------------------------------





(c)    for the exercise by the Administrative Agent of the voting or other
rights provided for in this Security Agreement, except with respect to any
Equity Interests issued by a Subsidiary of the Grantors, as may be required in
connection with a disposition of such Equity Interests by laws affecting the
offering and sale of securities generally, the remedies in respect of the
Collateral pursuant to this Security Agreement.

SECTION 3.4.     As to Equity Interests in Subsidiaries and other Investment
Related Property.
(a)    All of the Equity Interests in Subsidiaries included in the Collateral
have been duly and validly issued and are fully paid and nonassessable.
(b)    Attachment 3 lists all Investment Related Property constituting
Collateral owned by each Grantor as of the date hereof. Each Grantor is the
record and beneficial owner of the Investment Related Property described on
Attachment 3.
(c)    Subject to any Permitted Perfection/Control Exceptions, each Grantor has
delivered all Certificated Securities constituting Collateral held by such
Grantor on the Effective Date to the Administrative Agent, together with duly
executed undated blank stock powers, or other equivalent instruments of transfer
acceptable to the Administrative Agent.
(d)    With respect to Uncertificated Securities of a Subsidiary constituting
Collateral owned by each Grantor, such Grantor has caused the issuer thereof
either to (i) register the Administrative Agent as the registered owner of such
security or (ii) agree in an authenticated record with such Grantor or a
Securities Intermediary and the Administrative Agent that, following the
occurrence and during the continuation of an Event of Default, such issuer or
Securities Intermediary, as applicable, will comply with instructions with
respect to such security originated by the Administrative Agent without further
consent of such Grantor.

SECTION 3.5.     Grantor Name, Location, etc.
(a)    Each Grantor’s type and jurisdiction of organization and the jurisdiction
in which such Grantor is “located” for purposes of Sections 9‑301 through 9‑307
of the UCC as of the Effective Date (or, in the case of any Grantor that becomes
a party hereto after the date hereof, as of the applicable Additional Grantor
Supplement Date) are set forth in Item 1 of Attachment 1.  
(b)    Each filing office in which a secured party would have filed a UCC
financing statement in the five years prior to the date hereof (or, in the case
of any Grantor that becomes a party hereto after the date hereof, prior to the
applicable Additional Grantor Supplement Date) to perfect a security interest in
any Collateral pursuant to Applicable Law is set forth in Items 1 and 2 of
Attachment 1.
(c)    No Grantors as of the Effective Date (or, in the case of any Grantor that
becomes a party hereto after the date hereof, as of the applicable Additional
Grantor Supplement Date) have any trade names other than those set forth in Item
3 of Attachment 1 hereto.
(d)    During the period of five years preceding the date hereof (or, in the
case of any Grantor that becomes a party hereto after the date hereof, preceding
the applicable Additional Grantor Supplement Date), no Grantors has been the
subject of any change in type of organization,


D-12

--------------------------------------------------------------------------------





change in its jurisdiction of organization, merger or other corporate
reorganization, except as set forth in Item 2 of Attachment 1 hereto. Each
Grantor’s chief executive office is specified in Item 4 on Attachment 1.
(e)    Each Grantor’s organizational identification number and federal taxpayer
identification number as of the Effective Date (or, in the case of any Grantor
that becomes a party hereto after the date hereof, as of the applicable
Additional Grantor Supplement Date) are and, during the four months preceding
the date hereof (or, in the case of any Grantor that becomes a party hereto
after the date hereof, preceding the applicable Additional Grantor Supplement
Date), such Grantor has not had an organizational identification number or
federal taxpayer identification number different from that) set forth in Item 1
of Attachment 1 hereto.
(f)    On the Effective Date, no Grantor is a party to any federal, state or
local government contract as to which the failure to maintain the same could be
reasonably be expected to result in a Material Adverse Effect.
(g)    Each Grantor does not as of the Effective Date (or, in the case of any
Grantor that becomes a party hereto after the date hereof, as of the applicable
Additional Grantor Supplement Date) maintain any Deposit Accounts, Securities
Accounts or Commodity Accounts with any Person, in each case, except as set
forth on Attachments 3 and 5.
(h)    Each Grantor does not as of the Effective Date (or, in the case of any
Grantor that becomes a party hereto after the date hereof, as of the applicable
Additional Grantor Supplement Date) have any right, title or interest in any
individual Instrument or Chattel Paper other than acquired in the ordinary
course of business, those described in Attachments 5 and 6 and others in an
aggregate amount not to exceed $2,000,000.
(i)    No Grantor is the beneficiary of any Letters of Credit as of the date
hereof (or, in the case of any Grantor that becomes a party hereto after the
date hereof, as of the applicable Additional Grantor Supplement Date), except
(i) as set forth on Item 3 of Attachment 5 and (ii) for other Letters of Credit
having an aggregate stated amount of less than $3,500,000. Each applicable
Grantor has obtained a legal, valid and enforceable consent of each issuer of
any such Letter of Credit to the assignment of the Proceeds of such Letter of
Credit to the Administrative Agent and such Grantor has not consented to, and is
not otherwise aware of, any Person (other than the Administrative Agent pursuant
hereto) having control (within the meaning of Section 9-107 of the UCC) over, or
any other interest in any of the Grantor’s rights in respect thereof.
(j)    No Grantor has any right, title or interest in any Commercial Tort Claims
as of the date hereof (or, in the case of any Grantor that becomes a party
hereto after the date hereof, as of the applicable Additional Grantor Supplement
Date), except as set forth on Item 4 of Attachment 5 and except for any other
Commercial Tort Claims having an aggregate value reasonably believed by the
Grantors to be equal to or in excess of $3,500,000.
(k)    The name of each Grantor set forth on the signature page attached hereto
(or attached to its Additional Grantor Supplement) is the true and correct legal
name of such Grantor and such Grantor has not had any other names during the
period of five years preceding the date hereof (or,


D-13

--------------------------------------------------------------------------------





in the case of any Grantor that becomes a party hereto after the date hereof,
prior to the applicable Additional Grantor Supplement Date), except as set forth
in Items 2 and 3 of Attachment 1.

SECTION 3.6.     [Reserved]

SECTION 3.7.     Security Accounts, Commodity Accounts and Deposit Accounts.
Each Grantor is the sole entitlement holder of its Securities Accounts, the sole
commodity customer of its Commodity Accounts and the sole customer of its
Deposit Accounts, in each case as the same constitutes part of the Collateral,
and no other Person (other than the Administrative Agent pursuant to this
Security Agreement or any other Person with respect to Permitted Liens) has
control or possession of, or any other interest in, any of its Securities
Accounts, Commodity Accounts or Deposit Accounts or any other funds, securities,
commodities or other financial assets or other property credited thereto.

SECTION 3.8.     Documents, Instruments and Tangible Chattel Paper. Subject to
any applicable Permitted Perfection/Control Exceptions, each Grantor has
delivered to the Administrative Agent possession of all originals of all
negotiable Documents, Instruments and Tangible Chattel Paper owned or held by
such Grantor which individually, has a value in excess of $3,500,000.

SECTION 3.9.     Intellectual Property Collateral. Except as disclosed on
Attachment 4, with respect to any Intellectual Property Collateral which is
material to the operation or business of the Grantors taken as a whole:
(a)    such Intellectual Property Collateral is, as of the Effective Date,
valid, subsisting, unexpired and enforceable and has not been abandoned or
adjudged invalid or unenforceable, in whole or in part except as could not be
expected to have a Material Adverse Effect;
(b)    each Grantor is the sole and exclusive owner of the entire and
unencumbered right, title and interest in and to such Intellectual Property
Collateral and no Grantor has received any written notice or claim that the use
of such Intellectual Property Collateral does or may, conflict with, infringe,
misappropriate, dilute, misuse or otherwise violate any of the rights of any
third party;
(c)    each Grantor has made all necessary filings and recordations to protect
its interest in such Intellectual Property Collateral registered in the United
States, including recordations of all of its interests in the Patent Collateral,
registered or applied-for Trademark Collateral, and registered or applied-for
Copyright Collateral in, as applicable, the United States Patent and Trademark
Office, the United States Copyright Office and in corresponding offices
throughout the world and, to the extent necessary, has materially complied with
the mandatory statutory notice requirements in connection with its use of any
material patent, Trademark and copyright in any of the Intellectual Property
Collateral;
(d)    each Grantor has taken reasonable steps to safeguard its Trade Secrets
and to its knowledge (i) none of the Trade Secrets of such Grantor has been
used, divulged, disclosed or appropriated for the benefit of any other Person
other than such Grantor; (ii) no employee, independent contractor or agent of
such Grantor has misappropriated any Trade Secrets of any other Person in the
course of the performance of his or her duties as an employee, independent
contractor or agent of such Grantor; and (iii) no employee, independent
contractor or agent of such Grantor


D-14

--------------------------------------------------------------------------------





is in default or breach of any term of any employment agreement, non-disclosure
agreement, assignment of inventions agreement or similar agreement or contract
relating in any way to the protection, ownership, development, use or transfer
of such Grantor’s Intellectual Property Collateral;
(e)    to the actual knowledge of any Responsible Officer of a Grantor, no third
party is infringing upon any Intellectual Property owned or used by such Grantor
or any of its respective licensees in any material respect;
(f)    no settlements or consents, covenants not to sue, nonassertion assurances
or releases have been entered into by each Grantor or to which such Grantor is
bound that adversely affects its rights to own or use any Intellectual Property
except as would not have a Material Adverse Effect;
(g)    each Grantor has not made a previous assignment, sale, transfer or
agreement constituting a present or future assignment, sale or transfer of any
Intellectual Property for purposes of granting a security interest or as
collateral that has not been terminated or released;
(h)    each Grantor has executed and delivered to the Administrative Agent,
Intellectual Property Collateral security agreements for all United States
copyrights, patents and Trademarks owned by such Grantor, including all
copyrights, patents and trademarks on Attachment 4 (as such attachment may be
amended or supplemented from time to time);
(i)    each Grantor uses adequate standards of quality in the manufacture,
distribution and sale of all products sold and in the provision of all services
rendered under or in connection with all Trademarks and has taken commercially
reasonable action necessary to insure that all licensees of the Trademarks owned
by such Grantor use such adequate standards of quality;
(j)    the consummation of the transactions contemplated by the Credit Agreement
and this Security Agreement will not result in the termination or material
impairment of any of the Intellectual Property Collateral; and
(k)    each Grantor owns directly, or is entitled to use by license or
otherwise, all patents, Trademarks, Trade Secrets, copyrights, mask works,
licenses, technology, know‑how, processes and rights with respect to any of the
foregoing which are used in or necessary for the conduct of such business of the
Grantors.

ARTICLE IV
COVENANTS
Each Grantor covenants and agrees that, until the Termination Date, such Grantor
will perform, comply with and be bound by the obligations set forth below.
SECTION 4.1.     Further Assurances, etc. Each Grantor agrees that, from time to
time at its own expense, it will promptly execute and deliver all further
instruments and documents, and take all further action, with respect to the
Collateral, that may be necessary or that the Administrative Agent may request,
in order to perfect, preserve and protect the security interest granted or
purported to be granted hereby as a first priority perfected security interest,
subject to the Permitted Perfection/Control Exceptions and


D-15

--------------------------------------------------------------------------------





Permitted Liens, or to enable the Administrative Agent to exercise and enforce
its rights and remedies hereunder with respect to any Collateral. Without
limiting the generality of the foregoing, such Grantor will:
(a)    from time to time upon the request of the Administrative Agent, (i)
promptly deliver to the Administrative Agent such stock powers, instruments and
similar documents, satisfactory in form and substance to the Administrative
Agent, with respect to such Collateral as the Administrative Agent may
reasonably request and will, from time to time upon the reasonably request of
the Administrative Agent, after the occurrence and during the continuance of any
Event of Default, promptly transfer any securities constituting Collateral into
the name of any nominee designated by the Administrative Agent; and (ii) if any
Collateral with a value in excess of $3,500,000, at the request of the
Administrative Agent, shall be evidenced by an Instrument (including a
Promissory Note), negotiable Document or Tangible Chattel Paper subject to the
Permitted Perfection/Control Exceptions, promptly deliver and pledge to the
Administrative Agent hereunder such Instrument, negotiable Document, Promissory
Note, other Instrument or Tangible Chattel Paper duly endorsed and accompanied
by duly executed instruments of transfer or assignment, all in form and
substance satisfactory to the Administrative Agent;
(b)    file (and hereby authorize the Administrative Agent to file) such
Financing Statements or continuation statements, or amendments thereto, and such
other instruments or notices (including any assignment of claim form under or
pursuant to the Federal Assignment of Claims Act, 31 U.S.C. § 3726, any
successor or amended version thereof or any regulation promulgated under or
pursuant to any version thereof), as may be necessary or that the Administrative
Agent may request in order to perfect and preserve the security interests and
other rights granted or purported to be granted to the Administrative Agent
hereby;
(c)    subject to any Permitted Perfection/Control Exceptions, deliver to the
Administrative Agent, at the request of the Administrative Agent, any or all
Investment Related Property constituting Collateral, all Dividends and
Distributions with respect thereto, and all interest and principal with respect
to Promissory Notes, other Instruments, Chattel Paper, Payment Intangibles and
Accounts and all Proceeds and rights from time to time, in each case received by
or distributable to such Grantor in respect of any of the foregoing Collateral;
(d)    Except in the ordinary course of business, not take or omit to take any
action the taking or the omission of which would result in any impairment or
alteration of any obligation of the maker of any Payment Intangible or other
Instrument constituting Collateral with a value in excess of $3,500,000;
(e)    furnish to the Administrative Agent, from time to time at the
Administrative Agent’s request, statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as the Administrative Agent may request, all in reasonable detail,
(f)    do all things reasonably requested by the Administrative Agent in order
to enable the Administrative Agent to have and maintain control over the
Collateral consisting of Investment Property, Deposit Accounts,
Letter-of-Credit-Rights and Electronic Chattel Paper, subject to the Permitted
Perfection/Control Exceptions.


D-16

--------------------------------------------------------------------------------





With respect to the foregoing and the grant of the security interest hereunder,
each Grantor hereby authorizes the Administrative Agent to file one or more
financing or continuation statements, and amendments thereto, relative to all or
any part of the Collateral. Each Grantor hereby authorizes the Administrative
Agent to file financing statements describing as the collateral covered thereby
“all personal property and other assets” of whatever kind or nature, whether now
existing or hereafter arising or acquire or words to that effect,
notwithstanding that such wording may be broader in scope than the Collateral
described in this Security Agreement.

SECTION 4.2.     No Sale or Other Lien. Except as permitted by the Credit
Agreement and except for Permitted Liens and the security interest hereunder in
favor of the Administrative Agent, each Grantor agrees not to sell, lease,
contribute, assign or otherwise transfer any interest in or create or permit to
exist any Lien on or security interest in any Collateral.

SECTION 4.3.     Change of Name, etc. No Grantor will change its:
(a)    name;
(b)    type or jurisdiction of organization (in each case, including by merging
with or into any other entity, reorganizing, organizing, dissolving,
liquidating, reincorporating or incorporating in any other jurisdiction); or
(c)    chief executive office;
except upon ten days’ prior written notice to the Administrative Agent and
taking of all action necessary or requested by the Administrative Agent to
maintain the perfection and priority of the security interest in favor of the
Administrative Agent hereunder and so long as such change is not otherwise
prohibited by the Credit Agreement.

SECTION 4.4.     As to Investment Property, etc.

SECTION 4.4.1.    Investment Property and Deposit Accounts.
(a)    With respect to any Securities Accounts, Commodity Accounts, Commodity
Contracts or Security Entitlements constituting Investment Property owned or
held by each Grantor and constituting Collateral, such Grantor will, subject to
the Permitted Perfection/Control Exceptions, cause the intermediary maintaining
such Investment Property to execute a Control Agreement relating to such
Investment Property in form and substance satisfactory to the Administrative
Agent pursuant to which such intermediary agrees to comply with the
Administrative Agent’s instructions with respect to such Investment Property
without further consent by such Grantor (and the Administrative Agent hereby
agrees not to give any such instructions unless an Event of Default shall have
occurred and be continuing).
(b)    With respect to any Deposit Accounts owned or held by any Grantor, such
Grantor will execute, and shall cause the Account Bank maintaining such Deposit
Accounts to execute, subject to the Permitted Perfection/Control Exceptions, a
Control Agreement with the Administrative Agent relating to such Deposit
Accounts pursuant to which such Account Bank agrees to comply with the
Administrative Agent’s instructions with respect to such Deposit Accounts


D-17

--------------------------------------------------------------------------------





without further consent by such Grantor (and the Administrative Agent hereby
agrees not to give any such instructions unless an Event of Default shall have
occurred and be continuing).
(c)    With respect to any Uncertificated Securities (other than Uncertificated
Securities credited to a Securities Account) constituting Investment Property
owned or held by any Grantor, such Grantor will cause the issuer of such
securities, to the extent the applicable issuer is a Subsidiary and is either a
partnership or a limited liability company, to either (i) register the
Administrative Agent as the registered owner thereof on the books and records of
the issuer or (ii) execute a Control Agreement relating to such Investment
Property pursuant to which the issuer agrees to comply with the Administrative
Agent’s instructions with respect to such Uncertificated Securities without
further consent by such Grantor, in each case, in order to constitute control
under Section 8-106(c)(2) of the UCC.

SECTION 4.4.2.    Certificated Securities (Stock Powers). Each Grantor agrees
that all Certificated Securities including the Equity Interests delivered by
such Grantor pursuant to this Security Agreement will be accompanied by duly
executed undated blank stock powers, or other equivalent instruments of transfer
acceptable to the Administrative Agent.

SECTION 4.4.3.    Documents, Instruments and Tangible Chattel Payor. Each
Grantor agrees that, subject to the Permitted Perfection/Control Exceptions, it
will, promptly following receipt thereof, deliver to the Administrative Agent
possession of all originals of negotiable Documents, Instruments (including
Promissory Notes) and Tangible Chattel Paper that it acquires following the
Effective Date (other than checks received by such Grantor in the ordinary
course of business).

SECTION 4.4.4.    Voting Rights; Dividends, etc. Each Grantor agrees:
(a)    promptly upon receipt of notice from the Administrative Agent after the
occurrence and continuance of an Event of Default, so long as such Event of
Default shall continue, to deliver (properly endorsed where required hereby or
requested by the Administrative Agent) to the Administrative Agent or to cause
to be paid directly to the Administrative Agent all dividends and Distributions
with respect to Investment Property, all interest, principal, other cash
payments on Payment Intangibles and all Proceeds of the Collateral, in each case
thereafter received by such Grantor, all of which shall be held by the
Administrative Agent as additional Collateral; and
(b)    with respect to Collateral consisting of Equity Interests, upon request
of the Administrative Agent, to promptly modify the organizational documents of
the related Issuer to admit the Administrative Agent as a general partner,
member or other holder of Equity Interest, as applicable, upon the occurrence
and continuance of an Event of Default, and, so long as the Administrative Agent
has notified such Grantor of the Administrative Agent’s intention to exercise
its voting power under this clause,
(i)    the Administrative Agent may exercise (to the exclusion of such Grantor)
the voting power and all other incidental rights of ownership with respect to
any Investment Property constituting Collateral; and


D-18

--------------------------------------------------------------------------------





(ii)    each Grantor shall promptly deliver to the Administrative Agent such
additional proxies and other documents as may be necessary or desirable and
requested by the Administrative Agent to allow the Administrative Agent to
exercise such voting power.
WITHOUT LIMITATION OF SECTION 5.1, EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES
AND APPOINTS THE ADMINISTRATIVE AGENT AS THE PROXY AND ATTORNEY-IN-FACT OF SUCH
GRANTOR WITH RESPECT TO ITS INVESTMENT PROPERTY AFTER THE OCCURRENCE AND DURING
THE CONTINUATION OF AN EVENT OF DEFAULT, INCLUDING, WITHOUT LIMITATION, THE
RIGHT TO EXERCISE ALL VOTING RIGHTS WITH RESPECT TO THE INVESTMENT RELATED
PROPERTY, WITH FULL POWER OF SUBSTITUTION TO DO SO. THE APPOINTMENT OF THE
ADMINISTRATIVE AGENT AS PROXY AND ATTORNEY-IN-FACT IS COUPLED WITH AN INTEREST
AND SHALL BE IRREVOCABLE UNTIL THE TERMINATION DATE. IN ADDITION TO THE RIGHT TO
EXERCISE ALL VOTING RIGHTS WITH RESPECT TO THE INVESTMENT RELATED PROPERTY, THE
APPOINTMENT OF THE ADMINISTRATIVE AGENT AS PROXY AND ATTORNEY-IN FACT SHALL
INCLUDE THE RIGHT TO EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES
TO WHICH A HOLDER OF THE INVESTMENT RELATED PROPERTY WOULD BE ENTITLED
(INCLUDING GIVING OR WITHHOLDING WRITTEN CONSENTS OF MEMBERS OR OTHER HOLDERS OF
EQUITY INTERESTS, CALLING SPECIAL MEETINGS OF MEMBERS OR OTHER HOLDERS OF EQUITY
INTERESTS AND VOTING AT SUCH MEETINGS). SUCH PROXY SHALL BE EFFECTIVE,
AUTOMATICALLY AND WITHOUT THE NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF
ANY INVESTMENT RELATED PROPERTY ON THE RECORD BOOKS OF THE APPLICABLE GRANTOR OR
THE RELATED ISSUER) BY ANY PERSON (INCLUDING SUCH GRANTOR OR ANY OFFICER,
MANAGER OR AGENT THEREOF), UPON THE OCCURRENCE OF AN EVENT OF DEFAULT.
NOTWITHSTANDING THE FOREGOING, THE ADMINISTRATIVE AGENT SHALL NOT HAVE ANY DUTY
TO EXERCISE ANY SUCH RIGHT OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR
ANY FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO.
All Dividends, Distributions, interest, principal, cash payments, Payment
Intangibles and Proceeds that may at any time and from time to time be held by
any Grantor, but which such Grantor is then obligated to deliver to the
Administrative Agent, shall, until delivery to the Administrative Agent, be held
by such Grantor separate and apart from its other property in trust for the
Administrative Agent. The Administrative Agent agrees that unless an Event of
Default shall have occurred and be continuing and the Administrative Agent shall
have given the notice referred to in clause (b), each Grantor will have the
exclusive voting power with respect to any Investment Property constituting
Collateral and the Administrative Agent will, upon the written request of the
applicable Grantor, promptly deliver such proxies and other documents, if any,
as shall be reasonably requested by the applicable Grantor which are necessary
to allow such Grantor to exercise that voting power; provided that no vote shall
be cast, or consent, waiver, or ratification given, or action taken by the
applicable Grantor that would impair any such Collateral or be inconsistent with
or violate any provision of any Loan Document.

SECTION 4.5.     As to Accounts and Payment Intangibles.
(a)    Each Grantor shall have the right to collect all Accounts and Payment
Intangibles so long as no Event of Default shall have occurred and be
continuing.


D-19

--------------------------------------------------------------------------------





(b)    Upon the occurrence and during the continuance of an Event of Default and
upon notice to any Grantor from the Administrative Agent, all Proceeds of
Collateral received by such Grantor shall be delivered in kind to the
Administrative Agent for deposit in a Deposit Account (together with any other
Deposit Accounts or Securities Accounts pursuant to which any portion of the
Collateral is deposited with the Administrative Agent, the “Collateral
Accounts”) of the Administrative Agent or of the applicable Grantor maintained
with the Administrative Agent, and the applicable Grantor shall not commingle
any such Proceeds with property that is not Collateral, and shall hold separate
and apart from all other property, all such Proceeds in express trust for the
benefit of the Administrative Agent until delivery thereof is made to the
Administrative Agent.
(c)    The Administrative Agent shall have the right to apply any amount in any
Collateral Account to the payment of any Secured Obligations which are due and
payable.
(d)    With respect to each of the Collateral Accounts, it is hereby confirmed
and agreed that (i) deposits in such Collateral Account are subject to the
security interest of this Security Agreement, (ii) such Collateral Account shall
be under the control of the Administrative Agent and (iii) the Administrative
Agent shall have the sole right of withdrawal over such Collateral Account.

SECTION 4.6.     As to Grantor’s Use of Collateral.
(a)    Subject to clause (b), each Grantor (i) may in the ordinary course of its
business, at its own expense, sell, lease or furnish under the contracts of
service any of the Inventory normally held by such Grantor for such purpose, and
use and consume, in the ordinary course of its business, any raw materials, work
in process or materials normally held by such Grantor for such purpose, (ii)
will, at its own expense, endeavor to collect, as and when due, all amounts due
with respect to any of the Collateral, including the taking of such action with
respect to such collection as the Administrative Agent may request following the
occurrence of an Event of Default or, in the absence of such request, as such
Grantor may deem advisable, and (iii) may grant, in the ordinary course of
business, to any party obligated on any of the Collateral, any rebate, refund or
allowance to which such party may be lawfully entitled, and may accept, in
connection therewith, the return of Goods, the sale or lease of which shall have
given rise to such Collateral.
(b)    At any time following the occurrence and during the continuance of an
Event of Default, whether before or after the maturity of any of the Secured
Obligations, the Administrative Agent may (i) revoke any or all of the rights of
such Grantor set forth in clause (a), (ii) notify any parties obligated on any
of the Collateral to make payment to the Administrative Agent of any amounts due
or to become due thereunder and (iii) enforce collection of any of the
Collateral by suit or otherwise and surrender, release, or exchange all or any
part thereof, or compromise or extend or renew for any period (whether or not
longer than the original period) any indebtedness thereunder or evidenced
thereby.
(c)    Upon request of the Administrative Agent following the occurrence and
during the continuance of an Event of Default, each Grantor will, at its own
expense, notify any parties obligated on any of the Collateral to make payment
to the Administrative Agent of any amounts due or to become due thereunder.
(d)    At any time after the occurrence and during the continuation of an Event
of Default, the Administrative Agent may endorse, in the name of any Grantor,
any item, howsoever received by the Administrative Agent, representing any
payment on or other Proceeds of any of the Collateral.


D-20

--------------------------------------------------------------------------------






SECTION 4.7.     As to Intellectual Property Collateral. Each Grantor covenants
and agrees to comply with the following provisions as such provisions relate to
any Intellectual Property Collateral material to the operations or business of
the Grantors taken as a whole:
(a)    except pursuant to a Disposition permitted under Section 6.6 of the
Credit Agreement, such Grantor will not (i) do or fail to perform any act
whereby any of the Patent Collateral may lapse or become abandoned or dedicated
to the public or unenforceable, (ii) permit any of its licensees to (A) fail to
continue to use any of the Trademark Collateral in order to maintain all of the
Trademark Collateral in full force free from any claim of abandonment for
non‑use, (B) fail to maintain as in the past the quality of products and
services offered under all of the Trademark Collateral, (C) fail to employ all
of the Trademark Collateral registered with any federal or state or foreign
authority with an appropriate notice of such registration, (D) adopt or use any
other Trademark that is confusingly similar or a colorable imitation of any of
the Trademark Collateral, (E) use any of the Trademark Collateral registered
with any federal, state or foreign authority except for the uses for which
registration or application for registration of all of the Trademark Collateral
has been made or (F) do or permit any act or knowingly omit to do any act
whereby any of the Trademark Collateral may lapse or become invalid or
unenforceable or (iii) do or permit any act or knowingly omit to do any act
whereby any of the Copyright Collateral or any of the Trade Secrets Collateral
may lapse or become invalid or unenforceable or placed in the public domain
except upon expiration of the end of an unrenewable term of a registration
thereof, unless, in the case of any of the foregoing requirements in clauses
(i), (ii) and (iii), such Grantor shall either (x) reasonably and in good faith
determine that any of such Intellectual Property Collateral is of minimal
economic value to such Grantor, or (y) the loss of the Intellectual Property
Collateral would not have a Material Adverse Effect on the business;
(b)    such Grantor shall promptly notify the Administrative Agent if it knows,
or has reason to know, that any application or registration relating to any
material item of the Intellectual Property Collateral may become abandoned or
dedicated to the public or placed in the public domain or invalid or
unenforceable, (including the institution or filing of any revocation,
opposition, cancellation or invalidity claim or proceeding in the United States
Patent and Trademark Office, the United States Copyright Office or any foreign
counterpart thereof or any court) regarding such Grantor’s ownership of any of
the Intellectual Property Collateral, its right to register the same or to keep
and maintain and enforce the same;
(c)    in no event will such Grantor or any of its agents, employees, designees
or licensees file an application for the registration of any Intellectual
Property Collateral with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, unless it promptly (either before
or after the relevant applicable filing) informs the Administrative Agent, and
upon request of the Administrative Agent (subject to the terms of the Credit
Agreement), executes and delivers all agreements, instruments and documents as
the Administrative Agent may request to evidence the Administrative Agent’s
security interest in such Intellectual Property Collateral;
(d)    such Grantor will take all necessary steps, including in any proceeding
before the United States Patent and Trademark Office, the United States
Copyright Office or (subject to the terms of the Credit Agreement) any similar
office or agency in any other country or any political subdivision thereof, to
maintain and pursue any application (and to obtain the relevant registration)
filed with respect to, and to maintain any registration of, the Intellectual
Property Collateral, including the filing of applications for renewal,
affidavits of use, affidavits of incontestability and opposition, interference
and cancellation proceedings


D-21

--------------------------------------------------------------------------------





and the payment of fees and taxes (except to the extent that dedication,
abandonment or invalidation is permitted under the foregoing clause (a) or (b));
and
(e)    by not later than five days after delivery of the financial statements
pursuant to Sections 5.1(a) and (b) of the Credit Agreement, (i) the Borrower
shall deliver to the Administrative Agent a certificate describing any
Intellectual Property obtained by any Grantor, or for which the registration
status shall have changed, in each case since the Effective Date or the most
recent such certificate pursuant to this Section 4.7(e), and (ii) upon the
request of the Administrative Agent each Grantor shall execute and deliver to
the Administrative Agent (as applicable) a Copyright Security Agreement, Patent
Security Agreement and/or Trademark Security Agreement, as the case may be, in
the forms of Exhibit A, Exhibit B and/or Exhibit C hereto, respectively, in
connection therewith, and shall execute and deliver to the Administrative Agent
any other document required to acknowledge or register or perfect the
Administrative Agent’s interest in any part of such item of Intellectual
Property Collateral unless such Grantor shall determine in good faith that any
Intellectual Property Collateral is of minimal economic value to the Grantors,
taken as a whole.



SECTION 4.8.     As to Letter-of-Credit Rights.
(a)    Each Grantor, by granting a security interest in its Letter-of-Credit
Rights to the Administrative Agent, intends to (and hereby does) assign to the
Administrative Agent its rights (including its contingent rights ) to the
Proceeds of all Letter-of-Credit Rights of which it is or hereafter becomes a
beneficiary or assignee. Such Grantor will, subject to the Permitted
Perfection/Control Exceptions, promptly use its best efforts to cause the issuer
of each Letter of Credit and each nominated person (if any) with respect thereto
to consent to such assignment of the Proceeds thereof in a consent agreement in
form and substance satisfactory to the Administrative Agent and deliver written
evidence of such consent to the Administrative Agent.
(b)    Upon the occurrence of an Event of Default, such Grantor will, promptly
upon request by the Administrative Agent, (i) notify (and such Grantor hereby
authorizes the Administrative Agent to notify) the issuer and each nominated
person with respect to each of the Letters of Credit that the Proceeds thereof
have been assigned to the Administrative Agent hereunder and any payments due or
to become due in respect thereof are to be made directly to the Administrative
Agent and (ii) arrange for the Administrative Agent to become the transferee
beneficiary of such Letter of Credit.

SECTION 4.9.     As to Commercial Tort Claims. Each Grantor hereby agrees that,
until the Termination Date, with respect to any Commercial Tort Claim in excess
of $3,500,000 individually or in the aggregate hereafter arising, it shall
deliver to the Administrative Agent a completed Commercial Tort Claims
Supplement substantially in the form of Exhibit D hereto, or otherwise in form
and substance satisfactory to the Administrative Agent, together with all
supplements to schedules thereto identifying and granting to the Administrative
Agent a security interest in such new Commercial Tort Claims.

SECTION 4.10.     Electronic Chattel Paper and Transferable Records. If any
Grantor at any time holds or acquires an interest in any electronic chattel
paper or any “transferable record”, as that term is defined in Section 201 of
the Federal Electronic Signatures in Global and National Commerce Act, or in
Section 16 of the Uniform Electronic Transactions Act as in effect in any
relevant jurisdiction, with an aggregate value in excess of $3,500,000, such
Grantor shall promptly notify the Administrative Agent and, at the request of
the Administrative Agent, shall take such action as the Administrative Agent may
request


D-22

--------------------------------------------------------------------------------





to vest in the Administrative Agent control under Section 9-105 of the UCC of
such electronic chattel paper or control under Section 201 of the Federal
Electronic Signatures Act in Global and National Commerce Act or, as the case
may be, Section 16 of the Uniform Electronic Transactions Act, as so in effect
in such jurisdiction, of such transferable record.

SECTION 4.11.     Attachments. Without limitation of Sections 4.1(f) and 4.9,
each Grantor shall promptly update and deliver to the Administrative Agent such
updated Attachments 1 through 6 hereto from time to time and upon request of the
Administrative Agent to maintain the accuracy and completeness of such Schedules
and the related representations under this Security Agreement, to the extent
reflecting changes since the Effective Date.

ARTICLE V
THE ADMINISTRATIVE AGENT
SECTION 5.1.     Administrative Agent Appointed Attorney‑in‑Fact. Each Grantor
hereby irrevocably appoints the Administrative Agent its attorney‑in‑fact, with
full authority in the place and stead of such Grantor and in the name of such
Grantor or otherwise, from time to time in the Administrative Agent’s
discretion, following the occurrence and during the continuance of an Event of
Default, to take any action and to execute any instrument which the
Administrative Agent may deem necessary or advisable to accomplish the purposes
of this Security Agreement, including:
(a)    to ask, demand, collect, sue for, recover, compromise, receive and give
distributions, acquittance and receipts for moneys due and to become due under
or in respect of any of the Collateral;
(b)    to receive, endorse, and collect any drafts or other Instruments,
Documents and Chattel Paper, in connection with clause (a) above;
(c)    to file any claims or take any action or institute any proceedings which
the Administrative Agent may deem necessary or desirable for the collection of
any of the Collateral or otherwise to enforce the rights of the Administrative
Agent with respect to any of the Collateral; and
(d)    to perform the affirmative obligations of such Grantor hereunder.
Each Grantor hereby acknowledges, consents and agrees that the power of attorney
granted pursuant to this Section is irrevocable and coupled with an interest.

SECTION 5.2.     Administrative Agent May Perform. If any Grantor fails to
perform any agreement contained herein, the Administrative Agent may itself
perform, or cause performance of, such agreement, and the expenses of the
Administrative Agent incurred in connection therewith shall be payable by such
Grantor pursuant to Section 7.5.

SECTION 5.3.     Administrative Agent Has No Duty. The powers conferred on the
Administrative Agent hereunder are solely to protect its interest (on behalf of
the Secured Parties) in the Collateral and shall not impose any duty on it to
exercise any such powers. Except for reasonable care of


D-23

--------------------------------------------------------------------------------





any Collateral in its possession and the accounting for moneys actually received
by it hereunder, the Administrative Agent shall have no duty as to any
Collateral or responsibility for
(a)    ascertaining or taking action with respect to calls, conversions,
exchanges, maturities, tenders or other matters relative to any Investment
Property, whether or not the Administrative Agent has or is deemed to have
knowledge of such matters, or
(b)    taking any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral.

SECTION 5.4.     Reasonable Care. The Administrative Agent shall be deemed to
have exercised reasonable care in the custody and preservation of the Collateral
in its possession if such Collateral is accorded treatment substantially equal
to that which the Administrative Agent accords its own property.

ARTICLE VI
REMEDIES
SECTION 6.1.     Certain Remedies. If any Event of Default shall have occurred
and be continuing:
(a)    The Administrative Agent may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it in any other instrument or agreement securing, evidencing or relating to
the Secured Obligations, all the rights and remedies with respect to the
Collateral of a secured party under Article 9 of the UCC (whether or not the UCC
applies to the affected Collateral) and such additional rights, remedies, powers
and privileges to which a secured party is entitled under the laws in effect in
any jurisdiction where any rights, remedies, powers and privileges in respect of
this Security Agreement or the Collateral may be asserted, including the right
to the maximum extent permitted by law to exercise all voting, consensual and
other powers of ownership pertaining to the Collateral as if the Administrative
Agent were the sole and absolute owner of the Collateral (and each Grantor
agrees to take all such action as may be appropriate to give effect to such
right). Without limiting the generality of the foregoing, the Administrative
Agent, without demand of performance or other demand, presentment, protect,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon the Grantors or any other person or entity (all and each of
which demands, defenses, advertisements and notices are hereby waived to the
fullest extent permitted by applicable law), in such circumstances also may:
(i)    take possession of any Collateral not already in its possession without
demand and without legal process;
(ii)    require each Grantor to, and each Grantor hereby agrees that it will, at
its expense and upon request of the Administrative Agent forthwith, assemble all
or part of the Collateral as directed by the Administrative Agent and make it
available to the Administrative Agent at a place to be designated by the
Administrative Agent that is reasonably convenient to both parties;


D-24

--------------------------------------------------------------------------------





(iii)    enter onto the property where any Collateral is located and take
possession thereof without demand and without legal process; and
(iv)    without notice except as specified below, lease, license, sell or
otherwise dispose of the Collateral or any part thereof in one or more parcels
at public or private sale, at any of the Administrative Agent’s offices or
elsewhere, for cash, on credit or for future delivery, and upon such other terms
as the Administrative Agent may deem commercially reasonable.
Each Grantor agrees that, to the extent notice of sale shall be required by law,
at least ten days’ prior notice to such Grantor of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification. The Administrative Agent shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. The Administrative Agent may adjourn or cancel any public or private
sale from time to time by announcement at the time and place fixed therefor, and
if adjourned such sale may, without further notice, be made at the time and
place to which it was so adjourned. The Administrative Agent may bid the Secured
Obligations in any such sale on behalf of the Secured Parties.
Each Grantor hereby waives any claims against the Administrative Agent arising
by reason of the fact that the price at which the Collateral may have been sold
at a private sale was less than the price that might have been obtained at a
public sale or was less than the aggregate amount of the Secured Obligations,
even if the Administrative Agent accepts the first offer received and does not
offer the Collateral to more than one offeree.
To the extent permitted by applicable law, each Grantor specifically waives all
rights of redemption, stay or appraisal that it has or may have under applicable
law, whether now existing or hereafter enacted, in connection with a sale or
other disposition of any Collateral by the Administrative Agent pursuant to the
provisions of this Security Agreement.
Each Grantor authorizes the Administrative Agent, at any time and from time to
time, to execute in connection with a disposition or sale of any Collateral
pursuant to the provisions of this Security Agreement, any endorsements,
assignments or other instruments of conveyance or transfer with respect to such
Collateral.
In connection with the exercise of its remedies, including the sale of
Inventory, the Administrative Agent is granted a perpetual irrevocable, royalty
free, nonexclusive license and Agent is granted permission to use all of each
Grantor’s (x) trademarks, trade styles, trade names, patents, patent
applications, copyrights, service marks, licenses, franchises and other
proprietary rights which are used or useful in connection with Inventory for the
purpose of marketing, advertising for sale and selling or otherwise disposing of
such Inventory and (y) Equipment for the purpose of completing the manufacture
of unfinished goods.
(b)    All cash Proceeds received by the Administrative Agent in respect of any
sale of, collection from or other realization upon, all or any part of the
Collateral shall be applied by the Administrative Agent against, all or any part
of the Secured Obligations as set forth in Section 2.18(b) of the Credit
Agreement.
(c)    The Administrative Agent may:


D-25

--------------------------------------------------------------------------------





(i)    transfer all or any part of the Collateral into the name of the
Administrative Agent or its nominee, with or without disclosing that such
Collateral is subject to the Lien hereunder;
(ii)    notify the parties obligated on any of the Collateral to make payment to
the Administrative Agent of any amount due or to become due thereunder;
(iii)    withdraw, or cause or direct the withdrawal, of all funds with respect
to the Collateral Account;
(iv)    enforce collection of any of the Collateral by suit or otherwise, and
surrender, release or exchange all or any part thereof, or compromise or extend
or renew for any period (whether or not longer than the original period) any
obligations of any nature of any party with respect thereto;
(v)    endorse any checks, drafts, or other writings in any Grantor’s name to
allow collection of the Collateral;
(vi)    bid for any Collateral in the context of a foreclosure sale;
(vii)    take control of any Proceeds of the Collateral; and
(viii)    execute (in the name, place and stead of any Grantor) endorsements,
assignments, stock powers and other instruments of conveyance or transfer with
respect to all or any of the Collateral.

SECTION 6.2.     Securities Laws.
If the Administrative Agent shall determine to exercise its right to sell all or
any portion of the Collateral pursuant to Section 6.1, each Grantor agrees that,
upon request of the Administrative Agent, such Grantor will, at its own expense:
(a)    execute and deliver, and cause each issuer (to the extent such issuer is
a Subsidiary of a Grantor) of the Collateral contemplated to be sold and the
directors and officers thereof, to execute and deliver, all such instruments and
documents, and do or cause to be done all such other acts and things, as may be
necessary or, in the opinion of the Administrative Agent, advisable to register
such Collateral under the provisions of the Securities Act of 1933, as from time
to time amended (the “Securities Act”), and cause the registration statement
relating thereto to become effective and to remain effective for such period as
prospectuses are required by law to be furnished, and to make all amendments and
supplements thereto and to the related prospectus that, in the opinion of the
Administrative Agent, are necessary or advisable, all in conformity with the
requirements of the Securities Act and the rules and regulations of the SEC
applicable thereto;
(b)    use its commercially reasonable efforts to exempt the Collateral under
the state securities or “Blue Sky” laws and to obtain all necessary governmental
approvals for the sale of the Collateral, as requested by the Administrative
Agent;


D-26

--------------------------------------------------------------------------------





(c)    cause each such issuer which is a Subsidiary of a Grantor to make
available to its security holders, as soon as practicable, an earnings statement
that will satisfy the provisions of Section 11(a) of the Securities Act; and
(d)    do or cause to be done all such other acts and things as may be necessary
to make such sale of the Collateral or any part thereof valid and binding and in
compliance with applicable law.

SECTION 6.3.     Compliance with Restrictions. Each Grantor agrees that in any
sale of any of the Collateral whenever an Event of Default shall have occurred
and be continuing, the Administrative Agent is hereby authorized to comply with
any limitation or restriction in connection with such sale as it may be advised
by counsel is necessary in order to avoid any violation of applicable law
(including compliance with such procedures as may restrict the number of
prospective bidders and purchasers, require that such prospective bidders and
purchasers have certain qualifications, and restrict such prospective bidders
and purchasers to Persons who will represent and agree that they are purchasing
for their own account for investment and not with a view to the distribution or
resale of such Collateral), or in order to obtain any required approval of the
sale or of the purchaser by any Governmental Authority or official, and such
Grantor further agrees that such compliance shall not result in such sale being
considered or deemed not to have been made in a commercially reasonable manner,
nor shall the Administrative Agent be liable nor accountable to such Grantor for
any discount allowed by the reason of the fact that such Collateral is sold in
compliance with any such limitation or restriction.

SECTION 6.4.     Protection of Collateral. The Administrative Agent may from
time to time, at its option, perform any act that any Grantor fails to perform
after being requested in writing so to perform (it being understood that no such
request need be given after the occurrence and during the continuance of an
Event of Default) and the Administrative Agent may from time to time take any
other action that the Administrative Agent deems necessary for the maintenance,
preservation or protection of any of the Collateral or of its security interest
therein.

ARTICLE VII
MISCELLANEOUS PROVISIONS
SECTION 7.1.     Loan Document. This Security Agreement is a Loan Document
executed pursuant to the Credit Agreement and shall (unless otherwise expressly
indicated herein) be construed, administered and applied in accordance with the
terms and provisions thereof, including Article IX thereof.

SECTION 7.2.     Binding on Successors, Transferees and Assigns; Assignment.
This Security Agreement shall remain in full force and effect until the
Termination Date has occurred, shall be binding upon the Grantors and its
successors, transferees and assigns and shall inure to the benefit of and be
enforceable by each Secured Party and its successors, transferees and assigns;
provided that no Grantor may (unless otherwise permitted under the terms of the
Credit Agreement) assign any of its obligations hereunder without the prior
written consent of all Lenders.

SECTION 7.3.     Amendments, etc. No amendment to or waiver of any provision of
this Security Agreement, nor consent to any departure by any Grantor from its
obligations under this Security Agreement, shall in any event be effective
unless the same shall be in writing and signed by the Administrative Agent (on
behalf of the Lenders or the Required Lenders, as the case may be, pursuant to


D-27

--------------------------------------------------------------------------------





Section 9.2 of the Credit Agreement) and the Grantors and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

SECTION 7.4.     Notices. All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 9.1 of the Credit Agreement. All communications and notices hereunder to
any Grantor shall be given to it in care of the Borrower as provided in Section
9.1 of the Credit Agreement.

SECTION 7.5.     Costs and Expenses. Without limiting the obligations of any
Grantor under Section 9.3 of the Credit Agreement, each Grantor shall pay (i)
all reasonable out-of-pocket expenses incurred by the Administrative Agent and
its Affiliates (including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent) in connection with the preparation,
negotiation, execution, delivery and administration of this Security Agreement,
and any amendment, modification or waiver of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and the perfection of the security interest under this Security
Agreement, and (ii) all out-of-pocket expenses incurred by the Administrative
Agent, in connection with the enforcement or protection of its rights (A) in
connection with this Security Agreement, including its rights under this
Section, or (B) in connection with the Collateral, including any sale of any
thereof.

SECTION 7.6.     Release of Liens. Upon (a) the Disposition of Collateral in
accordance with or permitted under the Credit Agreement, (b) the approval of the
Required Lenders in accordance with Section 8.11(b) of the Credit Agreement or
(c) the occurrence of the Termination Date, the security interests granted
herein shall automatically terminate with respect to (i) the applicable
Collateral (in the case of clauses (a) and (b)) or (ii) all Collateral (in the
case of clause (c)). Upon any such Disposition or termination, the
Administrative Agent will, at the applicable Grantor’s sole expense, deliver to
such Grantor, without any representations, warranties or recourse of any kind
whatsoever, (i) any such Collateral (in the case of clause (a)) held by the
Administrative Agent hereunder or (ii) all Collateral (in the case of clause
(b)) held by the Administrative Agent hereunder, and in each case execute and
deliver to such Grantor such documents as such Grantor shall reasonably request
to evidence such termination.

SECTION 7.7.     No Waiver; Remedies. In addition to and not in limitation of
Section 2.5, no failure on the part of any Secured Party to exercise, and no
delay in exercising, any right hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right hereunder or thereunder preclude any other or further exercise thereof or
the exercise of any other right. The remedies herein provided are cumulative and
not exclusive of any remedies provided by law.

SECTION 7.8.     Headings. The various headings of this Security Agreement are
inserted for convenience only and shall not affect the meaning or interpretation
of this Security Agreement or any provisions thereof.

SECTION 7.9.     Severability. Any provision of this Security Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Security
Agreement or affecting the validity or enforceability of such provision in any
other jurisdiction.

SECTION 7.10.     Governing Law, Entire Agreement, etc. THIS SECURITY AGREEMENT
SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL


D-28

--------------------------------------------------------------------------------





LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS 5‑1401 AND
5‑1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), EXCEPT TO THE
EXTENT THAT THE PERFECTION, EFFECT OF PERFECTION OR NONPERFECTION, AND PRIORITY
OF THE SECURITY INTEREST HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT OF ANY
PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE
STATE OF NEW YORK. This Security Agreement and the other Loan Documents
constitute the entire understanding among the parties hereto with respect to the
subject matter hereof and thereof and supersede any prior agreements, written or
oral, with respect thereto.

SECTION 7.11.     Counterparts. This Security Agreement may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Security Agreement by facsimile shall be effective as delivery of a manually
executed counterpart of this Security Agreement.

SECTION 7.12.     Jurisdiction, etc.
(a)    Jurisdiction. Each Grantor irrevocably and unconditionally agrees that it
will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent, any Lender, any Issuing Bank, any
Related Party or any other Secured Party of the foregoing in any way relating to
this Security Agreement or any other Loan Document or the transactions relating
hereto or thereto, in any forum other than the courts of the State of New York
sitting in New York County, and of the United States District Court for the
Southern District of New York, and any appellate court from any thereof, and
each of the parties hereto irrevocably and unconditionally submits to the
jurisdiction of such courts in any action or proceeding arising out of or
relating to this Security Agreement, or for recognition or enforcement of any
judgment, and agrees that all claims in respect of any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, in any way relating to this Security Agreement
or any other Loan Document or the transactions relating hereto or thereto may be
heard and determined in such New York State court or, to the fullest extent
permitted by Applicable Law, in such federal court. Each of the parties hereto
agrees that a final judgment in any such action, litigation or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by Applicable Law. Nothing in this Security
Agreement or in any other Loan Document shall affect any right that the
Administrative Agent may otherwise have to bring any action or proceeding
relating to this Security Agreement or any other Loan Document against such
Grantor, any other Loan Party or their properties in the courts of any
jurisdiction.
(b)    Waiver of Venue. Each Grantor irrevocably and unconditionally waives, to
the fullest extent permitted by Applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Security Agreement or any other Loan Document in any court
referred to in clause (a) of this Section. Each of the parties hereto
irrevocably waives, to the fullest extent permitted by Applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.


D-29

--------------------------------------------------------------------------------





(c)    Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 7.4. Nothing in this
Security Agreement will affect the right of any party hereto to serve process in
any other manner permitted by Applicable Law.

SECTION 7.13.     Waiver of Jury Trial. EACH PARTY HERETO IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS SECURITY AGREEMENT AND THE OTHER LOAN DOCUMENTS
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.



SECTION 7.14.     Additional Grantors. Each Person that is required or otherwise
desires to become a Grantor after the Effective Date shall become a Grantor and
be made a party to this Security Agreement pursuant to this Section by execution
and delivery to Administrative Agent by such Person of an Additional Grantor
Supplement, with the same force and effect as if originally named as a Grantor
hereunder. The execution and delivery of any such instrument shall not require
the consent of any Grantor. The rights and obligations of each Grantor shall
remain in full force and effect notwithstanding the addition of any new Grantor
as a party to this Agreement.

SECTION 7.15.     Reinstatement. This Security Agreement and the security
interest in favor of the Administrative Agent hereunder shall remain in full
force and effect and continue to be effective should any petition be filed by or
against any Grantor for liquidation or reorganization, should such Grantor
become insolvent or make an assignment for the benefit of creditors or should a
receiver or trustee be appointed for all or any significant part of such
Grantor’s assets, or should any other proceeding under Debt Relief laws is
commenced with respect to such Grantors and this Security Agreement and the
security interest in favor of the Administrative Agent hereunder shall continue
to be effective or be reinstated, as the case may be, if at any time payment and
performance of the Secured Obligations, or any part thereof, is, pursuant to
Applicable Law, rescinded or reduced in amount, or must otherwise be restored or
returned by any obligee of the Secured Obligations, whether as a “voidable
preference”, “fraudulent conveyance”, or otherwise, all as though such payment
or performance had not been made. If any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Secured Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

SECTION 7.16.     Delay of Subrogation, Etc. Notwithstanding any payment made by
or for the account of any Grantor pursuant to this Security Agreement, such
Grantor shall not be subrogated to any right of the Administrative Agent, any
Lender or any other holder of Secured Obligations, or have any right to obtain
reimbursement or indemnification from the Borrower, until such time as the
Administrative Agent, the Lenders and the other holders of Secured Obligations
shall have received final payment in cash of the full amount of the Secured
Obligations.


D-30

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties hereto has caused this Security
Agreement to be duly executed and delivered by its Authorized Officer as of the
date first above written.
MEDIDATA SOLUTIONS, INC., as a Grantor


By:     
Name:
Title:


INTELEMAGE, LLC, as a Grantor




By:     
Name:
Title:




MEDIDATA CONSENT SERVICES, LLC




By:     
Name:
Title:


CHITA INC.




By:     
Name:
Title:


MEDIDATA HOLDINGS, INC.




By:     
Name:
Title:


D-31

--------------------------------------------------------------------------------







HSBC BANK USA, NATIONAL ASSOCIATION,
as Administrative Agent




By:     
Name:
Title:










D-32

--------------------------------------------------------------------------------






EXHIBIT E-1
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of December [__], 2017
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among MEDIDATA SOLUTIONS, INC., HSBC BANK USA, NATIONAL
ASSOCIATION, as Administrative Agent and each lender from time to time party
thereto.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the IRC, (iii) it is not a ten percent shareholder of
the Borrower within the meaning of Section 871(h)(3)(B) of the IRC and (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the IRC.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[LENDER FULL NAME ALL CAPS]
By:____________________
Name:
Title:
Date: [________] [__], 20[ ]




E-1

--------------------------------------------------------------------------------







EXHIBIT E-2
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of December [__], 2017
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among MEDIDATA SOLUTIONS, INC., HSBC BANK USA, NATIONAL
ASSOCIATION, as Administrative Agent and each lender from time to time party
thereto.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the IRC, (iii) it
is not a ten percent shareholder of the Borrower within the meaning of Section
871(h)(3)(B) of the IRC and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the IRC.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and (2)
the undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[PARTICIPANT FULL NAME ALL CAPS]
By:____________________
Name:
Title:
Date: [________] [__], 20[ ]




E-2

--------------------------------------------------------------------------------







EXHIBIT E-3
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of December [__], 2017
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among MEDIDATA SOLUTIONS, INC., HSBC BANK USA, NATIONAL
ASSOCIATION, as Administrative Agent and each lender from time to time party
thereto.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the IRC, (iv) none of its
direct or indirect partners/members is a ten percent shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the IRC and (v) none of its direct
or indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the IRC.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[PARTICIPANT FULL NAME ALL CAPS]
By:____________________
Name:
Title:
Date: [________] [__], 20[ ]


E-3

--------------------------------------------------------------------------------







EXHIBIT E-4
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Credit Agreement dated as of December [__], 2017
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among MEDIDATA SOLUTIONS, INC., HSBC BANK USA, NATIONAL
ASSOCIATION, as Administrative Agent and each lender from time to time party
thereto.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the IRC, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the IRC and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the IRC.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[LENDER FULL NAME ALL CAPS]
By:____________________
Name:
Title:


E-4

--------------------------------------------------------------------------------





Date: [________] [__], 20[ ]




E-5

--------------------------------------------------------------------------------






EXHIBIT F
[FORM OF]
BORROWING REQUEST


Date: [_______], 20[__]
HSBC Bank USA, N.A.,
452 Fifth Avenue
New York, NY 10018
Attention: [______]


Re:    Medidata Solutions, Inc. Credit Agreement
Ladies/Gentlemen:
Reference is made to the Credit Agreement dated as of December [__], 2017 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among MEDIDATA SOLUTIONS, INC. (the “Borrower”), HSBC BANK USA,
NATIONAL ASSOCIATION, as Administrative Agent and each lender from time to time
party thereto. Capitalized terms used but not defined herein have the respective
meanings set forth in the Credit Agreement.
The Borrower irrevocably requests the making of Loans as follows:
1.
Date of Borrowing: [______], [_____].

2.
Aggregate Amount of Borrowing: $[_____________].

3.
Class of Loans: [Revolving Loans][Term Loans].

4.
Type of Borrowing: [$[_____] of Base Rate Borrowing]; [$[_____] of Eurodollar
Borrowing].

[5.
Initial Interest Period for Eurodollar Borrowing: [____________] months.]

6.
Location and number of Borrower’s account to which funds are to be disbursed:

Account Location:     [______________________]
Account Number:         [______________________]








F-1

--------------------------------------------------------------------------------





The Borrower certifies that on the date hereof:
(a)
the representations and warranties of the Loan Parties set forth in the Loan
Documents are true and correct in all material respects (or in all respects if
the applicable representation and warranty is qualified by Material Adverse
Effect or other materiality qualifier) on and as of the date of the Borrowing
requested hereby, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (or in all respects if the applicable
representation and warranty is qualified by Material Adverse Effect or other
materiality qualifier) as of such earlier date; and

(b)
no Default exists or will exist immediately after giving effect to such
Borrowing.

[Signature page follows]


F-2

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has caused this Borrowing Request to be
executed and delivered by the undersigned authorized representative of the
Borrower hereunto duly authorized as of the date first above written.


MEDIDATA SOLUTIONS, INC.




By:                    
Name:
Title:














F-3

--------------------------------------------------------------------------------






EXHIBIT G
[FORM OF]
INTEREST ELECTION REQUEST
Date:[ _______], 20[___]
HSBC Bank USA, N.A.,
452 Fifth Avenue
New York, NY 10018
Attention: [______]


Re:    Medidata Solutions, Inc. Credit Agreement
Ladies and Gentlemen:
Reference is made to the Credit Agreement dated as of December [__], 2017 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among MEDIDATA SOLUTIONS, INC. (the “Borrower”), HSBC BANK USA,
NATIONAL ASSOCIATION, as Administrative Agent and each lender from time to time
party thereto. Capitalized terms used but not defined herein have the respective
meanings set forth in the Credit Agreement.
The Borrower irrevocably requests the [conversion of Base Rate Loans to
Eurodollar Loans][conversion of Eurodollar Loans to Base Rate
Loans][continuation of Eurodollar Loans for a new Interest Period] as follows:
1.
Date of [conversion][continuation]: [________], 20[__].

2.
Class of Loans: [Term Loan][Revolving Loans].    

3.
Aggregate principal amount of Loans to be [converted][continued]:
$[___________].

4.
Type of Borrowing: The Loans to be [converted][continued] currently are [Base
Rate Borrowings][Eurodollar Borrowings with an Interest Period ending on
[________], 20[__]].

[5.
Interest Period for the Eurodollar Borrowing after [conversion][continuation]:
[__________] months.]

The Borrower certifies that on the date hereof, no Event of Default or Unmatured
Event of Default exists.
[Signature page follows]


G-1

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has caused this Interest Election Request to
be executed and delivered by the undersigned authorized representative of the
Borrower hereunto duly authorized as of the date first above written.


MEDIDATA SOLUTIONS, INC.




By:                    
Name:
Title:












G-2

--------------------------------------------------------------------------------






EXHIBIT H
[FORM OF]
COMPLIANCE CERTIFICATE
[DATE]
HSBC Bank USA, N.A., as Administrative Agent
452 Fifth Avenue
New York, NY 10018
Attention: [______]


Re:    Medidata Solutions, Inc. Credit Agreement
Ladies and Gentlemen:
Reference is hereby made to the Credit Agreement dated as of December [__], 2017
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among MEDIDATA SOLUTIONS, INC. (the “Borrower”), HSBC BANK USA,
NATIONAL ASSOCIATION, as Administrative Agent and each lender from time to time
party thereto. Capitalized terms used but not defined herein have the respective
meanings set forth in the Credit Agreement.
The undersigned Financial Officer of the Borrower hereby certifies as of the
date hereof that he/she is the _______________ of the Borrower, and that, as
such, he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on behalf of the Borrower, and that:
1.Financial Tests. The Borrower certifies and warrants to you that the attached
Schedule II sets forth true and correct computations as of the Computation Date
of the ratios and/or financial restrictions contained in Section 6.1 of and the
definition of “Applicable Rate” in the Credit Agreement.
2.Events of Default. The undersigned has reviewed and is familiar with the terms
of the Credit Agreement and has made, or has caused to be made under his/her
supervision, a detailed review of the condition (financial or otherwise) of the
Borrower as of the Computation Date and for the accounting period then ended
with the purpose of determining whether the Borrower was in compliance with the
Credit Agreement as of such date, and to the best knowledge of the undersigned,
no Default or Event of Default has occurred and is continuing [, except as
described below:].
3.There has been no change in GAAP or in the application thereof since the date
of the audited financial statements referred to in Section 3.4 of the Credit
Agreement as of the Computation Date [other than [describe]].


H-1

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of the date first above written.
MEDIDATA SOLUTIONS, INC.
    
By: ______________________________
Name:
Title:






H-2

--------------------------------------------------------------------------------






SCHEDULE I
to Compliance Certificate
For the Computation Period ended on [_________], 20[__]
(the “Computation Period”)


Financial Statements




Sch. I-1

--------------------------------------------------------------------------------






SCHEDULE II
to Compliance Certificate


For the Computation Period ended on [_________], 20[__] (the “Computation
Period”)




[Attach financial covenant computations]


Sch. II-1

